Exhibit 10.1

 

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

 

among

 

RENT-A-CENTER, INC.,

 

as Borrower,

 

The Several Lenders from Time to Time Parties Hereto,

 

BANK OF AMERICA, N.A., BBVA COMPASS BANK, WELLS FARGO BANK, NATIONAL ASSOCIATION
and SUNTRUST BANK,

as Syndication Agents,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

Dated as of March 19, 2014

 

 

 

J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER, & SMITH INCORPORATED,
BBVA SECURITIES INC., WELLS FARGO SECURITIES, LLC and SUNTRUST ROBINSON
HUMPHREY, INC.

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

1

 

 

 

1.1

Defined Terms

1

1.2

Other Definitional Provisions

28

 

 

 

SECTION 2.

AMOUNT AND TERMS OF FACILITIES

29

 

 

 

2.1

Term Commitments; Term Loans; Incremental Term Loans

29

2.2

Revolving Commitments; Revolving Loans; Incremental Revolving Loans

30

2.3

Swingline Commitment

31

2.4

Procedure for Term Loan Borrowing

31

2.5

Procedure for Revolving Loan Borrowing

31

2.6

Procedure for Swingline Borrowing; Refunding of Swingline Loans

32

2.7

Repayment of Loans

33

2.8

Commitment Fees, Etc.

33

2.9

Termination or Reduction of Commitments

34

2.10

Optional Prepayments

34

2.11

Mandatory Prepayments

34

2.12

Conversion and Continuation Options

35

2.13

Limitations on Eurodollar Tranches

36

2.14

Interest Rates and Payment Dates

36

2.15

Computation of Interest and Fees

36

2.16

Inability to Determine Interest Rate

37

2.17

Pro Rata Treatment and Payments

37

2.18

Requirements of Law

38

2.19

Taxes

40

2.20

Indemnity

43

2.21

Change of Lending Office

44

2.22

Replacement of Lenders

44

2.23

Illegality

44

2.24

Defaulting Lenders

44

 

 

 

SECTION 3.

LETTERS OF CREDIT

47

 

 

 

3.1

LC Commitments

47

3.2

Procedure for Issuance of Letter of Credit

47

3.3

Fees and Other Charges

48

3.4

LC Participations

48

3.5

Reimbursement Obligation of the Borrower

49

3.6

Obligations Absolute

50

3.7

Letter of Credit Payments

50

3.8

Applications

51

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

51

 

 

 

4.1

Financial Condition

51

4.2

No Change

51

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

4.3

Existence; Compliance with Law

51

4.4

Power; Authorization; Enforceable Obligations

51

4.5

No Legal Bar

52

4.6

Litigation

52

4.7

No Default

52

4.8

Ownership of Property; Liens

52

4.9

Intellectual Property

52

4.10

Taxes

52

4.11

Federal Regulations

53

4.12

Labor Matters

53

4.13

ERISA

53

4.14

Investment Company Act; Other Regulations

53

4.15

Subsidiaries

53

4.16

Use of Proceeds

54

4.17

Environmental Matters

54

4.18

Accuracy of Information, etc.

55

4.19

Security Documents

55

4.20

Solvency

56

4.21

Senior Indebtedness

56

4.22

Regulation H

56

4.23

Insurance

56

4.24

Lease Payments

56

4.25

Anti-Corruption Laws and Sanctions

56

 

 

 

SECTION 5.

CONDITIONS PRECEDENT

57

 

 

 

5.1

Conditions to Initial Extensions of Credit

57

5.2

Conditions to Each Extension of Credit

58

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

58

 

 

 

6.1

Financial Statements

58

6.2

Certificates; Other Information

59

6.3

Payment of Obligations

60

6.4

Maintenance of Existence; Compliance

60

6.5

Maintenance of Property; Insurance

60

6.6

Inspection of Property; Books and Records; Discussions

61

6.7

Notices

61

6.8

Environmental Laws

62

6.9

Additional Collateral, etc.

62

6.10

Permitted Acquisitions and Permitted Foreign Acquisitions

64

6.11

Further Assurances

64

6.12

Real Property Mortgages

64

 

 

 

SECTION 7.

NEGATIVE COVENANTS

66

 

 

 

7.1

Financial Condition Covenants

66

7.2

Indebtedness

67

7.3

Liens

68

7.4

Fundamental Changes

69

7.5

Disposition of Property

70

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

7.6

Restricted Payments

71

7.7

Capital Expenditures

71

7.8

Investments

72

7.9

Payments and Modifications of Certain Debt Instruments and Qualified Preferred
Stock

73

7.10

Transactions with Affiliates

74

7.11

Sales/Leaseback Transactions

74

7.12

Changes in Fiscal Periods

74

7.13

Negative Pledge Clauses

74

7.14

Clauses Restricting Subsidiary Distributions

74

7.15

Lines of Business

75

7.16

Use of Proceeds

75

 

 

 

SECTION 8.

EVENTS OF DEFAULT

75

 

 

 

SECTION 9.

THE AGENTS

78

 

 

 

9.1

Appointment

78

9.2

Delegation of Duties

78

9.3

Exculpatory Provisions

78

9.4

Reliance by Administrative Agent

79

9.5

Notice of Default

79

9.6

Non-Reliance on Agents and Other Lenders

79

9.7

Indemnification

80

9.8

Agent in Its Individual Capacity

80

9.9

Successor Administrative Agent

80

9.10

Authorization to Release Guarantees and Liens

81

9.11

Syndication Agents and Lead Arrangers

81

 

 

 

SECTION 10.

MISCELLANEOUS

81

 

 

 

10.1

Amendments and Waivers

81

10.2

Notices

83

10.3

No Waiver; Cumulative Remedies

84

10.4

Survival of Representations and Warranties

84

10.5

Payment of Expenses and Taxes

84

10.6

Successors and Assigns; Participations and Assignments

85

10.7

Adjustments; Setoff

88

10.8

Counterparts

88

10.9

Severability

88

10.10

Integration

88

10.11

GOVERNING LAW

89

10.12

Submission To Jurisdiction; Waivers

89

10.13

Acknowledgements

89

10.14

Confidentiality

89

10.15

WAIVERS OF JURY TRIAL

90

10.16

USA Patriot Act

90

 

iii

--------------------------------------------------------------------------------


 

ANNEX:

 

 

 

 

 

A

Revolving Commitments and Term Commitments on the Closing Date

 

 

 

 

SCHEDULES:

 

 

 

 

 

1.1

Existing Letters of Credit

 

4.6

Litigation

 

4.15

Subsidiaries

 

4.19(a)

UCC and Other Filings / Jurisdictions and Offices

 

4.19(b)

Mortgaged Properties

 

7.2(d)

Existing Indebtedness

 

7.3(f)

Existing Liens

 

7.14

Existing Restrictions

 

 

 

 

EXHIBITS:

 

 

 

 

 

A

Form of Guarantee and Collateral Agreement

 

B

Form of Compliance Certificate

 

C

Form of Closing Certificate

 

D

Form of Assignment and Assumption

 

E-1

Form of Increased Term Facility Activation Notice

 

E-2

Form of Increased Revolving Facility Activation Notice

 

F

Form of New Lender Supplement

 

G

Form of U.S. Tax Compliance Certificate

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”), dated as of March 19, 2014, among
RENT-A-CENTER, INC., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), BANK OF AMERICA, N.A., BBVA COMPASS BANK, WELLS FARGO
BANK, NATIONAL ASSOCIATION and SUNTRUST BANK, as syndication agents (in such
capacity, the “Syndication Agents”), and JPMORGAN CHASE BANK, N.A., as
administrative agent.

 

W I T N E S S E T H :

 

WHEREAS, in connection with the consummation of the Refinancing, the Borrower
has requested that the Lenders extend credit in the form of (a) Term Loans on
the Closing Date, in an aggregate principal amount not in excess of
$225,000,000, and (b) Revolving Loans, Swingline Loans and Letters of Credit at
any time and from time to time prior to the Revolving Scheduled Commitment
Termination Date, in an aggregate principal amount not in excess of $675,000,000
at any time outstanding;

 

NOW THEREFORE, in consideration of the foregoing, and for other consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

SECTION 1.         DEFINITIONS

 

1.1          Defined Terms.  As used in this Agreement (including in the
recitals above), the terms listed in this Section 1.1 shall have the respective
meanings set forth in this Section 1.1.

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and
(c) the Eurodollar Rate that would be calculated as of such day (or, if such day
is not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period plus 1.0%; provided,
that the ABR applicable to Term Loans shall not be less than 1.75%.  Any change
in the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate
or such Eurodollar Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the Federal Funds Effective Rate
or such Eurodollar Rate, respectively.

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

 

“Administrative Agent”:  JPMorgan Chase Bank, N.A., as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Agents”:  the collective reference to the Syndication Agents and the
Administrative Agent.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to, without duplication, the sum of (a) the aggregate then unpaid principal
amount of such Lender’s Term

 

--------------------------------------------------------------------------------


 

Loans and (b) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”:  as defined in the preamble hereto.

 

“Alternative Currency”:  Canadian dollars, Mexican pesos and any other currency
(other than Dollars) agreed to by the applicable Issuing Lender and the
Borrower.

 

“Alternative Currency LC Commitment”:  $100,000,000.

 

“Alternative Currency LC Exposure”:  at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn and unexpired amount (that is available for
drawing) of all outstanding Alternative Currency Letters of Credit at such time
plus (b) the Dollar Equivalent of the aggregate principal amount of all LC
Disbursements in respect of Alternative Currency Letters of Credit that have not
yet been reimbursed at such time.

 

“Alternative Currency Letter of Credit”:  a Letter of Credit denominated in an
Alternative Currency.

 

“Anti-Corruption Laws”:  all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

“Applicable Margin”:  (a) with respect to the Revolving Loans, the Swingline
Loans and the Term Loans (other than Incremental Term Loans), the rate per annum
set forth under the relevant column heading below:

 

 

 

ABR

 

Eurodollar

 

 

 

Loans

 

Loans

 

Revolving Loans and Swingline Loans

 

1.25

%

2.25

%

Term Loans

 

2.00

%

3.00

%

 

provided, that (i) on and after the first Adjustment Date occurring after the
Closing Date, the Applicable Margin with respect to the Revolving Loans and the
Swingline Loans will be determined pursuant to the Applicable Pricing Grid and
(ii) if the all-in pricing of any Incremental Term Loan (as calculated by the
Administrative Agent upon written notice which shall provide sufficient detail
to support such calculation (it being understood that any such all-in pricing
may take the form of original issue discount (“OID”) or upfront fees (which
shall be deemed to constitute like amounts of OID), with OID being equated to an
interest rate based on an assumed four-year life to maturity)) is greater than
the pricing of any outstanding Term Loans by more than 0.50% per annum, the
Applicable Margin with respect to such Term Loans shall be increased
concurrently with the funding of such Incremental Term Loan such that such
Applicable Margin is equal to the all-in pricing for such Incremental Term Loan
(calculated in the manner provided above) minus 0.50%; and

 

(b) with respect to the Incremental Term Loans, such per annum rates as shall be
agreed to by the Borrower and the applicable Incremental Term Lenders as shown
in the applicable Increased Term Facility Activation Notice.

 

“Applicable Pricing Grid”:

 

2

--------------------------------------------------------------------------------


 

Consolidated Total 
Leverage Ratio

 

Applicable Margin
for Eurodollar
Revolving Loans

 

Applicable Margin
for ABR Revolving Loans
and Swingline Loans

 

Commitment
Fee Rate

 

>3.5 to 1.0

 

2.75

%

1.75

%

0.500

%

<3.5 to 1.0 and >3.0 to 1.0

 

2.50

%

1.50

%

0.500

%

<3.0 to 1.0 and >2.5 to 1.0

 

2.25

%

1.25

%

0.450

%

<2.5 to 1.0 and >2.0 to 1.0

 

2.00

%

1.00

%

0.400

%

<2.0 to 1.0 and >1.0 to 1.0

 

1.75

%

0.75

%

0.350

%

<1.0 to 1.0

 

1.50

%

0.50

%

0.300

%

 

Changes in the Applicable Margin or in the Commitment Fee Rate resulting from
changes in the Consolidated Total Leverage Ratio shall become effective on the
date (the “Adjustment Date”) on which financial statements are delivered to the
Lenders pursuant to Section 6.1 and shall remain in effect until the next change
to be effected pursuant to this paragraph.  If any financial statements referred
to above are not delivered within the time periods specified in Section 6.1,
then, until such financial statements are delivered, the Consolidated Total
Leverage Ratio as at the end of the fiscal period that would have been covered
thereby shall for the purposes of this definition be deemed to be greater than
3.5 to 1.0.  In addition, at all times while an Event of Default shall have
occurred and be continuing, the Consolidated Total Leverage Ratio shall for the
purposes of this definition be deemed to be greater than 3.5 to 1.0.  Each
determination of the Consolidated Total Leverage Ratio pursuant to this
definition shall be made with respect to the period of four consecutive fiscal
quarters of the Borrower ending at the end of the period covered by the relevant
financial statements.

 

“Application”:  an application, in such form as the applicable Issuing Lender
may specify from time to time, requesting such Issuing Lender to issue a Letter
of Credit.

 

“Approved Fund”:  as defined in Section 10.6(b).

 

“Asset Sale”:  any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(f), (g), (h), (i) or (j) of Section 7.5 and any Disposition of Cash
Equivalents) that yields gross proceeds to the Borrower or any of its
Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$5,000,000.

 

“Assignee”:  as defined in Section 10.6(b).

 

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit D.

 

“Assumed Indebtedness”:  Indebtedness assumed in connection with a Permitted
Acquisition or Permitted Foreign Acquisition; provided, that (a) such
Indebtedness is outstanding at the time of such acquisition and was not incurred
in connection therewith or in contemplation thereof and (b) in the event that
such Permitted Acquisition or Permitted Foreign Acquisition constitutes an
acquisition of

 

3

--------------------------------------------------------------------------------


 

property other than Capital Stock, such Indebtedness was incurred in order to
acquire or improve such property.

 

“Attributable Indebtedness”:  in respect of a Sale/Leaseback Transaction means,
as at the time of determination, the present value (discounted at the interest
rate implicit in such transaction determined in accordance with GAAP) of the
total obligations of the lessee for rental payments during the remaining term of
the lease included in such Sale/Leaseback Transaction (including any period for
which such lease has been extended).

 

“Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

 

“Bankruptcy Event”:  with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided,
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Benefitted Lender”:  as defined in Section 10.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business”:  as defined in Section 4.17(b).

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

“Calculation Date”:  two Business Days prior to the last Business Day of each
calendar quarter (or any other day selected by the Administrative Agent in its
discretion); provided, that each date that is on or about the date of any
issuance, drawdown, expiration or extension of an Alternative Currency Letter of
Credit shall also be a “Calculation Date” with respect to the relevant
Alternative Currency.

 

4

--------------------------------------------------------------------------------


 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures (other than those made pursuant to Permitted
Acquisitions or Permitted Foreign Acquisitions) by such Person and its
Subsidiaries for the acquisition or leasing (pursuant to a capital lease) of
fixed or capital assets or additions to equipment (including replacements,
capitalized repairs and improvements during such period but excluding
merchandise inventory acquired during such period) that should be capitalized
under GAAP on a consolidated balance sheet of such Person and its Subsidiaries.

 

“Capital Expenditures (Expansion)”:  for any period, with respect to any Person,
any Capital Expenditures made by such Person in connection with the opening of
new stores to be operated by such Person.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d)  repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) short term investments (not exceeding 35 days) in loans made to
obligors having an investment grade rating from each of S&P and Moody’s;
(h) shares of money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (g) of this
definition; or (i) investments by Foreign Subsidiaries in (A) bank accounts and
cash management facilities maintained at one of the three largest banks in the
country in which such Foreign Subsidiary maintains its chief executive office
and (B) such investments as are comparable to the cash equivalents described in
clauses (a) through (h) above that are customary investments for entities in
such jurisdictions and that are consistent with the goal of preservation of
capital and prudent under the circumstances.

 

5

--------------------------------------------------------------------------------


 

“Closing Date”:  the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is March 19, 2014.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security
Document.  Notwithstanding anything contained in this Agreement or any Security
Document to the contrary, the term “Collateral” shall not include (i) the
Capital Stock of any non-first tier Foreign Subsidiary, or (ii) more than 65% of
the outstanding voting Capital Stock of any first tier Foreign Subsidiary.

 

“Commitment”:  as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.

 

“Commitment Fee Rate”:  0.450% per annum; provided, that on and after the first
Adjustment Date (as defined in the definition of “Applicable Pricing Grid”)
occurring after the Closing Date, the Commitment Fee Rate will be determined
pursuant to the Applicable Pricing Grid.

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated March 2014 and furnished to certain Lenders.

 

“Connection Income Taxes”:  Other Connection Taxes that are imposed on or
measured by net income or profits (however denominated) or that are franchise
Taxes or branch profits Taxes.

 

“Consolidated Current Assets”:  at any date, all amounts (other than cash and
Cash Equivalents but including rental merchandise inventory) that would be
classified as “short term assets” of the Borrower and its Subsidiaries, as
determined by the Borrower.

 

“Consolidated Current Liabilities”:  at any date, all liabilities of the
Borrower and its Subsidiaries having a maturity of one year or less, but
excluding (a) the current portion of any Funded Debt of the Borrower and its
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Revolving Loans or Swingline Loans to the extent otherwise
included therein.

 

“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge or reduction
in the statement of such Consolidated Net Income for such period, the sum of
(a) income tax expense, (b) interest expense, amortization or writeoff of debt
discount and debt issuance costs and commissions and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation (excluding
depreciation of rental merchandise) and amortization expense, including, without
limitation, amortization of intangibles (including, but not limited to,
goodwill) and organization costs, (d) any extraordinary, unusual or
non-recurring non-cash expenses or losses (including, whether or not otherwise
includable as a separate item

 

6

--------------------------------------------------------------------------------


 

in the statement of such Consolidated Net Income for such period, non-cash
losses on sales of assets outside of the ordinary course of business) and
(e) any other non-cash charges, and minus, to the extent included in the
statement of such Consolidated Net Income for such period, the sum of
(a) interest income, (b) any extraordinary, unusual or non-recurring income or
gains (including (i) whether or not otherwise includable as a separate item in
the statement of such Consolidated Net Income for such period, gains on the
sales of assets outside of the ordinary course of business and (ii) gains
resulting from below-par purchases of Term Loans), (c) any other non-cash income
earned outside the ordinary course of business and (d) any cash payments made
during such period in respect of items described in the immediately preceding
clause (d) or (e) above subsequent to the fiscal quarter in which the relevant
non-cash expenses, losses or charges were reflected as a charge in the statement
of Consolidated Net Income, all as determined on a consolidated basis.  For the
purposes of calculating Consolidated EBITDA for any Reference Period pursuant to
any determination of the Consolidated Total Leverage Ratio, if during such
Reference Period the Borrower or any Subsidiary shall have made a Material
Disposition or Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Disposition or Material Acquisition (including any indebtedness
incurred or acquired in connection therewith) occurred on the first day of such
Reference Period.  As used in this definition, “Material Acquisition” means any
acquisition of property or series of related acquisitions of property that
(a) constitutes assets comprising all or substantially all of an operating unit
of a business or constitutes all or substantially all of the common stock of a
Person and (b) involves the payment of consideration by the Borrower and its
Subsidiaries in excess of $15,000,000 (or such lesser amount as the Borrower may
determine in its discretion); and “Material Disposition” means any Disposition
of property or series of related Dispositions of property that yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of $15,000,000 (or
such lesser amount as the Borrower may determine in its discretion). 
Notwithstanding anything to the contrary herein, if at any time the Permitted
Non-Guarantor Subsidiaries represent (1) more than 10% of the consolidated total
assets of the Borrower and its Subsidiaries as of the most recently ended fiscal
quarter of the Borrower, (2) more than 10% of the consolidated total revenues of
the Borrower and its Subsidiaries for the four fiscal quarters of the Borrower
most recently ended, or (3) more than 10% of the Consolidated EBITDA of the
Borrower and its Subsidiaries for the four fiscal quarters of the Borrower most
recently ended, in each case as determined on a consolidated basis in conformity
with GAAP consistently applied, then the Consolidated EBITDA attributable to
such Permitted Non-Guarantor Subsidiaries shall be disregarded for purposes of
calculating “Consolidated EBITDA” hereunder except to the extent actually
distributed to the Borrower or a Domestic Subsidiary that is not a Permitted
Non-Guarantor Subsidiary.

 

“Consolidated Fixed Charge Coverage Ratio”:  for any period, the ratio of
(a) the sum of Consolidated EBITDA for such period and, to the extent reducing
Consolidated Net Income for such period, Consolidated Lease Expense for such
period to (b) Consolidated Fixed Charges for such period.

 

“Consolidated Fixed Charges”:  for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period and (b) Consolidated Lease
Expense for such period.

 

“Consolidated Funded Debt”:  at any date, the aggregate principal amount of all
Funded Debt (which, for purposes of the calculation of Consolidated Funded Debt,
shall be deemed to exclude any unfunded portion of the Letters of Credit) of the
Borrower and its Subsidiaries at such date, determined on a consolidated basis
in accordance with GAAP.

 

“Consolidated Interest Expense”:  for any period, total cash interest expense
(including that attributable to Capital Lease Obligations), net of cash interest
income, of the Borrower and its Subsidiaries for such period with respect to all
outstanding Indebtedness of the Borrower and its Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing, commitment fees payable pursuant to
Section 2.8 and net

 

7

--------------------------------------------------------------------------------


 

costs under Swap Agreements in respect of such Indebtedness to the extent such
net costs are allocable to such period in accordance with GAAP).

 

“Consolidated Lease Expense”:  for any period, the aggregate amount of fixed and
contingent rentals payable by the Borrower and its Subsidiaries for such period
with respect to leases of real and personal property, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided, that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

 

“Consolidated Net Worth”:  at any date, all amounts that would, in conformity
with GAAP, be included on a consolidated balance sheet of the Borrower and its
Subsidiaries under stockholders’ equity at such date.

 

“Consolidated Senior Debt”:  all Consolidated Funded Debt other than
Subordinated Debt.

 

“Consolidated Senior Leverage Ratio”:  as at the last day of any period, the
ratio of (a) Consolidated Senior Debt on such day to (b) Consolidated EBITDA for
such period.

 

“Consolidated Senior Secured Debt”: at any date, the aggregate principal amount
of Consolidated Senior Debt (including, without limitation, Capital Lease
Obligations) that is then secured (or purported to be secured) by Liens on
property or assets of the Borrower or its Subsidiaries (other than property or
assets held in a defeasance or similar trust or arrangement for the benefit of
the Indebtedness secured thereby so long as prepayment of such Indebtedness is
not prohibited).

 

“Consolidated Senior Secured Leverage Ratio”: as at the last day of any period,
the ratio of (a) Consolidated Senior Secured Debt on such day to
(b) Consolidated EBITDA for such period.

 

“Consolidated Total Assets”:  at any date, (a) all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the Borrower and its
Subsidiaries at such date and (b) without duplication of clause (a) above, the
book value of all rental merchandise inventory of the Borrower and its
Subsidiaries at such date.

 

“Consolidated Total Leverage Ratio”:  as at the last day of any period, the
ratio of (a) Consolidated Funded Debt on such day to (b) Consolidated EBITDA for
such period.

 

“Consolidated Working Capital”:  at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

 

“Continuing Directors”:  the directors of the Borrower on the Closing Date, and
each other director of the Borrower, if, in each case, such other director’s
election, nomination for election or

 

8

--------------------------------------------------------------------------------


 

appointment to the board of directors of the Borrower is or was recommended or
approved by at least a majority of the directors then in office (or a duly
constituted committee thereof) either who were directors of the Borrower at the
date of such election, nomination or appointment or whose election, nomination
or appointment was approved by a majority of such directors.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control Investment Affiliate”:  as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies. 
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied (including, in any event, a “Default” under and as defined in the
Senior Subordinated Note Indenture or the Senior Unsecured Note Indenture).

 

“Defaulting Lender”:  any Lender, as reasonably determined by the Administrative
Agent and the Borrower, that (a) in the case of any Revolving Lender, has
(i) failed to fund any portion of its Revolving Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, (ii) notified the Borrower, the
Administrative Agent, any Issuing Lender, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (iii) failed, within
three Business Days after request by the Administrative Agent, to confirm that
it will comply with the terms of this Agreement relating to its obligations to
fund prospective Revolving Loans and participations in then outstanding Letters
of Credit and Swingline Loans or (iv) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (b) in the case of any Lender, has become (or whose
Lender Parent has become) the subject of a Bankruptcy Event.

 

“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer, license (other than the grant of a
non-exclusive license entered into in the ordinary course of business),
abandonment or other disposition thereof.  The terms “Dispose” and “Disposed of”
shall have correlative meanings; provided, however, that a “Disposition” shall
not include the non-exclusive license of intellectual property by a Subsidiary
to another Subsidiary.

 

“Disqualified Stock”:  any Capital Stock or other ownership or profit interest
of any Loan Party that any Loan Party is or, upon the passage of time or the
occurrence of any event, may become obligated to redeem, purchase, retire,
defease or otherwise make any payment in respect of in consideration other than
Capital Stock (other than Disqualified Stock).

 

“Dollar Equivalent”:  with respect to the amount of any currency at any date,
the equivalent in Dollars of such amount, calculated on the basis of the
arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such currency on the London market at 11:00 a.m.,
London time, on or as of the most recent Calculation Date.  Not later than 12:00
Noon, New York City time, on each Calculation Date, the Administrative Agent
shall (a) determine the exchange rate as of such

 

9

--------------------------------------------------------------------------------


 

Calculation Date to be used for calculating the Dollar Equivalent amounts of
each currency in which an Alternative Currency Letter of Credit or unreimbursed
LC Disbursement in respect thereof is denominated and (b) give notice thereof to
the Borrower.  The exchange rates so determined shall become effective on the
relevant Calculation Date and shall remain effective until the next succeeding
Calculation Date.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States, any State thereof or the District
of Columbia.

 

“ECF Percentage”:  50%; provided, that, with respect to each fiscal year of the
Borrower, the ECF Percentage shall be reduced to (a) 25% if the Consolidated
Total Leverage Ratio as of the last day of such fiscal year is less than 3.00 to
1.00 but greater than or equal to 2.50 to 1.00 and (b) 0% if the Consolidated
Total Leverage Ratio as of the last day of such fiscal year is less than 2.50 to
1.00.

 

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as formerly, now or may at any time hereafter be in effect.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan (other than any Eurodollar Loan having a
seven-day Interest Period), the London interbank offered rate as administered by
the ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 A.M., London time, two Business Days prior to the commencement of such
Interest Period; provided, that, if the Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to Dollars, then the Eurodollar Base Rate shall be the Interpolated Rate at such
time.  “Interpolated Rate” means, at any time, the rate per annum determined by
the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the Screen Rate for the longest period (for which
that Screen Rate is available in Dollars) that is shorter than the Impacted
Interest Period and (b) the Screen Rate for the shortest period (for which that
Screen Rate is available for Dollars) that exceeds the Impacted Interest Period,
in each case, at such time.  If the Eurodollar Base Rate is being determined in
connection with any Eurodollar Loan having a seven-day

 

10

--------------------------------------------------------------------------------


 

Interest Period, such rate shall be determined by reference to the rate at which
the Administrative Agent is offered Dollar deposits at or about 10:00 A.M., New
York City time, two Business Days prior to the beginning of such Interest Period
in the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.  The Eurodollar
Base Rate applicable to Term Loans shall not be less than 0.75%.

 

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

 

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

 

Eurodollar Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

 

“Event of Default”:  any of the events specified in Section 8, provided, that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied (including, in any event, an “Event of Default” under and as defined
in the Senior Subordinated Note Indenture or the Senior Unsecured Note
Indenture).

 

“Excess Cash Flow”:  for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated EBITDA of the Borrower and
its Subsidiaries for such fiscal year and (ii) decreases, if any, in
Consolidated Working Capital for such fiscal year when measured against
Consolidated Working Capital for the previous fiscal year over (b) the sum,
without duplication, of (i) the aggregate amount actually paid by the Borrower
and its Subsidiaries in cash during such fiscal year on account of Capital
Expenditures (excluding the principal amount of Indebtedness incurred in
connection with such expenditures and any such expenditures financed with the
proceeds of any Reinvestment Deferred Amount), (ii) increases, if any, in
Consolidated Working Capital for such fiscal year when measured against
Consolidated Working Capital for the previous fiscal year, (iii) the aggregate
amount of all optional prepayments of the Term Loans during such fiscal year,
(iv) the aggregate amount of all regularly scheduled principal payments of the
Term Loans made during such fiscal year, (v) the aggregate amount of all
principal payments of the Revolving Loans made during such fiscal year to the
extent such payment was accompanied by a permanent reduction of the Revolving
Commitments in at least a like amount, (vi) the amount of cash taxes actually
paid or tax reserves set aside or payable (without duplication) during such
fiscal year, (d) consolidated cash interest expense actually paid during such
fiscal year (net of interest income) and (e) the amount of dividends actually
paid during such fiscal year pursuant to Sections 7.6(b).

 

“Excess Cash Flow Application Date”: as defined in Section 2.11(c).

 

“Excluded Swap Obligation”:  with respect to any Loan Party, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Loan Party of, or the grant by such Loan Party of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any

 

11

--------------------------------------------------------------------------------


 

thereof) by virtue of such Loan Party’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder, or (b) any other Swap Obligation designated as an
“Excluded Swap Obligation” of such Loan Party as specified in any agreement
between the relevant Loan Parties and the counterparty applicable to such Swap
Obligations, prompt notice of which shall be provided to the Administrative
Agent.  If a Swap Obligation arises under a master agreement governing more than
one Swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swaps for which such guarantee or security interest is
or becomes illegal.

 

“Excluded Taxes”:  any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income or profits (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.22) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.19, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.19(e) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 

“Existing 2020 Senior Unsecured Notes”:  the Borrower’s 6.625% senior unsecured
notes in the aggregate principal amount of $300,000,000 due 2020 issued pursuant
to the Existing 2020 Senior Unsecured Note Indenture.

 

“Existing 2020 Senior Unsecured Note Indenture”:  the Senior Notes Indenture,
dated as of November 2, 2010, among the Borrower, the guarantors party thereto
and The Bank of New York Mellon Trust Company, N.A., as trustee, relating to the
6.625% Senior Notes due 2020, as amended, supplemented, restated or otherwise
modified from time to time,

 

“Existing 2021 Senior Unsecured Notes”:  the Borrower’s 4.75% senior unsecured
notes in the aggregate principal amount of $250,000,000 due 2021 issued pursuant
to the Existing 2021 Senior Unsecured Note Indenture.

 

“Existing 2021 Senior Unsecured Note Indenture”:  the Senior Notes Indenture,
dated as of May 2, 2013, among the Borrower, the guarantors party thereto and
The Bank of New York Mellon Trust Company, N.A., as trustee, relating to the
4.75% Senior Notes due 2021, as amended, supplemented, restated or otherwise
modified from time to time; provided, that only for purposes of
Section 7.6(b) and Section 7.9, (a) the “Existing 2021 Senior Unsecured Note
Indenture” shall be deemed to be the indenture in effect on the Closing Date,
without giving effect to any subsequent amendments, waivers, supplements or
other modifications thereto and (b) the reference in the first sentence of
Section 4.07(b) of the Existing 2021 Senior Unsecured Note Indenture to
Section 4.09(a) shall be deemed to be a reference to Section 4.07(a) thereunder.

 

“Existing Credit Agreement”:  the Fourth Amended and Restated Credit Agreement,
dated as of May 28, 2003, as amended and restated as of July 14, 2011 and as
amended by the First Amendment dated as of April 13, 2012, among the Borrower,
the several banks and other financial institutions or entities from time to time
parties thereto, Bank of America, N.A., Compass Bank and Wells Fargo Bank, N.A.,
as syndication agents, and JPMorgan Chase Bank, N.A., as administrative agent.

 

12

--------------------------------------------------------------------------------


 

“Existing Letter of Credit”:  each letter of credit issued under the Existing
Credit Agreement identified on Schedule 1.1 hereto that is outstanding on the
Closing Date and each renewal of such letter of credit, each of which shall be
deemed, on and after the Closing Date, to have been issued hereunder.

 

“Facility”:  the credit facility consisting of, as applicable, (a) the Term
Commitments and the Term Loans (the “Term Facility”) and (b) the Revolving
Commitments and the extensions of credit made thereunder (the “Revolving
Facility”).

 

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any regulations promulgated
thereunder or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of the foregoing and any
fiscal or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Act of
1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National Flood
Insurance Reform Act of 1994 and (iv) the Flood Insurance Reform Act of 2004, in
each case, as now or hereafter in effect or any successor statute thereto.

 

“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Funded Debt”:  as to any Person, on any date, (a) all Indebtedness of such
Person that matures more than one year from the date of its creation or matures
within one year from such date but is renewable or extendible, at the option of
such Person, to a date more than one year from such date or arises under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one year from such date, including
all current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Indebtedness in respect of the
Loans and the Reimbursement Obligations (but excluding, in the case of the
Borrower, any Guarantee Obligations of the Borrower in respect of Indebtedness
of franchisees, to the extent permitted by Section 7.2(h)), minus (b) the
aggregate amount of cash and Cash Equivalents on the consolidated balance sheet
of the Borrower and its Subsidiaries on such date that is in excess of
$25,000,000 and not subject to any Lien (other than pursuant to the Loan
Documents).

 

“Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1 and the
calculations of the Consolidated Total Leverage Ratio in respect of the
Applicable Pricing Grid, GAAP shall be determined on the basis of such
principles in effect on the Closing Date and consistent with those used in the
preparation of the most

 

13

--------------------------------------------------------------------------------


 

recent audited financial statements referenced in Section 4.1.  In the event
that any “Accounting Change” (as defined below) shall occur and such change
results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then the Borrower and the Administrative
Agent agree to enter into negotiations in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Change with the desired
result that the criteria for evaluating the Borrower’s financial condition shall
be the same after such Accounting Change as if such Accounting Change had not
been made.  Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Change had not occurred. 
“Accounting Change” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit A, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing Person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued or incurred a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Guarantor”: as defined in the Guarantee and Collateral Agreement.

 

“Increased Facility Activation Date”:  any Business Day on which any Lender
shall execute and deliver to the Administrative Agent, as applicable, (i) an
Increased Term Facility Activation

 

14

--------------------------------------------------------------------------------


 

Notice pursuant to Section 2.1(c) or (ii) an Increased Revolving Facility
Activation Notice pursuant to Section 2.2(b).

 

“Increased Revolving Facility Activation Notice”:  a notice substantially in the
form of Exhibit E-2.

 

“Increased Revolving Facility Closing Date”:  any Business Day designated as
such in an Increased Revolving Facility Activation Notice.

 

“Increased Term Facility Activation Notice”:  a notice substantially in the form
of Exhibit E-1.

 

“Increased Term Facility Closing Date”:  any Business Day designated as such in
an Increased Term Facility Activation Notice.

 

“Incremental Lenders”:  (a) on any Increased Facility Activation Date, the
Lenders signatory to the applicable Increased Term Facility Activation Notice or
Increased Revolving Facility Activation Notice and (b) thereafter, each Lender
that is a holder of an Incremental Loan.

 

“Incremental Loans”:  Incremental Revolving Loans and Incremental Term Loans.

 

“Incremental Revolving Loans”: as defined in Section 2.2(b).

 

“Incremental Term Loans”: as defined in Section 2.1(c).

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party under acceptance, letter of credit or similar facilities, (g) the
liquidation value of all redeemable preferred Capital Stock of such Person
(other than any Qualified Preferred Stock) and all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above; (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation;
(j) all Attributable Indebtedness of such Person and (k) for the purposes of
Section 8(e) only, all obligations of such Person in respect of Swap Agreements
(which, for purposes of such Section 8(e), will be deemed to have an outstanding
principal amount equal to the net amount which would be payable (or would permit
the counterparty thereto to cause to become payable) by the Borrower or
Subsidiary party thereto (including any net termination payment) upon the
occurrence of any default, event or condition specified in such Section 8(e)).

 

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

 

15

--------------------------------------------------------------------------------


 

“Insolvent”:  with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insurance Subsidiary”:  Legacy Insurance Co., Ltd., a Bermuda company and a
Wholly Owned Subsidiary of the Borrower formed for the sole purpose of writing
insurance only for the risks of the Borrower and its Subsidiaries.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright works, copyright licenses, patents, patent licenses, trademarks,
trademark licenses, domain names, technology, inventions, know-how, methods and
processes, and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.

 

“Intellectual Property Security Agreements”:  the Trademark Security
Agreement(s), Copyright Security Agreement(s) and Patent Security
Agreement(s) between certain Loan Parties and the Administrative Agent,
substantially in the form of Exhibit B-1 to the Guarantee and Collateral
Agreement.

 

“Interest Payment Date”:  (a) as to any ABR Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan and any Swingline Loan), the date of any repayment or prepayment made
in respect thereof and (e) as to any Swingline Loan, the day that such Loan is
required to be repaid.

 

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending seven days (in the case of Revolving Loans
only) or one, two, three or six months thereafter, as selected by the Borrower
in its notice of borrowing or notice of conversion, as the case may be, given
with respect thereto; and (b) thereafter, each period commencing on the last day
of the next preceding Interest Period applicable to such Eurodollar Loan and
ending seven days (in the case of Revolving Loans only) or one, two, three or
six months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 12:00 Noon, New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided, that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(i)                                     if any Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)                                  the Borrower may not select an Interest
Period for a particular Facility that would extend beyond the final maturity
date applicable thereto;

 

(iii)                               any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and

 

16

--------------------------------------------------------------------------------


 

(iv)                              the Borrower shall select Interest Periods so
as not to require a payment or prepayment of any Eurodollar Loan during an
Interest Period for such Loan.

 

Notwithstanding the foregoing, clause (iii) above shall not apply to Eurodollar
Loans having a seven-day Interest Period.

 

“Interpolated Rate”:  as defined in the definition of “Eurodollar Base Rate”.

 

“Investments”:  as defined in Section 7.8.

 

“IRS”:  the United States Internal Revenue Service.

 

“Issuing Lender”:  each of JPMorgan Chase Bank, N.A. and any other Revolving
Lender reasonably approved by the Borrower that has agreed in its sole
discretion to act as an “Issuing Lender” hereunder, or any of their respective
affiliates, in each case in its capacity as an issuer of any Letter of Credit. 
Each reference herein to “the Issuing Lender” shall be deemed to be a reference
to the relevant Issuing Lender.

 

“LC Disbursement”:  as defined in Section 3.5(a).

 

“LC Exposure”:  with respect to any Revolving Lender, such Lender’s Revolving
Percentage of the LC Obligations then outstanding.

 

“LC Fee Payment Date”:  (a) each date that is three Business Days after the last
day of each March, June, September and December and (b) the last day of the
Revolving Commitment Period.

 

“LC Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount available for drawing of the then outstanding
Letters of Credit and (b) the aggregate amount of LC Disbursements that have not
then been reimbursed pursuant to Section 3.5.  For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.2(f).  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the International Standby Practices 1998
published by the Institute of International Banking and Law Practice (or such
latest version thereof as may be in effect at the time of issuance), such Letter
of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.

 

“LC Participants”:  the collective reference to all Revolving Lenders (including
each Issuing Lender), as participants in each Letter of Credit.

 

“Lead Arrangers”: the Joint Lead Arrangers and Joint Bookrunners identified on
the cover page of this Agreement.

 

“Lender Parent”:  with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

 

“Lenders”:  as defined in the preamble hereto and including each Issuing Lender
and the Swingline Lender.

 

“Letters of Credit”:  the letters of credit issued pursuant to Section 3.1,
which shall be deemed to include the Existing Letters of Credit.

 

17

--------------------------------------------------------------------------------


 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing) or any purchase option, call option, right of
first refusal or similar right.

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, the Security Documents and the Notes.

 

“Loan Parties”:  the Borrower and each Subsidiary of the Borrower that is a
party to a Loan Document.

 

“Majority Facility Lenders”:  (a) with respect the Term Facility, the holders of
more than 50% of the aggregate unpaid principal amount of the Term Loans
outstanding under the Term Facility and (b) with respect to the Revolving
Facility, the holders of more than 50% of the Total Revolving Extensions of
Credit (or, prior to any termination of the Revolving Commitments, the holders
of more than 50% of the Total Revolving Commitments) outstanding under such
Facility.

 

“Margin Capital Stock”:  Capital Stock issued by the Borrower that
(i) constitutes “margin stock” within the meaning of such term under Regulation
U as now or from time to time hereafter in effect and (ii) would, taking into
account all other “margin stock” (within the meaning of such term under
Regulation U as now or from time to time hereafter in effect) held by the
Borrower or any of its Subsidiaries, cause the value of all such “margin stock”
to exceed 25% of the value of all assets of the Borrower and its Subsidiaries
that directly or indirectly secure (within the meaning of Regulation U) the
Obligations.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Secured Parties hereunder or thereunder or (c) the
validity, enforceability or priority of the Liens intended to be created by the
Security Documents taken as a whole.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Moody’s”:  as defined in the definition of Cash Equivalents.

 

“Mortgage”:  any mortgage or deed of trust made by any Loan Party in favor of,
or for the benefit of, the Administrative Agent for the benefit of the Secured
Parties, in form and substance reasonably acceptable to the Administrative
Agent.

 

“Mortgaged Property”:  any real property of any Loan Party as to which the
Administrative Agent for the benefit of the Secured Parties has been granted a
Lien pursuant to any Mortgage.

 

“Multiemployer Plan”:  a multiemployer plan, as defined in Section 4001(a)(3) of
ERISA.

 

18

--------------------------------------------------------------------------------


 

“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of reasonable attorneys’ fees, accountants’ fees, investment banking fees,
amounts required to be applied to the repayment of Indebtedness secured by a
Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document) and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable currently
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of equity securities or debt securities or instruments or the
incurrence of loans, the cash proceeds received from such issuance or
incurrence, net of reasonable attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

 

“New Lender Supplement”:  a supplement, substantially in the form of Exhibit F,
pursuant to which a New Term Lender or a New Revolving Lender, as applicable,
becomes a Lender hereunder.

 

“New Revolving Lender”:  as defined in Section 2.2(c).

 

“New Term Lender”:  as defined in Section 2.1(d).

 

“Non-U.S. Lender”:  a Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

 

“Notes”:  the collective reference to any promissory note evidencing Loans.

 

“Notes Payments”: as defined in Section 7.9(a).

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Loan Party, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of any Loan Party to the Administrative Agent or to any Secured
Party, whether direct or indirect, absolute or contingent, due or to become due,
or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Letters of Credit,
any Specified Swap Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise; provided, that (i) Obligations of the Borrower or any other Loan
Party under any Specified Swap Agreement (A) shall be secured and guaranteed
pursuant to the Security Documents only to the extent that, and for so long as,
the other Obligations are so secured and guaranteed and (B) shall not include
any such obligations entered into after the counterparty to such Specified Swap
Agreement ceases to be a Lender or an Affiliate of a Lender or after assignment
by such counterparty to another Person that is not a Lender or an Affiliate of a
Lender, (ii) any release of Collateral or Guarantors effected in the manner
permitted by this Agreement shall not require the consent of holders of
obligations under Specified Swap Agreements and (iii) the amount of secured
Obligations under any Specified Swap Agreements shall not exceed the net amount,
including any net termination

 

19

--------------------------------------------------------------------------------


 

payments, that would be required to be paid to the counterparty to such
Specified Swap Agreement on the date of termination of such Specified Swap
Agreement.

 

“Other Connection Taxes”:  with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes”:  all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.22).

 

“Participant”:  as defined in Section 10.6(c).

 

“Participant Register”: as defined in Section 10.6(c).

 

“Patriot Act”: as defined in Section 10.16.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisition”:  any acquisition, consisting of a single transaction or
a series of related transactions, by the Borrower or any one or more of its
Wholly Owned Subsidiary Guarantors (or Subsidiaries who will concurrently with
such acquisition become Wholly Owned Subsidiary Guarantors) of all of the
Capital Stock of, or all or a substantial part of the assets of, or of a
business, unit or division of, any Person organized under the laws of the United
States or any state thereof (or a business, unit or division of any Person
organized under the laws of any governmental instrumentality other than the
United States or any state thereof, which business unit or division operates
entirely within the United States) (such business, unit or division, the
“Acquired Business”), provided, that (a) the consideration paid by the Borrower
or such Subsidiary or Subsidiaries pursuant to such acquisition shall be solely
in a form referred to in clause (a), (b), (c) or (d) of the definition of
“Purchase Price” (or some combination thereof), (b) the requirements of
Section 6.10 have been satisfied with respect to such acquisition, (c) the
Borrower shall be in compliance, on a pro forma basis after giving effect to
such acquisition, with the covenants contained in Section 7.1, in each case
recomputed as at the last day of the most recently ended fiscal quarter of the
Borrower as if such acquisition had occurred on the first day of each relevant
period for testing such compliance, (d) no Default or Event of Default shall
have occurred and be continuing, or would occur after giving effect to such
acquisition, (e) all actions required to be taken with respect to any acquired
or newly formed Subsidiary or otherwise with respect to the Acquired Business in
such acquisition under Section 6.9 and 6.10 shall have been taken, (f) if the
pro forma Consolidated Total Leverage Ratio as of the last day of the most
recent fiscal quarter for which the relevant financial information is available
is greater than 3.00 to 1.00, the aggregate Purchase Price in respect of such
acquisition and all other Permitted Acquisitions consummated during such fiscal
year (including acquisitions made when this restriction is not applicable) shall
not exceed, in such fiscal year, the sum of (i) $150,000,000 and (ii) an
additional amount up to $50,000,000 to the extent not expended as Capital
Expenditures (Expansion) during such fiscal year pursuant to Section 7.7, and
(g) any such acquisition shall have been approved by the Board of Directors or
such comparable governing body of the Person (or whose business, unit or
division is, as the case may be) being acquired.

 

20

--------------------------------------------------------------------------------


 

“Permitted Foreign Acquisition”:  any acquisition, consisting of a single
transaction or a series of related transactions, by the Borrower or any one or
more of its Wholly Owned Subsidiary Guarantors (or Subsidiaries who will
concurrently with such acquisition become Wholly Owned Subsidiary Guarantors) or
Foreign Subsidiaries (that are Wholly Owned Subsidiaries) of all of the Capital
Stock of, or all or a substantial part of the assets of, or of a business, unit
or division of, any Person organized under the laws of any governmental
instrumentality other than the United States or any state thereof (or a
business, unit or division of any Person organized under the laws of the United
States or any state thereof, which business unit or division operates entirely
outside of the United States) (such business, unit or division, the “Acquired
Foreign Business”), provided, that (a) the consideration paid by the Borrower or
such Subsidiary or Subsidiaries pursuant to such acquisition shall be solely in
a form referred to in clause (a), (b), (c) or (d) of the definition of “Purchase
Price” (or some combination thereof), (b) the requirements of Section 6.10 have
been satisfied with respect to such acquisition, (c) the Borrower shall be in
compliance, on a pro forma basis after giving effect to such acquisition, with
the covenants contained in Section 7.1, in each case recomputed as at the last
day of the most recently ended fiscal quarter of the Borrower as if such
acquisition had occurred on the first day of each relevant period for testing
such compliance, (d) no Default or Event of Default shall have occurred and be
continuing, or would occur after giving effect to such acquisition, (e) all
actions required to be taken with respect to any acquired or newly formed
Subsidiary or otherwise with respect to the Acquired Foreign Business in such
acquisition under Section 6.9 and 6.10 shall have been taken, (f) the aggregate
Purchase Prices in respect of such acquisition and all other Permitted Foreign
Acquisitions consummated in accordance with this Agreement shall not exceed
$300,000,000 from and after the Closing Date through the remaining term of this
Agreement, and (g) any such acquisition shall have been approved by the Board of
Directors or such comparable governing body of the Person (or whose business,
unit or division is, as the case may be) being acquired.

 

“Permitted Investors”:  the collective reference to the Speese Persons.

 

“Permitted Non-Guarantor Subsidiary”:  as defined in Section 6.9(c).

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any employee benefit plan within the meaning of
Section 3(3) of ERISA, other than a Multiemployer Plan, that is covered by
ERISA, and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069(b) of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).

 

“Projections”:  as defined in Section 6.2(c).

 

“Properties”:  as defined in Section 4.17(a).

 

“Purchase Price”:  with respect to any Permitted Acquisition or Permitted
Foreign Acquisition, the sum (without duplication) of (a) the amount of cash
paid by the Borrower and its Subsidiaries in connection with such acquisition,
(b) the value (as determined for purposes of such acquisition in accordance with
the applicable acquisition agreement) of all Capital Stock of the Borrower

 

21

--------------------------------------------------------------------------------


 

issued or given as consideration in connection with such acquisition, (c) the
Qualified Net Cash Equity Proceeds applied to finance such acquisition and
(d) the principal amount (or, if less, the accreted value) at the time of such
acquisition of all Assumed Indebtedness with respect thereto.

 

“Qualified Net Cash Equity Proceeds”:  the Net Cash Proceeds of any offering of
Capital Stock of the Borrower, provided, that (a) such offering was made in
express contemplation of a Permitted Acquisition or Permitted Foreign
Acquisition, (b) such Capital Stock is not mandatorily redeemable and (c) such
Permitted Acquisition or Permitted Foreign Acquisition is consummated within 90
days after receipt by the Borrower of such Net Cash Proceeds.

 

“Qualified Preferred Stock”:  any preferred stock of the Borrower that by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable or exercisable) or upon the happening of any event does not
(a) (i) mature or become mandatorily redeemable pursuant to a sinking fund
obligation or otherwise, (ii) become convertible or exchangeable at the option
of the holder thereof for Indebtedness or preferred stock that is not Qualified
Preferred Stock unless such conversion or exchange is subject, as a condition
precedent thereto, to the Borrower’s ability to incur Indebtedness hereunder in
accordance with the terms hereof, or (iii) become redeemable at the option of
the holder thereof (other than as a result of a change of control event), in
whole or in part, in each case on or prior to the date that is one year after
the latest maturity date for Loans hereunder that is in effect on the date of
issuance of such preferred stock unless such redemption is subject, as a
condition precedent thereto, to the Borrower’s ability to make a Restricted
Payment of like amount in accordance with the terms hereof, (b) provide holders
thereunder with any rights to any payments upon the occurrence of a “change of
control” event prior to the repayment of the Obligations under the Loan
Documents unless such payments would be permitted as Restricted Payments in
accordance with the terms hereof, or (c) require the payment of cash dividends
or other cash distributions to the extent the payment thereof would not be
permitted at such time pursuant to this Agreement or any other agreement
relating to borrowed money of the Borrower or any of its Subsidiaries; provided,
that, immediately after giving effect to the issuance of such preferred stock,
the Borrower is in pro forma compliance with Section 7.1 (with such compliance
calculated as of the last day of the most recent fiscal quarter for which the
relevant financial information is available and demonstrated in a written
certificate delivered to the Administrative Agent prior to the issuance of such
preferred stock).

 

“RAC East”:  Rent-A-Center East, Inc., a Delaware corporation.

 

“Recipient”:  (a) the Administrative Agent, (b) any Lender and (c) any Issuing
Bank, as applicable.

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Subsidiaries.

 

“Reference Period”:  with respect to any date, the period of four consecutive
fiscal quarters of the Borrower immediately preceding such date or, if such date
is the last day of a fiscal quarter, ending on such date.

 

“Refinancing”:  the repayment in full or deemed repayment in full, as the case
may be, of all Indebtedness outstanding under the Existing Credit Agreement and
the termination of all commitments thereunder.

 

“Refunded Swingline Loans”:  as defined in Section 2.6(b).

 

22

--------------------------------------------------------------------------------


 

“Refunding Date”:  as defined in Section 2.6(c).

 

“Register”:  as defined in Section 10.6(b).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
applicable Issuing Lender pursuant to Section 3.5 for amounts paid under Letters
of Credit.

 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Subsidiaries
in connection therewith that are not applied to prepay the Term Loans pursuant
to Section 2.11(b) as a result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary of the Borrower other than
a Specified Subsidiary (unless such Specified Subsidiary was the recipient of
such Net Cash Proceeds)) intends and expects to use all or a specified portion
of the Net Cash Proceeds of an Asset Sale or Recovery Event to acquire assets
useful in the businesses of the Borrower or any of its Subsidiaries.

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire assets useful in the
Borrower’s business.

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring 12 months after such Reinvestment Event (or,
in the case of a Recovery Event with respect to owned real property, 36 months
after such Recovery Event) and (b) the date on which the Borrower (directly or
indirectly through a Subsidiary of the Borrower) shall have determined not to,
or shall have otherwise ceased to, acquire assets useful in the Borrower’s
business with all or any portion of the relevant Reinvestment Deferred Amount.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”:  at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding and
(b) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

23

--------------------------------------------------------------------------------


 

“Responsible Officer”:  the chief executive officer, president, chief financial
officer or treasurer of the Borrower, but in any event, with respect to
financial matters, the chief financial officer or president of the Borrower.

 

“Restricted Payments”:  as defined in Section 7.6.

 

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit, in an aggregate principal amount of such Loans and/or amount of such
Letters of Credit (determined in accordance with Section 1.2(f)) not to exceed
the amount set forth under the heading “Revolving Commitment” opposite such
Lender’s name on Annex A, or, as the case may be, in the Assignment and
Assumption pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof.  The aggregate amount
of the Revolving Commitments as of the Closing Date is $675,000,000.

 

“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Scheduled Commitment Termination Date.

 

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s LC Exposure then
outstanding and (c) such Lender’s Swingline Exposure then outstanding.

 

“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loans”:  as defined in Section 2.2.

 

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding).

 

“Revolving Scheduled Commitment Termination Date”:  the date that is the fifth
anniversary of the Closing Date, which is March 19, 2019.

 

“S&P”:  as defined in the definition of Cash Equivalents.

 

“Sale/Leaseback Transaction”:  any arrangement providing for the leasing to the
Borrower or any Subsidiary of real or personal property that has been or is to
be (a) sold or transferred by the Borrower or any Subsidiary or (b) constructed
or acquired by a third party in anticipation of a program of leasing to the
Borrower or any Subsidiary.

 

“Sanctioned Country”:  at any time, a country or territory that is the subject
or target of any Sanctions.

 

“Sanctioned Person”:  at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

 

24

--------------------------------------------------------------------------------


 

“Sanctions”:  economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“SEC Reports”: as defined in Section 4.18(b).

 

“Secured Parties”:  collectively, the Lead Arrangers, the Agents, the Lenders
and, with respect to any Specified Swap Agreement, any Affiliate of any Lender
party thereto (or any Person that was a Lender or an Affiliate thereof when such
Specified Swap Agreement was entered into) that has agreed to be bound by the
provisions of Section 7.2 of the Guarantee and Collateral Agreement as if it
were a party thereto and by the provisions of Section 9 hereof as if it were a
Lender party hereto; provided, that no counterparty to a Specified Swap
Agreement, in their capacity as such, shall have any rights under any Loan
Document in connection with the management or release of any Collateral or the
obligations of any Guarantor under the Loan Documents.

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, the Intellectual Property Security Agreements and all
other security documents delivered by a Loan Party to the Administrative Agent
granting a Lien on any property of any Person to secure the obligations and
liabilities of any Loan Party under any Loan Document.

 

“Senior Subordinated Note Indenture”: the collective reference each indenture,
if any, entered into by the Borrower or any of its Subsidiaries in connection
with any issuance of Senior Subordinated Notes, together with all instruments
and other agreements entered into by the Borrower or any of its Subsidiaries in
connection therewith, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with Section 7.9.

 

“Senior Subordinated Notes”:  any subordinated notes of the Borrower issued
after the Closing Date pursuant to Section 7.2(f).

 

“Senior Unsecured Note Indenture”: the collective reference to (a) the Existing
2020 Senior Unsecured Note Indenture, (b) the Existing 2021 Senior Unsecured
Note Indenture and (c) each other indenture, if any, entered into by the
Borrower or any of its Subsidiaries in connection with any issuance of Senior
Unsecured Notes, together with all instruments and other agreements entered into
by the Borrower or any of its Subsidiaries in connection therewith, as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with Section 7.9.

 

“Senior Unsecured Notes”:  the collective reference to (a) the Existing 2020
Senior Unsecured Notes, (b) the Existing 2021 Senior Unsecured Notes and (c) any
other senior unsecured notes of the Borrower that (i) have no scheduled
principal payments prior to the date that is one year after the latest maturity
date for Loans hereunder that is in effect on the date of issuance of such
senior unsecured notes and (ii) have terms (excluding the interest rate) no less
favorable in any material respect to the Borrower and its Subsidiaries (taken as
a whole) and the Lenders (taken as a whole) than those applicable to offerings
of “high-yield” senior unsecured debt by similar issuers of similar debt at or
about the same time, as determined by the Borrower in consultation with the
Administrative Agent.  For avoidance of doubt, senior unsecured notes of the
Borrower shall only constitute “Senior Unsecured Notes” if any one or more
Subsidiaries of the Borrower has a Guarantee Obligation in respect thereof.

 

25

--------------------------------------------------------------------------------


 

“Single Employer Plan”:  any Plan that is a defined benefit plan (as defined in
Section 3(35) of ERISA) that is covered by Title IV of ERISA.

 

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) the realization of the current assets of such Person in the
ordinary course of business will be sufficient for such Person to pay recurring
current debt, short-term debt and long-term debt service as such debts mature. 
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or (y)
right to an equitable remedy for breach of performance if such breach gives rise
to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

 

“Specified Change of Control”:  a “Change of Control” or similar event (however
defined) as defined in any Senior Subordinated Note Indenture or Senior
Unsecured Note Indenture.

 

“Specified Subsidiaries”:  the collective reference to the Insurance Subsidiary,
any Foreign Subsidiary and any Permitted Non-Guarantor Subsidiary.

 

“Specified Swap Agreement”:  any Swap Agreement (a) entered into by (i) the
Borrower or any of its Subsidiaries and (ii) any Lender or any Affiliate
thereof, or any Person that was a Lender or an Affiliate thereof when such Swap
Agreement was entered into as counterparty and (b) which has been designated by
such Lender and the Borrower, by notice to the Administrative Agent not later
than 90 days after the execution and delivery thereof by the Borrower or such
Subsidiary, as a Specified Swap Agreement; provided, that the designation of any
Swap Agreement as a Specified Swap Agreement shall not create in favor of any
Lender or affiliate thereof that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of any
Guarantor under the Guarantee and Collateral Agreement.

 

“Speese Persons”:  the collective reference to Mark E. Speese, any person having
a relationship with Mark E. Speese by blood, marriage or adoption not more
remote than first cousin and any trust established for the benefit of any such
person.

 

“Stock Payments”:  as defined in Section 7.6(b).

 

“Subordinated Debt”:  any unsecured subordinated notes issued by the Borrower in
a transaction permitted by Section 7.2(f).

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise

 

26

--------------------------------------------------------------------------------


 

qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”:  each Subsidiary of the Borrower other than the
Specified Subsidiaries.

 

“Swap”:  any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or any of its Subsidiaries shall be a “Swap Agreement”.

 

“Swap Obligation”:  with respect to any person, any obligation to pay or perform
under any Swap.

 

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $35,000,000.

 

“Swingline Exposure”:  with respect to any Revolving Lender, such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

 

“Swingline Lender”:  JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

 

“Swingline Loans”:  as defined in Section 2.3.

 

“Swingline Participation Amount”:  as defined in Section 2.6(c).

 

“Syndication Agents”:  as defined in the preamble hereto.

 

“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Commitment”:  as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Annex A.  The aggregate amount of the Term Commitments as of the Closing Date is
$225,000,000.

 

“Term Lenders”:  each Lender that holds a Term Loan.

 

“Term Loans”: as defined in Section 2.1(a).

 

“Term Loan Maturity Date”: the date that is the seventh anniversary of the
Closing Date, which is March 19, 2021.

 

27

--------------------------------------------------------------------------------


 

“Term Percentage”:  as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).

 

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

“Transferee”:  any Assignee or Participant.

 

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“Uniform Customs”:  the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.

 

“United States”:  the United States of America.

 

“U.S. Tax Compliance Certificate”:  as defined in Section 2.19(d).

 

“Voting Stock”:  with respect to any Person, any class or series of Capital
Stock of such Person that is ordinarily entitled to vote in the election of
directors thereof at a meeting of stockholders called for such purpose, without
the occurrence of any additional event or contingency.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

 

“Withholding Agent”: any Loan Party and the Administrative Agent.

 

1.2                               Other Definitional Provisions.  (a)  Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in the other Loan Documents or any certificate or
other document made or delivered pursuant hereto or thereto.

 

(b)                                 As used herein and in the other Loan
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, (i) accounting terms relating to the Borrower and its
Subsidiaries not defined in Section 1.1 and accounting terms partly defined in
Section 1.1, to the extent not defined, shall have the respective meanings given
to them under GAAP (provided, that all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made (i) without giving effect to any
election under Accounting Standards Codification 825-10-25 (previously referred
to as Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Borrower or any
Subsidiary at “fair value”, as defined therein and (ii) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards

 

28

--------------------------------------------------------------------------------


 

Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof), (ii) the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”, (iii) the word “incur” shall
be construed to mean incur, create, issue, assume, become liable in respect of
or suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests, rights and contract rights, and
(v) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any restrictions on such amendments, supplements,
restatements or modifications set forth herein).

 

(c)                                  The words “hereof”, “herein” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(e)                                  Unless the context otherwise requires, all
calculations of amounts relating to Alternative Currency Letters of Credit shall
be based on the Dollar Equivalent thereof.

 

(f)                                   Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that by its terms provides for one or more
automatic increases or decreases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time, or decreases.

 

SECTION 2.                            AMOUNT AND TERMS OF FACILITIES

 

2.1                               Term Commitments; Term Loans; Incremental Term
Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, each Term Lender severally agrees to make a term loan (together
with the Incremental Term Loans defined below, the “Term Loans”) to the Borrower
on the Closing Date in an amount not to exceed the amount of the Term Commitment
of such Lender.

 

(b)                                 The Term Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.4 and 2.12.

 

(c)                                  The Borrower and any one or more Term
Lenders may from time to time agree that such Term Lenders shall increase the
amount of their Term Loans (“Incremental Term Loans”) by executing and
delivering to the Administrative Agent an Increased Term Facility Activation
Notice specifying (i) the principal amount of such increase, (ii) the Increased
Term Facility Closing Date, (iii) the applicable maturity date for such Loans,
(iv) the amortization schedule for such Incremental Term Loans, which shall
comply with the next succeeding sentence, and (v) the Applicable Margin for such

 

29

--------------------------------------------------------------------------------


 

Incremental Term Loans.  The amortization schedule for any Incremental Term
Loans shall be identical to or longer than, on a percentage basis, the then
remaining amortization schedule for the Term Loans.  Other than with respect to
the pricing, amortization and final maturity date applicable thereto, the
Incremental Term Loans shall otherwise have the same terms as are applicable to
the then outstanding Term Loans. Notwithstanding the foregoing, without the
consent of the Required Lenders, the aggregate amount of Incremental Term Loans
plus Incremental Revolving Commitments obtained pursuant to Section 2.2(b) shall
not exceed $250,000,000.  No Term Lender shall have any obligation to
participate in any increase described in this paragraph unless it agrees to do
so in its sole discretion.

 

(d)                                 Any additional bank, financial institution
or other entity which, with the consent of the Borrower and the Administrative
Agent (which consent shall not be unreasonably withheld, delayed or
conditioned), elects to become a “Term Lender” under this Agreement in
connection with any transaction described in Section 2.1(c) shall execute a New
Lender Supplement, whereupon such bank, financial institution or other entity (a
“New Term Lender”) shall become a Term Lender for all purposes and to the same
extent as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement.

 

2.2                               Revolving Commitments; Revolving Loans;
Incremental Revolving Loans. (a)  Subject to the terms and conditions hereof,
each Revolving Lender severally agrees to make revolving credit loans hereunder
(together with the Incremental Revolving Loans defined below, collectively, the
“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s LC Exposure and Swingline Exposure, does not
exceed the amount of such Lender’s Revolving Commitment.  During the Revolving
Commitment Period the Borrower may use the Revolving Commitments by borrowing,
prepaying the Revolving Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof.  The Revolving Loans may from
time to time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.5 and 2.12.

 

(b)                                 The Borrower and any one or more Revolving
Lenders may agree that each such Lender shall increase the amount of its
existing Revolving Commitment (the “Incremental Revolving Commitment”) to make
incremental revolving credit loans (the “Incremental Revolving Loans”) by
executing and delivering to the Administrative Agent an Increased Revolving
Facility Activation Notice specifying (i) the principal amount of such increase
and (ii) the Increased Revolving Facility Closing Date.  Notwithstanding the
foregoing, without the consent of the Required Lenders, (i) the aggregate amount
of Incremental Revolving Commitments obtained pursuant to this paragraph plus
Incremental Term Loans obtained pursuant to Section 2.1(c) shall not exceed
$250,000,000 and (ii) no more than three Increased Revolving Facility Closing
Dates may be selected by the Borrower during the term of this Agreement.  No
Lender shall have any obligation to participate in any increase described in
this paragraph unless it agrees to do so in its sole discretion.

 

(c)                                  Any additional bank, financial institution
or other entity which, with the consent of the Borrower and the Administrative
Agent (which consent shall not be unreasonably withheld, delayed or
conditioned), elects to become a “Revolving Lender” under this Agreement in
connection with any transaction described in Section 2.2(b) shall execute a New
Lender Supplement, whereupon such bank, financial institution or other entity (a
“New Revolving Lender”) shall become a Revolving Lender for all purposes and to
the same extent as if originally a party hereto and shall be bound by and
entitled to the benefits of this Agreement.

 

(d)                                 For the purpose of providing that the
respective amounts of Revolving Loans that are Eurodollar Loans (and Eurodollar
Tranches in respect thereof) held by the Revolving Lenders are held

 

30

--------------------------------------------------------------------------------


 

by them on a pro rata basis according to their respective Revolving Percentages,
on each Increased Revolving Facility Closing Date (i) all outstanding Revolving
Loans that are Eurodollar Loans shall be converted into a single Revolving Loan
that is a Eurodollar Loan (with an interest period to be selected by the
Borrower), and upon such conversion the Borrower shall pay any amounts owing
pursuant to Section 2.20, if any, (ii) any new borrowings on such date of
Revolving Loans that are Eurodollar Loans and that have the same Interest Period
shall also be part of such single Revolving Loan and (iii) all Revolving Lenders
(including the New Revolving Lenders) shall hold a portion of such single
Revolving Loan equal to its Revolving Percentage thereof and any fundings on
such date shall be made in such a manner so as to achieve the foregoing.

 

2.3                               Swingline Commitment.  Subject to the terms
and conditions hereof, the Swingline Lender agrees to make a portion of the
credit otherwise available to the Borrower under the Revolving Commitments from
time to time during the Revolving Commitment Period by making swing line loans
(“Swingline Loans”) to the Borrower; provided, that (a) the aggregate principal
amount of Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans hereunder, may exceed the Swingline Commitment then in effect)
and (b) the Borrower shall not request, and the Swingline Lender shall not make,
any Swingline Loan if, after giving effect to the making of such Swingline Loan,
the aggregate amount of the Available Revolving Commitments would be less than
zero.  During the Revolving Commitment Period, the Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof.  Swingline Loans shall be ABR Loans only.

 

2.4                               Procedure for Term Loan Borrowing.  The
Borrower shall give the Administrative Agent irrevocable notice (a) which
notice, in the case of Term Loans to be made on the Closing Date, must be
received by the Administrative Agent prior to 12:00 Noon, New York City time, at
least one Business Day prior to the anticipated Closing Date with respect to ABR
Loans and at least three Business Days prior to the anticipated Closing Date
with respect to Eurodollar Loans, requesting that the Term Lenders make Term
Loans on the Closing Date, or (b) in the case of Incremental Term Loans, which
notice must be received by the Administrative Agent prior to 12:00 Noon, New
York City time, at least one Business Day prior to the anticipated Increased
Term Facility Closing Date for such Loans with respect to any such Loans that
are ABR Loans and at least three Business Days prior to such anticipated
Increased Term Facility Closing Date with respect to Eurodollar Loans,
requesting that the relevant Term Lenders make such Incremental Term Loans on
the applicable Increased Term Facility Closing Date, and in each case specifying
the principal amount to be borrowed.  Upon receipt of such notice the
Administrative Agent shall promptly notify each Term Lender thereof.  Not later
than 12:00 Noon, New York City time, on the Closing Date each relevant Term
Lender shall make available to the Administrative Agent at the Funding Office an
amount in immediately available funds equal to the Term Loan to be made by such
Lender.  The Administrative Agent shall make available to the Borrower the
aggregate of the amounts made available to the Administrative Agent by the Term
Lenders in like funds.

 

2.5                               Procedure for Revolving Loan Borrowing.  (a) 
The Borrower may borrow under the Revolving Commitments during the Revolving
Commitment Period on any Business Day, provided, that the Borrower shall give
the Administrative Agent irrevocable notice (which notice must be received by
the Administrative Agent prior to 12:00 Noon, New York City time, at least
(a) three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (b) one Business Day prior to the requested Borrowing Date,
in the case of ABR Loans), specifying (i) the principal amount and Type of Loans
to be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor.  Each borrowing
under the Revolving Commitments shall be in an amount equal to (x) in the case
of ABR Loans, $2,000,000 or a whole multiple of $500,000 in excess thereof (or,
if the then

 

31

--------------------------------------------------------------------------------


 

aggregate Available Revolving Commitments are less than $2,000,000, such lesser
amount) and (y) in the case of Eurodollar Loans, $3,000,000 or a whole multiple
of $1,000,000 in excess thereof; provided, that the Swingline Lender may
request, on behalf of the Borrower, borrowings under the Revolving Commitments
that are ABR Loans in other amounts pursuant to Section 2.6 and the Borrower may
request borrowings under the Revolving Commitments that are ABR Loans in other
amounts pursuant to Section 3.5.

 

(b)                                 Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each relevant Lender
thereof.  Each relevant Lender will make the amount of its pro rata share of
each such borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 Noon, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent.  Such borrowing will then be made available to the
Borrower by the Administrative Agent crediting the account of the Borrower on
the books of such office with the aggregate of the amounts made available to the
Administrative Agent by the relevant Lenders and in like funds as received by
the Administrative Agent or, if the borrowing was made pursuant to Section 3.5,
by paying the Issuing Bank the amounts funded by it with respect to the Letter
of Credit drawing which gave rise to such borrowing.

 

2.6                               Procedure for Swingline Borrowing; Refunding
of Swingline Loans.  (a)  Whenever the Borrower desires that the Swingline
Lender make Swingline Loans it shall give the Swingline Lender irrevocable
telephonic notice confirmed promptly in writing (which telephonic notice must be
received by the Swingline Lender not later than 1:00 P.M., New York City time,
on the proposed Borrowing Date), specifying (i) the principal amount to be
borrowed and (ii) the requested Borrowing Date (which shall be a Business Day
during the Revolving Commitment Period).  Each borrowing under the Swingline
Commitment shall be in an amount equal to $500,000 or a whole multiple of
$100,000 in excess thereof.  Not later than 3:00 P.M., New York City time, on
the Borrowing Date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the amount of the
Swingline Loan to be made by the Swingline Lender.  The Administrative Agent
shall make the proceeds of such Swingline Loan available to the Borrower on such
Borrowing Date by depositing such proceeds in the account of the Borrower with
the Administrative Agent on such Borrowing Date in immediately available funds.

 

(b)                                 The Swingline Lender, at any time and from
time to time in its sole and absolute discretion may (and, not later than 10
Business Days after the making of a Swingline Loan, shall) on behalf of the
Borrower (which hereby irrevocably directs the Swingline Lender to act on its
behalf), on one Business Day’s notice given by the Swingline Lender no later
than 12:00 Noon, New York City time (with a copy of such notice being provided
to the Borrower), request each Revolving Lender to make, and each Revolving
Lender hereby agrees to make, a Revolving Loan, in an amount equal to such
Revolving Lender’s Revolving Percentage of the aggregate amount of the Swingline
Loans (the “Refunded Swingline Loans”) outstanding on the date of such notice,
to repay the Swingline Lender.  Each Revolving Lender shall make the amount of
such Revolving Loan available to the Administrative Agent at the Funding Office
in immediately available funds, not later than 10:00 A.M., New York City time,
one Business Day after the date of such notice.  The proceeds of such Revolving
Loans shall be immediately made available by the Administrative Agent to the
Swingline Lender for application by the Swingline Lender to the repayment of the
Refunded Swingline Loans.  The Borrower irrevocably authorizes the Swingline
Lender to charge the Borrower’s accounts with the Administrative Agent (up to
the amount available in each such account) in order to immediately pay the
amount of such Refunded Swingline Loans to the extent amounts received from the
Revolving Lenders are not sufficient to repay in full such Refunded Swingline
Loans (with notice of such charge being provided to the Borrower, provided, that
the failure to give such notice shall not affect the validity of such charge).

 

32

--------------------------------------------------------------------------------


 

(c)                                  If prior to the time a Revolving Loan would
have otherwise been made pursuant to Section 2.6(b), one of the events described
in Section 8(f) shall have occurred and be continuing with respect to the
Borrower or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.6(b), each Revolving Lender shall, on the date such Revolving Loan was
to have been made pursuant to the notice referred to in Section 2.6(b) (the
“Refunding Date”), purchase for cash an undivided participating interest in the
then outstanding Swingline Loans by paying to the Swingline Lender an amount
(the “Swingline Participation Amount”) equal to (i) such Revolving Lender’s
Revolving Percentage times (ii) the sum of the aggregate principal amount of
Swingline Loans then outstanding that were to have been repaid with such
Revolving Loans.

 

(d)                                 Whenever, at any time after the Swingline
Lender has received from any Revolving Lender such Lender’s Swingline
Participation Amount, the Swingline Lender receives any payment on account of
the Swingline Loans, the Swingline Lender will distribute to such Revolving
Lender its Swingline Participation Amount (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Revolving
Lender’s participating interest was outstanding and funded and, in the case of
principal and interest payments, to reflect such Revolving Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Revolving Lender will return to the Swingline Lender any portion
thereof previously distributed to it by the Swingline Lender.

 

(e)                                  Each Revolving Lender’s obligation to make
the Loans referred to in Section 2.6(b) and to purchase participating interests
pursuant to Section 2.6(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Lender or the Borrower
may have against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of a Default or an Event
of Default or the failure to satisfy any of the other conditions specified in
Section 5; (iii) any adverse change in the condition (financial or otherwise) of
the Borrower; (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other Revolving Lender; or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.

 

2.7                               Repayment of Loans.  (a)  The Term Loans
(other than Incremental Term Loans) shall mature in consecutive quarterly
installments on the last day of each fiscal quarter (or, in the case of the last
installment, on the Term Loan Maturity Date), commencing on June 30, 2014, each
of which installments shall be in an aggregate principal amount equal to 0.25%
of the aggregate principal amount of the Term Loans outstanding on the Closing
Date; provided, that with respect to the installment payable on the Term Loan
Maturity Date, such installment shall be in an amount equal to the then
outstanding principal amount of the Term Loans.

 

(b)                                 The Borrower shall repay all outstanding
Revolving Loans and Swingline Loans on the Revolving Scheduled Commitment
Termination Date.

 

(c)                                  The Borrower shall repay all Incremental
Term Loans in accordance with the applicable Increased Term Facility Activation
Notice and Section 2.1(c).

 

2.8                               Commitment Fees, Etc.  (a)  The Borrower
agrees to pay to the Administrative Agent for the account of each Revolving
Lender a commitment fee accruing during the Revolving Commitment Period,
computed at a per annum rate equal to the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which

 

33

--------------------------------------------------------------------------------


 

payment is made, payable in arrears on the last day of each March, June,
September and December and on the Revolving Scheduled Commitment Termination
Date.

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent the fees in the amounts and on the dates previously agreed
to in writing by the Borrower and the Administrative Agent.

 

2.9                               Termination or Reduction of Commitments.  The
Borrower shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent, to terminate the Revolving Commitments or, from time
to time, to reduce the amount of the Revolving Commitments; provided, that no
such termination or reduction of Revolving Commitments shall be permitted if and
to the extent that, after giving effect thereto and to any prepayments of the
Revolving Loans and Swingline Loans made on the effective date thereof, the
Total Revolving Extensions of Credit would exceed the Total Revolving
Commitments.  Any such partial reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect. The aggregate amount of the unused Term
Commitments shall terminate immediately upon the making of Term Loans on the
Closing Date.

 

2.10                        Optional Prepayments.  Subject to Section 2.17, the
Borrower may at any time and from time to time prepay the Loans, in whole or in
part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent no later than 12:00 Noon, New York City time, at least
(a) three Business Days prior thereto, in the case of Eurodollar Loans, or
(b) one Business Day prior thereto, in the case of ABR Loans, which notice shall
specify the date and amount of prepayment and, if applicable, whether the
prepayment is of Eurodollar Loans or ABR Loans; provided, that if a Eurodollar
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.20; provided further that in the event of any prepayment of Term Loans
made on or prior to the twelve-month anniversary of the Closing Date (i) with
the proceeds of any Indebtedness incurred by the Borrower from a substantially
concurrent incurrence of syndicated term loans (including any Incremental Term
Loans) having a lower effective yield (taking into account applicable interest
rate, including floors, original issue discount (“OID”) and fees, with OID and
fees being equated to interest rate based on a four-year life to maturity) than
the effective yield (taking into account applicable interest rate, including
floors, OID and fees, with OID and fees being equated to interest rate based on
a four-year life to maturity) for the Term Loans, which prepayment was made for
the primary purpose of refinancing the Term Loans at a lower effective yield or
(ii) pursuant to any repricing amendment in connection with the Term Loans
resulting in the total yield (as so calculated) payable thereon on the date of
such amendment being lower than the total yield (as so calculated) with respect
to the Term Loans, the Borrower shall pay to the applicable Lenders with respect
to such Term Loans a prepayment premium equal to 1% of the principal amount of
the Term Loans so prepaid or refinanced or, in the case of a repricing
amendment, 1% of the aggregate principal amount of the Term Loans outstanding
immediately prior to such amendment.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid.  Partial prepayments of Loans (other than Swingline
Loans) shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof.  Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof.

 

2.11                        Mandatory Prepayments.  (a)  If any Indebtedness
shall be incurred by the Borrower or any of its Subsidiaries (excluding any
Indebtedness incurred in accordance with Section 7.2), an amount equal to 100%
of the Net Cash Proceeds thereof shall be applied on the date of such incurrence
toward the prepayment of the Term Loans.

 

34

--------------------------------------------------------------------------------


 

(b)                                 If on any date the Borrower or any of its
Subsidiaries shall receive Net Cash Proceeds from any Asset Sale or Recovery
Event then, unless a Reinvestment Notice shall be delivered in respect thereof,
an amount equal to 75% of such Net Cash Proceeds shall be applied within five
Business Days following such date toward the prepayment of the Term Loans;
provided, that, notwithstanding the foregoing, (i) the aggregate Net Cash
Proceeds of Asset Sales that may be excluded from the foregoing requirement
pursuant to a Reinvestment Notice shall not exceed, in any fiscal year of the
Borrower, an amount equal to 5% of Consolidated Total Assets as of the last day
of the Borrower’s immediately preceding fiscal year, and (ii) on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans; provided, further, that, notwithstanding the
foregoing, the Borrower shall not be required to prepay the Term Loans in
accordance with this paragraph (b) except to the extent that the Net Cash
Proceeds from all Asset Sales which have not been so applied equals or exceeds
$20,000,000 in the aggregate.

 

(c)                                  If, for any fiscal year of the Borrower
commencing with the fiscal year ending December 31, 2014, there shall be Excess
Cash Flow, the Borrower shall, on the relevant Excess Cash Flow Application
Date, apply the ECF Percentage of such Excess Cash Flow toward the prepayment of
the Term Loans.  Each such prepayment shall be made on a date (an “Excess Cash
Flow Application Date”) no later than five Business Days after the earlier of
(i) the date on which the financial statements of the Borrower referred to in
Section 6.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders and (ii) the date such
financial statements are actually delivered.

 

(d)                                 If on any Calculation Date, the Total
Revolving Extensions of Credit exceed 105% of the Total Revolving Commitments or
the Alternative Currency LC Exposure exceeds 105% of the Alternative Currency LC
Commitment, the Borrower shall, without notice or demand, within three Business
Days after such Calculation Date, prepay the Revolving Loans (or, if no
Revolving Loans remain outstanding, cash collateralize Letters of Credit in a
manner satisfactory to the Administrative Agent) in an aggregate amount such
that, after giving effect thereto, the Total Revolving Extensions of Credit do
not exceed the Total Revolving Commitments and the Alternative Currency LC
Exposure does not exceed the Alternative Currency LC Commitment.

 

(e)                                  The application of any prepayment of Loans
pursuant to this Section 2.11 shall be made, first, to ABR Loans and, second, to
Eurodollar Loans.  Each prepayment of the Loans under Section 2.11 (except in
the case of Revolving Loans that are ABR Loans and Swingline Loans) shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid and shall in every case be without premium, charge or penalty on account
of such prepayment except such as would otherwise be due on account of a
prepayment prior to the last day of an Interest Period.

 

2.12                        Conversion and Continuation Options.  (a)  The
Borrower may elect from time to time to convert Eurodollar Loans to ABR Loans by
giving the Administrative Agent at least two Business Days’ prior irrevocable
notice of such election, provided, that, unless the Borrower pays any amounts
owing pursuant to Section 2.20(c), any such conversion of Eurodollar Loans may
only be made on the last day of an Interest Period with respect thereto.  The
Borrower may elect from time to time to convert ABR Loans to Eurodollar Loans by
giving the Administrative Agent at least three Business Days’ prior irrevocable
notice of such election (which notice shall specify the length of the initial
Interest Period therefor), provided, that no ABR Loan under a particular
Facility may be converted into a Eurodollar Loan when any Event of Default has
occurred and is continuing and the Administrative Agent or the Majority Facility
Lenders in respect of such Facility have determined in its or their sole
discretion not to permit such conversions.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

35

--------------------------------------------------------------------------------


 

(b)                                 Any Eurodollar Loan may be continued as such
upon the expiration of the then current Interest Period with respect thereto by
the Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided, that no Eurodollar Loan under a particular Facility may
be continued as such when any Event of Default has occurred and is continuing
and the Administrative Agent has or the Majority Facility Lenders in respect of
such Facility have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

2.13                        Limitations on Eurodollar Tranches.  Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions and
continuations of Eurodollar Loans hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $3,000,000 or a whole multiple of $1,000,000 in excess thereof and (b) no
more than 15 Eurodollar Tranches shall be outstanding at any one time.

 

2.14                        Interest Rates and Payment Dates.  (a)  Each
Eurodollar Loan shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Eurodollar Rate determined
for such day plus the Applicable Margin.

 

(b)                                 Each ABR Loan shall bear interest at a rate
per annum equal to the ABR plus the Applicable Margin.

 

(c)                                  (i) If all or a portion of the principal
amount of any Loan or Reimbursement Obligation shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), all outstanding
Loans and Reimbursement Obligations (whether or not overdue) shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.14 plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans under the Revolving Facility plus 2% and (ii) if all or
a portion of any interest payable on any Loan or Reimbursement Obligation or any
commitment fee, Letter of Credit fee or other amount payable hereunder shall not
be paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans under the relevant Facility plus 2% (or, in the
case of any such other amounts that do not relate to a particular Facility, the
rate then applicable to ABR Loans under the Revolving Facility plus 2%), in each
case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (after as well as before
judgment).

 

(d)                                 Interest shall be payable in arrears on each
Interest Payment Date, provided, that interest accruing pursuant to paragraph
(c) of this Section shall be payable from time to time on demand.

 

2.15                        Computation of Interest and Fees.  (a)  Interest and
fees payable pursuant hereto shall be calculated on the basis of a 360-day year
for the actual days elapsed, except that, with respect to ABR Loans the rate of
interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate.  Any change in the interest rate on a Loan resulting from
a change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall

 

36

--------------------------------------------------------------------------------


 

as soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 2.15(a).

 

2.16                        Inability to Determine Interest Rate.  If prior to
the first day of any Interest Period:

 

(a)                                 the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means (including, without limitation, by means of an
Interpolated Rate) do not exist for ascertaining the Eurodollar Base Rate or the
Eurodollar Rate, as applicable, for such Interest Period, or

 

(b)                                 the Administrative Agent shall have received
notice from the Majority Facility Lenders in respect of the relevant Facility
that the Eurodollar Base Rate or the Eurodollar Rate, as applicable, determined
or to be determined for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (as conclusively certified by such Lenders) of
making or maintaining their affected Loans during such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent (which
notice shall be so withdrawn, by giving telecopy or telephonic notice thereof to
the Borrower and the relevant Lenders, as soon as practicable after the relevant
circumstances have ceased to be applicable), no further Eurodollar Loans under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

 

2.17                        Pro Rata Treatment and Payments.  (a)  Each
borrowing by the Borrower from the Lenders hereunder, each payment by the
Borrower on account of any commitment fee and any reduction of the Commitments
shall be made pro rata according to the respective Term Percentages or Revolving
Percentages, as the case may be, of the relevant Lenders.

 

(b)                                 Each payment (including each prepayment) by
the Borrower on account of principal of and interest on the Term Loans shall be
made pro rata according to the respective outstanding principal amounts of the
relevant Term Loans then held by the Term Lenders. The amount of each principal
prepayment of the Term Loans shall be applied to reduce the then remaining
installments of the Term Loans pro rata based upon the respective then remaining
principal amounts thereof; provided, that optional prepayments shall be
allocated to the installments of the Term Loans as directed by the Borrower. 
Amounts repaid or prepaid on account of the Term Loans may not be reborrowed.

 

(c)                                  Each payment (including each prepayment) by
the Borrower on account of principal of and interest on the Revolving Loans
shall be made pro rata to the Revolving Lenders

 

37

--------------------------------------------------------------------------------


 

according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

 

(d)                                 All payments (including prepayments) to be
made by the Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 12:00 Noon, New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the Funding Office, in
Dollars and in immediately available funds.  The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds as
received.  If any payment hereunder (other than payments on the Eurodollar
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day.  If any payment on a
Eurodollar Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.  In the case of any extension of any payment of
principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

 

(e)                                  Unless the Administrative Agent shall have
been notified in writing by any Lender prior to a borrowing that such Lender
will not make the amount that would constitute its share of such borrowing
available to the Administrative Agent, the Administrative Agent may assume that
such Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  If such amount is not made available to
the Administrative Agent by the required time on the Borrowing Date therefor,
such Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the daily average Federal Funds Effective
Rate for the period until such Lender makes such amount immediately available to
the Administrative Agent.  A certificate of the Administrative Agent submitted
to any Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error.  If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans under the relevant Facility, on demand, from
the Borrower.

 

(f)                                   Unless the Administrative Agent shall have
been notified in writing by the Borrower prior to the date of any payment being
made hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount.  If such payment is not
made to the Administrative Agent by the Borrower within three Business Days of
such required date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate.  Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.

 

2.18                        Requirements of Law.  (a)  If the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
or compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the Closing Date:

 

38

--------------------------------------------------------------------------------


 

(i)                                     subject any Recipient to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto;

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets held by, deposits or other liabilities in or for the
account of, advances, loans or other extensions of credit (or participations
therein) by, or any other acquisition of funds by, any office of such Lender
that is not otherwise included in the determination of the Eurodollar Rate
hereunder; or

 

(iii)                               shall impose on such Lender any other
condition (other than Taxes);

 

and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Lender, by an amount that such Lender or Issuing Lender deems to be
material, of making, converting into, continuing or maintaining Eurodollar
Loans, issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender or Issuing Lender, upon its demand, any
additional amounts necessary to compensate such Lender or Issuing Lender for
such increased cost or reduced amount receivable.  If any Lender or Issuing
Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify (no more frequently than quarterly) the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

 

(b)                                 If any Lender shall have determined that the
adoption of or any change in any Requirement of Law regarding capital or
liquidity requirements or in the interpretation or application thereof or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital or liquidity requirements (whether or not
having the force of law) from any Governmental Authority made subsequent to the
Closing Date shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy or liquidity) by an
amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor (which may be submitted no more frequently
than quarterly), the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender for such reduction; provided, that the
Borrower shall not be required to compensate a Lender pursuant to this paragraph
for any amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
and provided further that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect.

 

(c)                                  Notwithstanding anything herein to the
contrary, (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a change in the Requirement of Law, regardless of the date enacted,
adopted, issued or implemented.

 

39

--------------------------------------------------------------------------------


 

(d)                                 In determining any additional amounts
payable pursuant to this Section 2.18, each Lender will act reasonably and in
good faith and will use averaging and attribution methods which are reasonable,
provided, that such Lender’s determination of compensation owing under this
Section 2.18 shall, absent manifest error, be final and conclusive and binding
on all the parties hereto.  Each Lender, upon determining that any additional
amounts will be payable pursuant to this Section 2.18, shall give prompt written
notice of such determination to the Borrower, which notice shall show the basis
for calculation of such additional amounts.  The obligations of the Borrower
pursuant to this Section 2.18 shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

 

2.19                        Taxes.  (a)  Except as otherwise required due to a
Requirement of Law, all payments made by or on behalf of any Loan Party under
any Loan Document shall be made free and clear of, and without deduction or
withholding for or on account of, any Taxes.  If any applicable Requirement of
Law (as determined in the good faith discretion of an applicable Withholding
Agent) requires the deduction or withholding of any Tax from any such payment by
a Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Requirement of Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.19) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)                                 The Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Requirements of
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Whenever any Taxes are payable by a Loan
Party to a Governmental Authority pursuant to this Section 2.19, as promptly as
possible thereafter the applicable Loan Party shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, the original or a certified copy of an original official receipt
received by such Loan Party showing payment thereof, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d)                                 The Loan Parties shall jointly and severally
indemnify each Recipient, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  (i)  Any Lender that is entitled to an
exemption from or reduction of any applicable withholding tax with respect to
payments under any Loan Document shall deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Requirement of Law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by

 

40

--------------------------------------------------------------------------------


 

the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.19(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 (or any successor form) certifying
that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Non-U.S. Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Non-U.S. Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Non-U.S. Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN (or any successor form) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN (or any successor form) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)                                 IRS Form W-8ECI (or any successor form);

 

(3)                                 in the case of a Non-U.S. Lender claiming
the benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that (A) such Non-U.S. Lender is not (i) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (ii) a “10 percent shareholder” of the Borrower within
the meaning of section 881(c)(3)(B) of the Code or (iii) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (B) the interest
payment in question is not effectively connected with a United States trade or
business conducted by such Lender (a “U.S. Tax Compliance Certificate”) and
(y) duly completed copies of IRS Form W-8BEN (or any successor form);

 

(4)                                 to the extent a Non-U.S. Lender is not the
beneficial owner (for example, where the Non-U.S. Lender is a partnership or
participating Lender granting a typical participation), an IRS Form W-8IMY (or
any successor form), accompanied by an IRS Form W-8ECI (or any successor form),
W-8BEN (or any

 

41

--------------------------------------------------------------------------------


 

successor form), U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9 (or any successor form), and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Non-U.S. Lender is a partnership and one or more direct or indirect
partners of such Non-U.S. Lender are claiming the portfolio interest exemption,
such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit G-4 on behalf of each such direct and indirect partner;

 

(C)                               any Non-U.S. Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable Requirements of Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Requirements of
Law to permit the Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to United States withholding Taxes imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable Requirements of
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent to comply with its obligations under FATCA,
to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment under FATCA.  Solely for purposes of this paragraph,
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender agrees (x) to promptly notify the Borrower and the Administrative
Agent of any change in circumstances which modify or render invalid any claimed
exemption or reduction of withholding Taxes with respect to payments any Loan
Document, and (y) that if any form or certification previously delivered by it
expires or becomes obsolete or inaccurate in any respect, it shall promptly
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(f)                                   Each Lender shall severally indemnify the
Administrative Agent within 10 days after demand therefor, for (i) the full
amount of any Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such Taxes
and without limiting the obligation of the Loan Parties to do so) and (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.6(c) relating to the maintenance of a Participant Register, in either
case, that are payable or paid by the Administrative Agent, and reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent

 

42

--------------------------------------------------------------------------------


 

manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(g)                                  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.19 (including by
the payment of additional amounts pursuant to this Section 2.19), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)                                 For purposes of this Section 2.19, the term
“Lender” includes any Issuing Lender and the term “applicable Requirement of
Law” includes FATCA.

 

(i)                                     Each party’s obligation under this
Section shall survive the resignation or replacement of the Administrative Agent
or any assignment of rights by, or the replacement of, a Lender, the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

2.20                        Indemnity.  The Borrower agrees to indemnify each
Lender and to hold each Lender harmless from any loss or expense that such
Lender may sustain or incur as a consequence of (a) default by the Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment, or a conversion, of Eurodollar Loans on a day that is
not the last day of an Interest Period with respect thereto.  Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market.  A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error.  This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

43

--------------------------------------------------------------------------------


 

2.21                        Change of Lending Office.  Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of Section 2.18,
2.19(a) or 2.23 with respect to such Lender, it will use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of any Borrower or the rights of any Lender pursuant to
Section 2.18, 2.19(a) or 2.23.

 

2.22                        Replacement of Lenders.  The Borrower shall be
permitted to replace with a replacement financial institution any Lender that
(a) requests reimbursement for amounts owing pursuant to Section 2.18 or
2.19(a), (b) gives notice pursuant to Section 2.23 or (c) becomes a Defaulting
Lender; provided, that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.21 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.18 or
2.19(a) or the consequences of a notice delivered pursuant to Section 2.23,
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.20 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided, that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.18 or 2.19(a), as the case may
be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that any Loan Party, the Administrative Agent or any other Lender shall
have against the replaced Lender.  Any such replacement with respect to a
Defaulting Lender may involve a partial replacement of the Loans and/or
Commitments of such Defaulting Lender, as determined by the Borrower with the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld, delayed or conditioned).

 

2.23                        Illegality.  Notwithstanding any other provision
herein, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurodollar Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert ABR Loans to Eurodollar Loans shall
forthwith be canceled and (b) such Lender’s Loans then outstanding as Eurodollar
Loans, if any, shall be converted automatically to ABR Loans on the respective
last days of the then current Interest Periods with respect to such Loans or
within such earlier period as required by law.  If any such conversion of a
Eurodollar Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Borrower shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 2.20.

 

2.24                        Defaulting Lenders.  Notwithstanding any provision
of this Agreement to the contrary, if any Revolving Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Revolving
Lender is a Defaulting Lender:

 

(a)                                 commitment fees shall cease to accrue on the
unfunded portion of the Revolving Commitment of such Defaulting Lender pursuant
to Section 2.8(a);

 

44

--------------------------------------------------------------------------------


 

(b)                                 the Revolving Commitment and Revolving
Extensions of Credit of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 10.1), provided, that any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender;

 

(c)                                  if any Swingline Exposure or LC Exposure
exists at the time such Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of such Swingline
Exposure and LC Exposure shall be reallocated among the non-Defaulting Revolving
Lenders in accordance with their respective Revolving Percentages but only to
the extent (x) the sum of all non-Defaulting Revolving Lenders’ Revolving
Extensions of Credit does not exceed the total of all non-Defaulting Revolving
Lenders’ Revolving Commitments and (y) the conditions set forth in Section 5.2
are satisfied at such time; and

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Defaulting Lender’s Swingline Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) and (y) second, cash collateralize
100% of such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in a manner reasonably satisfactory
to the Administrative Agent for so long as such LC Exposure is outstanding, the
prepayment or cash collateralization of which may be financed with proceeds of
Revolving Loans or Swingline Loans provided, that the conditions precedent set
forth in Section 5.2 are satisfied at such time;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to Section 2.24(c), the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.3(a) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)                              if the LC Exposure of the non-Defaulting
Revolving Lenders is reallocated pursuant to Section 2.24(c), then the fees
payable to the Revolving Lenders pursuant to Section 2.8(a) and 3.3(a) shall be
adjusted in accordance with such non-Defaulting Revolving Lenders’ Revolving
Percentages; and

 

(v)                                 if any such Defaulting Lender’s LC Exposure
is neither cash collateralized nor reallocated pursuant to Section 2.24(c),
then, without prejudice to any rights or remedies of any Issuing Lender or any
Lender hereunder, all letter of credit fees payable under Section 3.3(a) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the
applicable Issuing Lender until such LC Exposure is cash collateralized and/or
reallocated;

 

(d)                                 the Swingline Lender shall not be required
to fund any Swingline Loan and no Issuing Lender shall be required to issue,
amend or increase any Letter of Credit, unless it is reasonably satisfied that
the related exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Revolving Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.24(c), and participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Revolving Lenders in a manner consistent
with Section 2.24(c)(i) (and any such Defaulting Lenders shall not participate
therein); and

 

45

--------------------------------------------------------------------------------


 

(e)                                  any amount payable to such Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise
and including any amount that would otherwise be payable to such Defaulting
Lender pursuant to Section 10.7 but excluding Section 2.22) shall, in lieu of
being distributed to such Defaulting Lender and without duplication, be retained
by the Administrative Agent in a segregated interest-bearing account reasonably
satisfactory to the Administrative Agent and the Borrower and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, pro rata, to the payment of any amounts owing by such Defaulting
Lender to any Issuing Lender or Swingline Lender hereunder, (iii) third, if so
determined by the Administrative Agent or requested by an Issuing Lender or
Swingline Lender, held in such account as cash collateral for existing or
(unless such Defaulting Lender has no remaining unutilized Revolving Commitment)
future funding obligations of the Defaulting Lender in respect of any existing
or (unless such Defaulting Lender has no remaining unutilized Revolving
Commitment) future participating interest in any Swingline Loan or Letter of
Credit, (iv) fourth, to the funding of any Revolving Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent, (v) fifth, if so
determined by the Administrative Agent and the Borrower, unless such Defaulting
Lender has no remaining unutilized Revolving Commitment, held in such account as
cash collateral for future funding obligations of the Defaulting Lender in
respect of any Revolving Loans under this Agreement, (vi) sixth, to the payment
of any amounts owing to any Issuing Lender or Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by such Issuing
Lender or Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement,
(vii) seventh, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, and (viii) eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction, provided,
that, with respect to this clause (viii), if such payment is (x) a prepayment of
the principal amount of any Revolving Loans or Reimbursement Obligations in
respect of LC Disbursements as to which a Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 5.2 are satisfied, such payment shall be applied solely to prepay the
Revolving Loans of, and Reimbursement Obligations owed to, all non-Defaulting
Revolving Lenders pro rata prior to being applied to the prepayment of any
Revolving Loans of, or Reimbursement Obligations owed to, any Defaulting Lender.

 

(f)                                   Upon not less than three Business Days’
prior notice to such Defaulting Lender and the Administrative Agent (which the
Administrative Agent will promptly provide to the Lenders, each Issuing Lender
and the Swingline Lender), the Borrower shall have the right to terminate the
then unused Revolving Commitment of such Defaulting Lender, after taking into
account the portion of such Revolving Commitment, if any, which theretofore has
been, or substantially contemporaneous therewith is being, assigned pursuant to
Section 2.22.  In the event of any such termination, future extensions of credit
under the Revolving Facility shall be allocated to the non-Defaulting Revolving
Lenders in a manner that disregards the existence of any remaining Revolving
Commitment of such Defaulting Lender.

 

In the event that the Administrative Agent, the Borrower, each Issuing Lender
and the Swingline Lender each agrees that any such Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment and on
such date such Lender shall purchase at par such of the Revolving Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Percentage.

 

46

--------------------------------------------------------------------------------


 

The provisions of this Agreement relating to funding, payment and other matters
with respect to the Revolving Facility may be adjusted by the Administrative
Agent, in consultation with the Borrower, to the extent necessary to give effect
to the provisions of this Section 2.24.  The provisions of this Section 2.24 may
not be amended, supplemented or modified without, in addition to consents
required by Section 10.1, the prior written consent of the Administrative Agent,
the Swingline Lender, each Issuing Lender and the Borrower.

 

SECTION 3.                            LETTERS OF CREDIT

 

3.1                               LC Commitments.  (a)  Subject to the terms and
conditions hereof, each Issuing Lender, in reliance on the agreements of the LC
Participants set forth in this Section 3, agrees to issue, on any Business Day
during the Revolving Commitment Period, Letters of Credit for the account of the
Borrower (including the account of the Borrower acting on behalf of any of its
Subsidiaries) in such form as may be approved from time to time by such Issuing
Lender; provided, that such Issuing Lender shall have no obligation to issue any
Letter of Credit if, after giving effect to such issuance, (i) the LC
Obligations would exceed the Total Revolving Commitments or (ii) the aggregate
amount of the Available Revolving Commitments would be less than zero.  It is
understood that the Existing Letters of Credit shall be deemed to constitute
Letters of Credit hereunder.  Each Letter of Credit shall (i) be denominated in
Dollars or (if and to the extent agreed in writing from time to time between the
applicable Issuing Lender and the Borrower, and provided, that no Alternative
Currency Letter of Credit shall be issued if, after giving effect thereto, the
Alternative Currency LC Exposure shall exceed the Alternative Currency LC
Commitment) in one or more Alternative Currencies and (ii) expire no later than
the earlier of (x) the first anniversary of its date of issuance and (y) the
date that is five Business Days prior to the Revolving Scheduled Commitment
Termination Date; provided, that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above; provided,
however, that the Administrative Agent and the applicable Issuing Lender may
agree (such agreement not to be unreasonably withheld, delayed or conditioned)
with respect to any Letter of Credit that clause (y) above shall not be
applicable to such extensions so long as no later than the first date on which
such Letter of Credit is permitted to extend beyond the date set forth in clause
(y), such Letter of Credit shall be either cash collateralized at 102% of face
value, or supported by a back-to-back letter of credit (in each case, in the
relevant currency) in form and substance reasonably satisfactory to the
Administrative Agent and such Issuing Lender); provided, further, that upon the
cash collateralization of any Letter of Credit as described above and the
occurrence of the Revolving Scheduled Commitment Termination Date, the LC
Participants other than the applicable Issuing Lender shall be released from all
reimbursement obligations for such Letter of Credit.

 

(b)                                 Each Letter of Credit shall be subject to
the Uniform Customs and, to the extent not inconsistent therewith, the laws of
the State of New York.

 

(c)                                  No Issuing Lender shall at any time be
obligated to issue any Letter of Credit hereunder if such issuance would
conflict with, or cause such Issuing Lender or any LC Participant to exceed any
limits imposed by, any applicable Requirement of Law.

 

3.2                               Procedure for Issuance of Letter of Credit. 
The Borrower may from time to time request that any Issuing Lender issue a
Letter of Credit by delivering to such Issuing Lender at its address for notices
specified herein an Application therefor (and, with respect to Letters of
Credit, delivery of a copy of such Application to the Administrative Agent),
completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
may reasonably request.  Upon receipt of any Application, the applicable Issuing
Lender will process such Application and the certificates, documents and other
papers and information delivered to it in connection therewith in accordance
with its customary procedures and shall promptly issue the Letter of

 

47

--------------------------------------------------------------------------------


 

Credit requested thereby (but in no event shall such Issuing Lender be required
to issue any Letter of Credit earlier than three Business Days after its receipt
of the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed to by such
Issuing Lender and the Borrower.  The applicable Issuing Lender shall furnish a
copy of such Letter of Credit to the Borrower (and, with respect to Letters of
Credit, to the Administrative Agent) promptly following the issuance thereof. 
The applicable Issuing Lender shall promptly furnish to the Administrative
Agent, which shall in turn promptly furnish to the Lenders, notice of the
issuance of each Letter of Credit (including the amount and stated maturity
thereof).

 

3.3                               Fees and Other Charges.  (a)  The Borrower
will pay a Letter of Credit fee calculated at a per annum rate equal to the
Applicable Margin then in effect with respect to Eurodollar Loans under the
Revolving Facility and payable on the portion that is available for drawing of
the face amount of all outstanding Letters of Credit, shared ratably among the
Revolving Lenders and payable quarterly in arrears on each LC Fee Payment Date. 
In addition, the Borrower shall pay to the applicable Issuing Lender for its own
account a fronting fee of 0.125% per annum on the undrawn and unexpired amount
of each Letter of Credit issued by such Issuing Lender that is available for
drawing, payable quarterly in arrears on each LC Fee Payment Date.

 

(b)                                 In addition to the foregoing fees, the
Borrower shall pay or reimburse each Issuing Lender for such normal and
customary costs and expenses as are incurred or charged by such Issuing Lender
in issuing, negotiating, effecting payment under, amending or otherwise
administering any Letter of Credit.

 

3.4                               LC Participations.  (a)  Each Issuing Lender
irrevocably agrees to grant and hereby grants to each LC Participant, and, to
induce each Issuing Lender to issue Letters of Credit hereunder, each LC
Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from such Issuing Lender, on the terms and conditions hereinafter
stated, for such LC Participant’s own account and risk an undivided interest
equal to such LC Participant’s Revolving Percentage in such Issuing Lender’s
obligations and rights under each Letter of Credit (including, for the avoidance
of doubt, any portion of an Existing Letter of Credit deemed to be a Letter of
Credit in accordance with Section 3.1 and as indicated on Schedule 1.1) issued
by such Issuing Lender hereunder and the amount of each draft paid by such
Issuing Lender thereunder.  Each LC Participant unconditionally and irrevocably
agrees with each Issuing Lender that, if a draft is paid under any Letter of
Credit for which the applicable Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such LC Participant
shall pay to the Administrative Agent for the account of such Issuing Lender
upon demand at the Administrative Agent’s address for notices specified herein
(and thereafter the Administrative Agent shall promptly pay to such Issuing
Lender) an amount equal to such LC Participant’s Revolving Percentage of the
relevant LC Disbursement (or, in the case of an Alternative Currency Letter of
Credit, the Dollar Equivalent thereof), or any part thereof, that is not so
reimbursed.

 

(b)                                 If any amount required to be paid by any LC
Participant to an Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit issued by such Issuing Lender is paid to such Issuing Lender within
three Business Days after the date such payment is due, such Issuing Lender
shall so notify the Administrative Agent, who shall promptly notify the LC
Participants, and each such LC Participant shall pay to the Administrative
Agent, for the account of such Issuing Lender, on demand (and thereafter the
Administrative Agent shall promptly pay to such Issuing Lender) an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available

 

48

--------------------------------------------------------------------------------


 

to such Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360.  If any such amount required to be paid by any LC Participant pursuant to
Section 3.4(a) is not made available to the Administrative Agent for the account
of the applicable Issuing Lender by such LC Participant within three Business
Days after the date such payment is due, the Administrative Agent on behalf of
such Issuing Lender shall be entitled to recover from such LC Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Facility.  A
certificate of the Administrative Agent submitted on behalf of the applicable
Issuing Lender to any LC Participant with respect to any amounts owing under
this Section shall be conclusive in the absence of manifest error.

 

(c)                                  Whenever, at any time after an Issuing
Lender has made payment under any Letter of Credit issued by it and has received
from the Administrative Agent any LC Participant’s pro rata share of such
payment in accordance with Section 3.4(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
distribute to the Administrative Agent for the account of such LC Participant
(and thereafter the Administrative Agent will promptly distribute to such LC
Participant) its pro rata share thereof; provided, however, that in the event
that any such payment received by such Issuing Lender shall be required to be
returned by such Issuing Lender, such LC Participant shall return to the
Administrative Agent for the account of such Issuing Lender (and thereafter the
Administrative Agent shall promptly return to such Issuing Lender) the portion
thereof previously distributed by such Issuing Lender.

 

(d)                                 Each LC Participant’s obligation to purchase
participating interests pursuant to Section 3.4(a) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such LC
Participant or the Borrower may have against any Issuing Lender, the Borrower or
any other Person for any reason whatsoever; (ii) the occurrence or continuance
of a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower; (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Lender; or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

 

3.5                               Reimbursement Obligation of the Borrower. 
(a)  The Borrower agrees to reimburse the applicable Issuing Lender in
accordance with this Section upon notification to the Borrower of the date and
amount of a draft presented under any Letter of Credit issued by and paid by
such Issuing Lender for the amount of (i) such draft so paid (an “LC
Disbursement”) and (ii) any taxes, fees, charges or other reasonable costs or
expenses incurred by such Issuing Lender in connection with such payment.

 

(b)                                 If the Borrower is notified as provided in
the immediately preceding sentence by 2:00 P.M., New York City time, on any day,
then the Borrower shall so reimburse such Issuing Lender by 12:00 Noon, New York
City time, on the next succeeding Business Day, and, if so notified after
2:00 P.M., New York City time, on any day, the Borrower shall so reimburse such
Issuing Lender by 12:00 Noon, New York City time, on the second succeeding
Business Day.

 

(c)                                  Each drawing under a Letter of Credit shall
(unless an event of the type described in Section 8(f) shall have occurred and
be continuing with respect to the Borrower, in which case the procedures set
forth in Section 3.4 for the funding of participations shall apply, and other
than an LC Disbursement in respect of an Alternative Currency Letter of Credit)
constitute a request by the Borrower to the Administrative Agent for a
borrowing, in the amount of such drawing of ABR Revolving Loans pursuant to
Section 2.5 (or, at the option of the Administrative Agent and the Swingline
Lender in their sole discretion, a borrowing of Swingline Loans pursuant to
Section 2.6).  The Borrowing Date with

 

49

--------------------------------------------------------------------------------


 

respect to any such borrowing shall be the first date on which a borrowing of
Revolving Loans (or, if applicable, Swingline Loans) could be made pursuant to
Section 2.5 (or, if applicable, Section 2.7) if the Administrative Agent had
received a notice of such borrowing at the time of such drawing under such
Letter of Credit.

 

(d)                                 Each payment under this Section 3.5 shall be
made to the applicable Issuing Lender at its address for notices specified
herein in immediately available funds in (i) in the case of any Letter of Credit
which is not an Alternative Currency Letter of Credit, Dollars, and (ii) in the
case of any Alternative Currency Letter of Credit, the relevant Alternative
Currency.  Interest shall be payable on any and all amounts remaining unpaid by
the Borrower under this Section from the date such amounts become payable
(whether at stated maturity, by acceleration or otherwise) until payment in
full, at the rate set forth in (i) until the second Business Day following the
date of payment of the applicable drawing, Section 2.14(b) and (ii) thereafter,
Section 2.14(c), in each case payable on demand.  If the Borrower’s
reimbursement of, or obligation to reimburse, any amounts in any Alternative
Currency would subject the Administrative Agent, the applicable Issuing Lender
or any Revolving Lender to any stamp duty, ad valorem charge or similar tax that
would not be payable if such reimbursement were made or required to be made in
Dollars, the Borrower shall, at its option, either (i) pay the amount of any
such tax requested by the Administrative Agent, such Issuing Lender or such
Revolving Lender, as the case may be, or (ii) reimburse each LC Disbursement
made in such Alternative Currency in Dollars, in an amount equal to the Dollar
Equivalent of such LC Disbursement.  If the Borrower fails to reimburse such
Issuing Lender for the amount of any LC Disbursement in respect of an
Alternative Currency Letter of Credit issued by such Issuing Lender,
(i) automatically and with no further action required, the Borrower’s obligation
to reimburse the applicable LC Disbursement shall be permanently converted into
an obligation to reimburse the Dollar Equivalent of such LC Disbursement and
(ii) the Administrative Agent shall notify the applicable Issuing Lender and
each Revolving Lender of the applicable LC Disbursement, the Dollar Equivalent
thereof, the payment then due from the Borrower in respect thereof and such
Lender’s Revolving Percentage thereof.

 

3.6                               Obligations Absolute.  The Borrower’s
obligations under this Section 3 shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment that the Borrower may have or have had against the applicable Issuing
Lender, any beneficiary of a Letter of Credit or any other Person.  The Borrower
also agrees with each Issuing Lender that such Issuing Lender shall not be
responsible for, and the Borrower’s Reimbursement Obligations under Section 3.5
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Borrower and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee.  No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Issuing Lender.  The Borrower agrees that any action taken or
omitted by any Issuing Lender under or in connection with any Letter of Credit
issued by such Issuing Lender or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct and in accordance with the
standards of care specified in the Uniform Customs and, to the extent not
inconsistent therewith, the Uniform Commercial Code of the State of New York,
shall be binding on the Borrower and shall not result in any liability of such
Issuing Lender to the Borrower.

 

3.7                               Letter of Credit Payments.  If any draft shall
be presented for payment under any Letter of Credit, the applicable Issuing
Lender shall promptly notify the Borrower and the Administrative

 

50

--------------------------------------------------------------------------------


 

Agent of the date and amount thereof.  The responsibility of such Issuing Lender
to the Borrower in connection with any draft presented for payment under any
Letter of Credit issued by such Issuing Lender shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

 

3.8                               Applications.  To the extent that any
provision of any Application related to any Letter of Credit is inconsistent
with the provisions of this Section 3, the provisions of this Section 3 shall
apply.

 

SECTION 4.                            REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

 

4.1                               Financial Condition.  The audited consolidated
balance sheet of the Borrower as at December 31, 2013, and the related
consolidated statements of earnings, stockholder’s equity and cash flows for the
fiscal year ended on such date, reported on by and accompanied by an unqualified
report from KPMG LLP, present fairly the consolidated financial condition of the
Borrower as at such date, and the consolidated results of its earnings and its
consolidated cash flows for the fiscal year then ended.  Such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the aforementioned firm of accountants and
disclosed therein).

 

4.2                               No Change.  Since December 31, 2013 there has
been no development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

4.3                               Existence; Compliance with Law.  Each of the
Borrower and its Subsidiaries (a) is duly organized, validly existing and in
good standing, if applicable, under the laws of the jurisdiction of its
organization, (b) has the corporate (or similar) power and authority, and the
legal right, to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged, (c) is
duly qualified as a foreign corporation or other entity and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except to
the extent that the failure to be so qualified and in good standing could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect, and
(d) is in compliance with all Requirements of Law except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

4.4                               Power; Authorization; Enforceable
Obligations.  Each Loan Party has the corporate (or similar) power and
authority, and the legal right, to make, deliver and perform the Loan Documents
to which it is a party and, in the case of the Borrower, to borrow hereunder. 
Each Loan Party has taken all necessary corporate (or similar) action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, in the case of the Borrower, to authorize the borrowings on
the terms and conditions of this Agreement.  No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required to be obtained or made by any Loan
Party in connection with the borrowings hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
which have been or will be obtained or made and are in full force and effect on
the Closing Date, (ii) the filings referred to in Section 4.19, (iii) filings
with the SEC that may be required to be made following the execution and
delivery hereof in connection herewith and

 

51

--------------------------------------------------------------------------------


 

(iv) immaterial consents, authorizations, filings and notices.  Each Loan
Document has been duly executed and delivered on behalf of each Loan Party party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.5                               No Legal Bar.  The execution, delivery and
performance by each Loan Party of this Agreement and the other Loan Documents to
which it is a party, the issuance of Letters of Credit, the borrowings hereunder
and the use of the proceeds thereof will not violate any Requirement of Law or
any material Contractual Obligation of the Borrower or any of its Subsidiaries
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation (other than the Liens created by the
Security Documents).  No violation of any Requirement of Law or Contractual
Obligation applicable to the Borrower or any of its Subsidiaries could
reasonably be expected to have a Material Adverse Effect.

 

4.6                               Litigation.  Except as set forth on Schedule
4.6, no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened in writing by or against the Borrower or any of its Subsidiaries or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby,
or (b) that could reasonably be expected to have a Material Adverse Effect.

 

4.7                               No Default.  Neither the Borrower nor any of
its Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect that could reasonably be expected to have a Material
Adverse Effect.  No Default or Event of Default has occurred and is continuing.

 

4.8                               Ownership of Property; Liens.  Each of the
Borrower and its Subsidiaries has title in fee simple to, or a valid leasehold
interest in, all its material real property, and good title to, or a valid
leasehold interest in, all its other material property, and none of such
property is subject to any Lien except as permitted by Section 7.3.

 

4.9                               Intellectual Property.  The Borrower and each
of its Subsidiaries owns, or is licensed to use, all Intellectual Property
necessary for the conduct of its business as currently conducted.  No material
claim has been asserted and is pending by any Person challenging or questioning
the use of any Intellectual Property or the validity or effectiveness of any
Intellectual Property, nor does the Borrower know of any valid basis for any
such claim.  The use of Intellectual Property by the Borrower and its
Subsidiaries does not infringe on the rights of any Person in any material
respect.

 

4.10                        Taxes.  (a) The Borrower and each of its
Subsidiaries has filed or caused to be filed all Federal, state and other
material tax returns that are required to be filed and has paid all material
Taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other material Taxes imposed on it or
any of its property by any Governmental Authority to the extent due and payable
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or its
Subsidiaries, as the case may be) and (b) except for Liens for Taxes not yet
delinquent, no material Tax Lien has been filed, and, to the knowledge of the
Borrower, no claim is being asserted in writing, that could give rise to a
material Tax Lien for any unpaid Tax on any asset or property of the Borrower or
its Subsidiaries, except to the extent that the validity thereof is being
contested in good faith pursuant to appropriate proceedings and with respect to

 

52

--------------------------------------------------------------------------------


 

which reserves in conformity with GAAP have been provided on the books of the
Borrower or its Subsidiaries, as the case may be.

 

4.11                        Federal Regulations.  No part of the proceeds of any
Loans will be used for “buying” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U as now and
from time to time hereafter in effect except in compliance with the provisions
of the Regulations of the Board.  If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.

 

4.12                        Labor Matters.  Except as, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:  (a) there are no
strikes or other labor disputes against the Borrower or any of its Subsidiaries
pending or, to the knowledge of the Borrower, threatened; (b) hours worked by
and payment made to employees of the Borrower and its Subsidiaries have not been
in violation of the Fair Labor Standards Act or any other applicable Requirement
of Law dealing with such matters; and (c) all payments due from the Borrower or
any of its Subsidiaries on account of employee health and welfare insurance have
been paid or accrued as a liability on the books of the Borrower or the relevant
Subsidiary.

 

4.13                        ERISA.  Except as, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, during the five-year
period prior to the date on which this representation is made or deemed made,
(a) no Reportable Event has occurred with respect to any Single Employer Plan,
(b) no non-exempt “prohibited transaction” (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) has occurred with respect to any Plan for
which the Borrower or any Commonly Controlled Entity is liable; (c) no Single
Employer Plan has failed to satisfy the “minimum funding standards” (within the
meaning of Section 412 of the Code or Section 302 of ERISA), whether or not
waived;  (d) each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code; (e) no Single Employer Plan has been
determined to be, or expected to be, in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA); (f) no termination of a Single
Employer Plan has occurred; (g) no Lien against the Borrower or any Commonly
Controlled Entity and in favor of the PBGC or a Single Employer Plan has arisen;
(h) the actuarial present value of the accumulated plan benefits of each Single
Employer Plan (determined utilizing the assumptions used for purposes of
Accounting Standards Codification No. 715-30) did not exceed the fair market
value of the assets of such Single Employer Plan allocable to such accrued
benefits; (i) neither the Borrower nor any Commonly Controlled Entity has
incurred or, to the knowledge of the Borrower, is reasonably expected to incur,
any withdrawal liability to any Multiemployer Plan; and (j) neither the Borrower
nor any Commonly Controlled Entity has received notice concerning the imposition
of withdrawal liability or a determination that a Multiemployer Plan is, or is
expected to be, in Reorganization, Insolvent, or in endangered or critical
status (within the meaning of Section 432 of the Code or Section 305 or Title IV
of ERISA).

 

4.14                        Investment Company Act; Other Regulations.  No Loan
Party is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended. 
No Loan Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

 

4.15                        Subsidiaries.  Except as disclosed to the
Administrative Agent by the Borrower in writing from time to time after the
Closing Date, (a) Schedule 4.15 sets forth the name and jurisdiction of
incorporation of each Subsidiary and, as to each such Subsidiary, the percentage
of each class of Capital Stock owned by any Loan Party and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees,

 

53

--------------------------------------------------------------------------------


 

independent contractors or directors and directors’ qualifying shares) of any
nature relating to any Capital Stock of any Subsidiary, except as created by the
Loan Documents or as set forth on Schedule 4.15.

 

4.16                        Use of Proceeds. The proceeds of the Term Loans
shall be used to refinance Indebtedness of the Borrower under the Existing
Credit Agreement, and the proceeds of the Revolving Loans and the Swingline
Loans, and the Letters of Credit, shall be used for general corporate purposes.

 

4.17                        Environmental Matters.  Except as, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:

 

(a)                                 the facilities and properties owned, leased
or operated by the Borrower or any of its Subsidiaries (the “Properties”) do not
contain any Materials of Environmental Concern in amounts or concentrations or
under circumstances that constitute or constituted a violation by Borrower or
its Subsidiaries of, or could give rise to liability of Borrower or its
Subsidiaries under, any Environmental Law;

 

(b)                                 neither the Borrower nor any of its
Subsidiaries has received any notice of, or is otherwise aware of, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business presently or formerly operated
by the Borrower or any of its Subsidiaries (the “Business”), nor does the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened;

 

(c)                                  Materials of Environmental Concern have not
been transported or disposed of by or on behalf of the Borrower or its
Subsidiaries from the Properties or otherwise in connection with the Business,
in violation of, or in a manner or to a location that could give rise to
liability under, any Environmental Law, nor have any Materials of Environmental
Concern been generated, treated, stored, or disposed of, or have otherwise come
to be located at, on or under any of the Properties in violation of, or in a
manner that could give rise to liability under, any applicable Environmental
Law;

 

(d)                                 no judicial proceeding or governmental or
administrative action is pending or, to the knowledge of the Borrower,
threatened, under any Environmental Law to which the Borrower or any Subsidiary
is or will be named as a party with respect to the Properties or the Business,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or the Business;

 

(e)                                  there has been no release or threat of
release of Materials of Environmental Concern at, to, on, under or from the
Properties or arising from or related to the operations of the Borrower or any
Subsidiary in connection with the Properties or otherwise in connection with the
Business, in violation of or in amounts or in a manner that could give rise to
liability of Borrower or its Subsidiaries under Environmental Laws;

 

(f)                                   the Borrower, its Subsidiaries, the
Business, the Properties and all operations at the Properties are in compliance
and have in the last five years been in compliance with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

 

54

--------------------------------------------------------------------------------


 

(g)                                  neither the Borrower nor any of its
Subsidiaries has, by contract or by operation of law, assumed any liability of
any other Person or agreed to indemnify any other person for liability under
Environmental Laws.

 

4.18                        Accuracy of Information, etc.  (a)  No statement or
information contained in this Agreement, any other Loan Document, the
Confidential Information Memorandum or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished (or if otherwise specified herein or therein, as of such date),
any untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not misleading in
light of the circumstances under which such statements were made.  The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.  There is no fact
known to any Loan Party that could reasonably be expected to have a Material
Adverse Effect that has not been expressly disclosed herein, in the other Loan
Documents, in the Confidential Information Memorandum or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.

 

(b)                                 The Annual Report on Form 10-K of the
Borrower for the year ended December 31, 2013 (the “SEC Report”) as of its
filing date complied in all material respects with the applicable requirements
of the Securities Exchange Act of 1934, as amended, and the applicable rules and
regulations promulgated thereunder.  The SEC Report at the time of filing did
not contain any untrue statements of material fact or omitted a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  Forward looking statements and other statements contained in the
SEC Report are subject to the cautionary language and risk factors contained in
the SEC Report.

 

4.19                        Security Documents.  (a)  The Guarantee and
Collateral Agreement is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral described in Section 3 thereof and proceeds
of such Collateral.  In the case of (i) the Pledged Equity Interests described
in the Guarantee and Collateral Agreement, when stock certificates representing
such certificated Pledged Equity Interests are delivered to the Administrative
Agent (together with a properly completed and executed stock power or
endorsement) or when financing statements in appropriate form are filed in the
offices specified on Schedule 4.19(a) and (ii) the other Collateral described in
the Guarantee and Collateral Agreement, when financing statements and other
filings specified on Schedule 4.19(a) (or otherwise notified to the
Administrative Agent) in appropriate form are filed in the offices specified on
Schedule 4.19(a) (or otherwise notified to the Administrative Agent), the
Guarantee and Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral (other than motor vehicles, aircraft, vessels, Deposit Accounts
(as defined in the Guarantee and Collateral Agreement), leasehold estates in
real property and intellectual property registrations outside the United States)
and the proceeds thereof, as security for the Obligations (as defined in the
Guarantee and Collateral Agreement), in each case prior and superior in right to
any other Person (except, in the case of Collateral other than Pledged Equity
Interests, Liens permitted by Section 7.3).

 

55

--------------------------------------------------------------------------------


 

(b)                                 Upon execution and delivery thereof, each of
the Mortgages is effective to create in favor of the Administrative Agent, for
the benefit of the Secured Parties, a legal, valid and enforceable Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices specified on Schedule 4.19(b), each such
Mortgage shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Mortgaged Properties
and the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), in each case prior and superior in right to any other Person
except Liens permitted by Section 7.3.  Schedule 4.19(b) lists, as of the
Closing Date, each parcel of owned real property located in the United States
and held by the Borrower or any of its Subsidiaries that has a value, in the
reasonable opinion of the Borrower, in excess of $750,000.

 

4.20                        Solvency.  Each Loan Party is Solvent on the Closing
Date and will continue to be, Solvent.

 

4.21                        Senior Indebtedness.  The Obligations constitute
“Senior Indebtedness” of the Borrower under and as defined in each Senior
Subordinated Note Indenture, if any.  The obligations of each Subsidiary
Guarantor under the Guarantee and Collateral Agreement constitute “Guarantor
Senior Indebtedness” of such Subsidiary Guarantor under and as defined in each
Senior Subordinated Note Indenture, if any.

 

4.22                        Regulation H.  No Mortgage encumbers improved real
property that is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards and in
which flood insurance has been made available under the National Flood Insurance
Act of 1968.

 

4.23                        Insurance.  Each of the Borrower and its
Subsidiaries is insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which it is engaged; and none of the Borrower or any of its
Subsidiaries (a) has received notice from any insurer or agent of such insurer
that substantial capital improvements or other material expenditures will have
to be made in order to continue such insurance or (b) has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers at a
cost that could not reasonably be expected to have a Material Adverse Effect.

 

4.24                        Lease Payments.  Each of the Borrower and its
Subsidiaries has paid all payments required to be made by it within any
specified grace periods under leases of real property where any of the
Collateral is or may be located from time to time (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or such Subsidiary, as the case may be),
except as could not reasonably be expected to have a Material Adverse Effect; no
landlord Lien has been filed, and, to the knowledge of the Borrower, no claim is
being asserted, with respect to any such payments, in each case that could, when
taken together with any other such liens or claims, reasonably be expected to
have a Material Adverse Effect.

 

4.25                        Anti-Corruption Laws and Sanctions.  The Borrower
has implemented and maintains in effect policies and procedures designed to
achieve compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
officers and employees, and to the knowledge of the Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.  None of (a) the Borrower, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower, any agent of the

 

56

--------------------------------------------------------------------------------


 

Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.  No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by the Credit Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

 

SECTION 5.                            CONDITIONS PRECEDENT

 

5.1                               Conditions to Initial Extensions of Credit. 
The agreement of each Lender to make the initial extension of credit requested
to be made by it is subject to the satisfaction, prior to or concurrently with
the making of such extension of credit on the Closing Date, of the following
conditions precedent:

 

(a)                                 Loan Documents.  The Administrative Agent
shall have received (i) this Agreement, executed and delivered by a duly
authorized officer of the Borrower and each Lender and (ii) the Guarantee and
Collateral Agreement and the Intellectual Property Security Agreement, executed
and delivered by a duly authorized officer of each relevant Loan Party.

 

(b)                                 Refinancing.  The Administrative Agent shall
have received evidence reasonably satisfactory to it that all Indebtedness
incurred pursuant to the Existing Credit Agreement (other than any letters of
credit issued thereunder which are outstanding on the Closing Date and continued
as Letters of Credit hereunder) shall have been repaid (or shall be repaid
substantially contemporaneously with the initial funding of Loans on the Closing
Date) and all commitments, security interests and guarantees in connection
therewith shall have been terminated.

 

(c)                                  Projections.  The Lenders shall have
received satisfactory projections for the fiscal years 2014 through 2018.

 

(d)                                 Financial Statements.  The Lenders shall
have received the audited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries for the fiscal year ended December 31, 2013, and the
related consolidated statements of income and of stockholders’ equity and cash
flows for such fiscal year.

 

(e)                                  Closing Certificate.  The Administrative
Agent shall have received a certificate of the Borrower and each Subsidiary
Guarantor, dated the Closing Date, substantially in the form of Exhibit C, with
appropriate insertions and attachments.

 

(f)                                   Solvency Certificate.  The Administrative
Agent shall have received a solvency certificate from the chief financial
officer or treasurer of the Borrower.

 

(g)                                  Fees.  The Lenders, the Lead Arrangers and
each Agent shall have received all fees required to be paid, and all reasonable
expenses for which invoices have been presented (including, without limitation,
the reasonable fees, disbursements and other charges of counsel to the Agents),
on or before the Closing Date. All such amounts may be paid with proceeds of
Loans made on the Closing Date and will be reflected in the funding instructions
given by the Borrower to the Administrative Agent on or before the Closing Date.

 

(h)                                 Legal Opinion.  The Administrative Agent
shall have received legal opinions of Fulbright & Jaworski LLP, counsel to the
Borrower and its Subsidiaries, and such other local counsel as may be reasonably
required by the Administrative Agent, in each case covering such matters as the
Administrative Agent may reasonably request.

 

57

--------------------------------------------------------------------------------


 

(i)                                     Patriot Act. The Administrative Agent
shall have received, at least three days prior to the Closing Date, all
documentation and other information timely requested by the Administrative Agent
or any Lender and required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

 

(j)                                    Flood Hazard Determinations and Flood
Insurance Documentation.  The Administrative Agent shall have received a
completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination together with (A) a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and the
applicable Loan Party) and (B) a copy of, or a certificate as to coverage under,
and a declaration page relating to, any insurance policies with respect to any
Mortgaged Property located in a special flood hazard area, in form and substance
reasonably acceptable to the Administrative Agent.

 

5.2                               Conditions to Each Extension of Credit.  The
agreement of each Lender to make any extension of credit (including any
Incremental Term Loan and any increase or extension of a Letter of Credit)
requested to be made by it on any date (including its initial extension of
credit) is subject to the satisfaction of the following conditions precedent:

 

(a)                                 Representations and Warranties.  Each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date (unless such representations expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects on and as of such earlier date).

 

(b)                                 No Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
extensions of credit requested to be made on such date.

 

Each borrowing by and issuance, increase or extension of a Letter of Credit on
behalf of the Borrower hereunder shall constitute a representation and warranty
by the Borrower as of the date of such borrowing or issuance, increase or
extension of such Letter of Credit that the conditions contained in this
Section 5.2 have been satisfied.

 

SECTION 6.                            AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as any Commitment remains in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Subsidiaries to:

 

6.1                               Financial Statements.  Furnish to the
Administrative Agent (and the Administrative Agent shall promptly provide to
each Lender, by posting to Intralinks or otherwise):

 

(a)                                 as soon as available, but in any event
within 90 days after the end of each fiscal year of the Borrower, a copy of the
audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of earnings and of cash flows for such year, setting forth in each
case in comparative form the figures for the previous year, reported on without
a “going concern” or like qualification or exception, or qualification arising
out of the scope of the audit, by KPMG LLP or other independent certified public
accountants of nationally recognized standing; provided, that the

 

58

--------------------------------------------------------------------------------


 

Borrower shall be deemed to have furnished said financial statements for
purposes of this Section 6.1(a) once (i) the same shall have been made available
on “EDGAR” (or any successor thereto) on the Borrower’s Annual Report on
Form 10-K or on the Borrower’s home page on the worldwide web (which page is, as
of the date of this Agreement, located at www.rentacenter.com) and (ii) the
Borrower shall have sent the Administrative Agent notice thereof; and

 

(b)                                 as soon as available, but in any event not
later than 45 days after the end of each of the first three quarterly periods of
each fiscal year of the Borrower, the unaudited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such quarter and
the related unaudited consolidated statements of earnings and of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of notes
thereto); provided, that the Borrower shall be deemed to have furnished said
financial statements for purposes of this Section 6.1(b) once (i) the same shall
have been made available on “EDGAR” (or any successor thereto) on the Borrower’s
Quarterly Report on Form 10-Q or on the Borrower’s home page on the worldwide
web (which page is, as of the date of this Agreement, located at
www.rentacenter.com) and (ii) the Borrower shall have sent the Administrative
Agent notice thereof.

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

 

6.2                               Certificates; Other Information.  Furnish to
the Administrative Agent:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Section 6.1(a), a certificate of the
independent certified public accountants reporting on such financial statements
stating that in making under Section 7.1 the examination necessary therefor no
knowledge was obtained of any Event of Default, except as specified in such
certificate;

 

(b)                                 concurrently with the delivery of any
financial statements pursuant to Section 6.1, (i) a certificate of a Responsible
Officer stating that such Responsible Officer has obtained no knowledge of any
Default or Event of Default except as specified in such certificate and
(ii) (x) a Compliance Certificate containing all information and calculations
necessary for determining compliance by the Borrower and its Subsidiaries with
the provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Borrower, as applicable, and (y) to the
extent not previously disclosed to the Administrative Agent, a report describing
each new Subsidiary of any Loan Party, any change in the name or jurisdiction of
organization of any Loan Party and any new fee owned real property or material
Intellectual Property acquired by any Loan Party since the date of the most
recent report delivered pursuant to this clause (y) (or, in the case of the
first such report so delivered, since the Closing Date);

 

(c)                                  as soon as available, and in any event no
later than 45 days after the end of each fiscal year of the Borrower, a detailed
consolidated budget for the following fiscal year (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year, the related consolidated statements of projected cash
flow, projected changes in financial position and projected income, resulting
applicable financial covenant ratios and a description of the underlying
assumptions applicable thereto), and, as soon as available,

 

59

--------------------------------------------------------------------------------


 

significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer stating that
such Projections are based on reasonable estimates, information and assumptions
and that such Responsible Officer has no reason to believe that such Projections
are incorrect or misleading in any material respect;

 

(d)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, a narrative discussion and
analysis of the financial condition and results of operations of the Borrower
and its Subsidiaries for such fiscal quarter and for the period from the
beginning of the then current fiscal year to the end of such fiscal quarter, as
compared to the portion of the Projections covering such periods and to the
comparable periods of the previous year; provided, that delivery of the Report
on Form 10-Q filed with the SEC with respect to such fiscal quarter shall be
deemed to satisfy the foregoing requirement;

 

(e)           no later than five Business Days prior to the proposed date of
effectiveness thereof, copies of any proposed amendment, supplement, waiver or
other modification with respect to the Senior Unsecured Note Indenture if the
effectiveness thereof requires the approval of any percentage of the holders of
Indebtedness thereunder;

 

(f)            within five Business Days after the same are sent, copies of all
financial statements and reports that the Borrower sends to the holders of any
class of its debt securities or public equity securities; and

 

(g)           promptly, such additional financial and other information as any
Lender may from time to time reasonably request.

 

Information required to be delivered pursuant to subsection (d) or (f) of this
Section 6.2 shall be deemed to have been delivered once (i) the same shall have
been made available on “EDGAR” (or any successor thereto) on the Borrower’s
annual report, quarterly report or current reports or on the Borrower’s home
page on the worldwide web (which page is, as of the date of this Agreement,
located at www.rentacenter.com) and (ii) the Borrower shall have sent the
Administrative Agent notice thereof.

 

6.3          Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Borrower or its Subsidiaries, as the case may be.

 

6.4          Maintenance of Existence; Compliance.  (a)  (i)  Preserve, renew
and keep in full force and effect its corporate (or similar) existence and
(ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Section 7.4 and except, in the case of
clause (ii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; (b) comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (c) maintain in effect and enforce policies and procedures
designed to achieve compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with  Anti-Corruption Laws
and applicable Sanctions.

 

6.5          Maintenance of Property; Insurance.  Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and maintain with

 

60

--------------------------------------------------------------------------------


 

financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption
expense coverage) as are usually insured against in the same general area by
companies engaged in the same or a similar business.  Without limiting the
foregoing, if at any time any Building (as defined in the Flood Insurance Laws)
located on any Mortgaged Property is located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a special flood
hazard area with respect to which flood insurance has been made available under
the National Flood Insurance Act of 1968 (as now or hereafter in effect or
successor act thereto), then the Borrower shall, or shall cause the applicable
Loan Party to (A) maintain, or cause to be maintained, with a financially sound
and reputable insurer, flood insurance in an amount reasonably satisfactory to
the Administrative Agent and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and
(B) deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent.

 

6.6          Inspection of Property; Books and Records; Discussions.  Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) subject to
the provisions of Section 10.14, permit representatives of the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect any of
its properties and examine and make abstracts from any of its books and records
at any reasonable time and as often as may reasonably be desired and to discuss
the business, operations, properties and financial and other condition of the
Borrower and its Subsidiaries with officers and employees of the Borrower and
its Subsidiaries and with its independent certified public accountants.

 

6.7          Notices.  Promptly give notice to the Administrative Agent (and the
Administrative Agent shall promptly provide such notice to each Lender, by
posting to Intralinks or otherwise) of:

 

(a)           the occurrence of any Default or Event of Default;

 

(b)           any (i) default or event of default under any Contractual
Obligation of the Borrower or any of its Subsidiaries or (ii) litigation,
investigation or proceeding that exists at any time between the Borrower or any
of its Subsidiaries and any Governmental Authority, that in either case, if not
cured or if reasonably expected to be adversely determined, as the case may be,
could reasonably be expected to have a Material Adverse Effect;

 

(c)           any litigation or proceeding affecting the Borrower or any of its
Subsidiaries in which injunctive or similar relief is sought which could
reasonably be expected to be granted and which, if granted, could reasonably be
expected to have a Material Adverse Effect;

 

(d)           the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof:  (i) the
occurrence of any Reportable Event with respect to any Single Employer Plan; a
failure to make any required contribution to a Plan or a Multiemployer Plan
that, in each case, could reasonably be expected to have a Material Adverse
Effect; a determination that any Single Employer Plan is in “at risk” status;
the creation of any Lien in favor of the PBGC or a Single Employer Plan; any
withdrawal from, or the termination of, any Single Employer Plan; any withdrawal
from, or the termination, Reorganization or Insolvency of, any Multiemployer
Plan; or the determination that any Multiemployer Plan is in endangered or
critical status (within the meaning of Section 432 of the Code or Section 305 or
Title IV of ERISA); or (ii) the institution of proceedings or the taking of any
other action by the PBGC, the Borrower, any Commonly Controlled Entity or any
Multiemployer Plan with respect

 

61

--------------------------------------------------------------------------------


 

to the withdrawal from or the termination of any Single Employer Plan or
Multiemployer Plan, or the Reorganization or Insolvency any Multiemployer Plan;

 

(e)           promptly following receipt thereof, copies of any documents
described in Sections 101(k) or 101(l) of ERISA that Borrower or any Commonly
Controlled Entity may request with respect to any Multiemployer Plan; provided,
that if the Borrower or any of its Commonly Controlled Entities have not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, then, upon reasonable request of the
Administrative Agent, the Borrower and/or its Commonly Controlled Entities shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrower shall provide copies of such documents and notices to
the Administrative Agent promptly after receipt thereof; and further provided,
that the rights granted to the Administrative Agent in this section shall be
exercised not more than once during a 12-month period; and

 

(f)            any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

 

6.8          Environmental Laws.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

 

(a)           comply with, and contractually require compliance by all tenants
and subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply with and maintain, and contractually require that all tenants and
subtenants obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws; and

 

(b)           conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws.

 

6.9          Additional Collateral, etc.  (a)  With respect to any property
acquired after the Closing Date by the Borrower or any of its Subsidiaries
(other than (v) Capital Stock issued by the Borrower, (w) any vehicles,
aircraft, vessels, leasehold interests, foreign registrations related to
Intellectual Property, and any immaterial inventory and equipment, (x) any
property described in paragraph (b), (c) or (d) below, (y) any property subject
to a Lien expressly permitted by Section 7.3(g) and (z) property acquired by any
Specified Subsidiary) as to which the Administrative Agent, for the benefit of
the Secured Parties, does not have a perfected Lien, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a security interest in such property and (ii) take all
actions necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
such property, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent.

 

62

--------------------------------------------------------------------------------


 

(b)           With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $750,000 acquired after
the Closing Date by the Borrower or any of its Subsidiaries (other than (x) any
such real property subject to a Lien expressly permitted by Section 7.3(g) or
(j) and (z) real property acquired by any Specified Subsidiary), within sixty
(60) days (as such time period may be extended by the Administrative Agent in
its sole discretion) of the acquisition of such real property (i) execute and/or
deliver, as applicable, the items set forth in Section 5.1(j) and Section 6.12
with respect to such real property.

 

(c)           With respect to any new Subsidiary (other than a Foreign
Subsidiary) created or acquired after the Closing Date by the Borrower or any of
its Subsidiaries (which, for the purposes of this paragraph (c), shall include
any existing Subsidiary that ceases to be a Foreign Subsidiary or a Permitted
Non-Guarantor Subsidiary but shall exclude the Insurance Subsidiary), promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is owned by any Loan Party (except Capital
Stock constituting Investments permitted under Section 7.8(g) or (j)),
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock (or other transfer) powers, in blank,
executed and delivered by a duly authorized officer of such Loan Party and
(iii) cause such new Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement, (B) to take such actions necessary or advisable to grant
to the Administrative Agent for the benefit of the Secured Parties a perfected
first priority security interest in the Collateral described in the Guarantee
and Collateral Agreement with respect to such new Subsidiary, including the
filing of Uniform Commercial Code financing statements and Intellectual Property
Security Agreements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of such
Subsidiary, substantially in the form of Exhibit C, with appropriate insertions
and attachments; provided, that such new Subsidiary shall not be required to
comply with the requirements of clause (iii) above if (w) such Subsidiary is not
a Wholly Owned Subsidiary, (x) the Investment in such Subsidiary is permitted
under Section 7.8(k), (y) such Subsidiary promptly notifies the Administrative
Agent in writing of its election not to comply with the requirements of clause
(iii) above and (z) such Subsidiary, together with each other Subsidiary that
elects not to comply with the requirements of clause (iii) above, represents, as
of the date of such notice under the foregoing clause (y), (1) less than 10% of
the consolidated total assets of the Borrower and its Subsidiaries as of the
most recently ended fiscal quarter of the Borrower, (2) less than 10% of the
consolidated total revenues of the Borrower and its Subsidiaries for the four
fiscal quarters of the Borrower most recently ended, and (3) less than 10% of
the Consolidated EBITDA of the Borrower and its Subsidiaries for the four fiscal
quarters of the Borrower most recently ended, in each case as determined on a
consolidated basis in conformity with GAAP consistently applied (any such new
Subsidiary, a “Permitted Non-Guarantor Subsidiary”).

 

(d)   With respect to any new Foreign Subsidiary that is a first tier Foreign
Subsidiary and that is created or acquired after the Closing Date by the
Borrower or any of its Subsidiaries (other than any Specified Subsidiary),
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is owned by the Borrower or any Domestic
Subsidiaries (provided, that in no event shall more than 65% of the total
outstanding voting Capital Stock of any such new Subsidiary be required to be so
pledged), and (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock (or other transfer)
powers, in blank, executed and delivered by a duly authorized officer of the
Borrower or such Subsidiary, as the case may be, and take such other action as
may be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Administrative Agent’s security interest therein;

 

63

--------------------------------------------------------------------------------


 

provided, that the Borrower and its Subsidiaries shall not be required to comply
with the requirements of this Section 6.9(d) if the Administrative Agent, in its
sole discretion, determines the cost of such compliance is excessive in relation
to the value of the collateral security to be afforded thereby.

 

6.10        Permitted Acquisitions and Permitted Foreign Acquisitions.  Deliver
to the Lenders, within 30 Business Days after the closing date of any Permitted
Acquisition or Permitted Foreign Acquisition involving a Purchase Price greater
than or equal to $75,000,000, each of the following:  (a) a description of the
property, assets and/or equity interest being purchased, in reasonable detail;
(b) a copy of the purchase agreement pursuant to which such acquisition was or
is to be consummated or a term sheet or other description setting forth the
essential terms and the basic structure of such acquisition; (c) projected
statements of income for the entity that is being acquired (or the assets, if an
acquisition of assets) for at least a two-year period following such acquisition
(including a summary of assumptions or pro forma adjustments for such
projections); (d) to the extent made available to the Borrower, historical
financial statements for the entity that is being acquired (or the assets, if an
acquisition of assets) (including balance sheets and statements of income,
retained earnings and cash flows for at least a two-year period prior to such
acquisition); and (e) confirmation, supported by detailed calculations, that the
Borrower and its Subsidiaries would have been in compliance with all the
covenants in Section 7.1 for the fiscal quarter ending immediately prior to the
consummation of such acquisition, with such compliance determined on a pro forma
basis as if such acquisition had been consummated on the first day of the
Reference Period ending on the last day of such fiscal quarter.

 

6.11        Further Assurances.  From time to time execute and deliver, or cause
to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request, for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Secured Parties with respect to
the Collateral (or with respect to any additions thereto or replacements or
proceeds or products thereof or with respect to any other property, rights or
assets hereafter acquired by the Borrower or any Subsidiary which may be deemed
to be part of the Collateral) pursuant hereto or thereto.  Upon the exercise by
the Administrative Agent or any Secured Party of any power, right, privilege or
remedy pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording, qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent or such Lender may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

 

6.12        Real Property Mortgages.  Within 90 days of the Closing Date (as
such time period may be extended by the Administrative Agent in its sole
discretion) with respect to any Mortgaged Property owned in fee simple by any
Loan Party on the Closing Date:

 

(a)           Mortgages; Fixture Filings.  A Mortgage encumbering such Mortgaged
Property in favor of the Administrative Agent, for the benefit of the Secured
Parties, duly executed and acknowledged by each Loan Party that is the owner of
or holder of any interest in such Mortgaged Property, and otherwise in form for
recording in the recording office of the appropriate Clerk of Court of the
County where each such Mortgaged Property is situated, together with such
certificates, affidavits, questionnaires or returns as may be necessary or
advisable in connection with the recording or filing thereof to create a lien
under applicable laws, and such financing statements and other instruments as
may be necessary or advisable to grant a mortgage or deed of trust lien under
the laws of the applicable jurisdiction on the Mortgaged Property and fixtures
located thereon;

 

64

--------------------------------------------------------------------------------


 

(b)           Consents and Approvals.  Such consents, approvals, assignments,
amendments, supplements, estoppels, tenant subordination agreements, non
disturbance agreements or other instruments as may be reasonably necessary or
advisable in order for the applicable Loan Party to grant the Lien of the
Mortgage with respect thereto;

 

(c)           Title Insurance Policies.  A policy of title insurance (or
marked-up title insurance commitment having the effect of a policy of title
insurance) (a “Title Policy”) insuring the Lien of such Mortgage as a valid
first mortgage or deed of trust Lien on the Mortgaged Property described therein
in an amount not less than the estimated fair market value of such Mortgaged
Property as reasonably determined by the Borrower and, if applicable, which
Title Policy shall (A) be issued by a nationally-recognized title insurance
company reasonably acceptable to the Administrative Agent (the “Title Company”),
(B) include such reinsurance arrangements (with provisions for direct access, if
necessary) as shall be reasonably acceptable to the Administrative Agent, (C) be
supplemented by a “tie-in” or “aggregation” endorsement, if available under
applicable law, and such other endorsements as may reasonably be requested by
the Administrative Agent (including endorsements on matters relating to usury,
first loss, zoning, contiguity, revolving credit, doing business, public road
access, survey, variable rate, environmental lien, subdivision, mortgage
recording tax, separate tax lot, and so-called comprehensive coverage over
covenants and restrictions) if available under applicable law, and (E) contain
no exceptions to title other than Liens permitted by Section 7.3 and other
exceptions acceptable to the Administrative Agent in its sole discretion;

 

(d)           Affidavits and Other Information.  Such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as may be required to induce the
Title Company to issue the Title Policies and endorsements contemplated above;

 

(e)           Payment of Title Fees and Premiums.  Evidence reasonably
acceptable to the Administrative Agent of payment by Borrower of all Title
Policy premiums, search and examination charges, escrow charges and related
charges, mortgage recording taxes, fees, charges, costs and expenses required
for the recording of the Mortgages and issuance of the Title Policies and
endorsements contemplated above;

 

(f)            Leases.  Copies of all leases (or other agreements relating to
possessory interests, if any) affecting such Mortgaged Property pursuant to
which any Loan Party holds the lessor’s (or other grantor’s or licensor’s)
interest, which agreement shall, if so requested by the Administrative Agent, be
subordinate to the Lien of the applicable Mortgage, either expressly by its
terms or pursuant to a subordination, non-disturbance and attornment agreement
in form and substance reasonably acceptable to the Administrative Agent;

 

(g)           Opinions.  Favorable written opinions, addressed to the
Administrative Agent and the Secured Parties, of local counsel to the Loan
Parties in each jurisdiction (i) where such Mortgaged Property is located and
(ii) where the applicable Loan Party granting the Mortgage on such Mortgaged
Property is organized, regarding the due execution, delivery and enforceability
of each such Mortgage, the corporate formation, existence and good standing of
the applicable Loan Party, and such other matters as may be reasonably requested
by the Administrative Agent, each in form and substance reasonably acceptable to
the Administrative Agent; and

 

(h)           Surveys.  A survey of such Mortgaged Property that is
(A) (w) prepared by a surveyor or engineer licensed to perform surveys in the
jurisdiction where such Mortgaged Property is located, (x) certified to the
Administrative Agent and the Title Company,

 

65

--------------------------------------------------------------------------------


 

(y) compliant with the minimum requirements of the American Land Title
Association as such requirements are in effect on the date of preparation
thereof and (z) sufficient for the Title Company to remove the standard survey
exception from the applicable Title Policy and to provide reasonable and
customary survey-related endorsements thereto or (B) otherwise acceptable to the
Administrative Agent (a “Survey”); provided, however, that a Survey shall not be
required to the extent that (x) an existing survey together with an “affidavit
of no change” satisfactory to the Title Company is delivered to the
Administrative Agent and the Title Company and (y) the Title Company removes the
standard survey exception from the applicable Title Policy and provides
reasonable and customary survey-related endorsements thereto.

 

SECTION 7.         NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as any Commitment remains in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:

 

7.1          Financial Condition Covenants.

 

(a)           Consolidated Total Leverage Ratio.  Permit, as of the last day of
any fiscal quarter of the Borrower (the “Reference Quarter”), the Consolidated
Total Leverage Ratio as at the last day of the period of four consecutive fiscal
quarters of the Borrower ending on such Reference Quarter to be greater than the
ratio set forth opposite such Reference Quarter below:

 

Reference Quarter

 

Consolidated Total Leverage Ratio

March 31, 2014

 

4.50 to 1.00

June 30, 2014

 

4.50 to 1.00

September 30, 2014

 

4.50 to 1.00

December 31, 2014

 

4.50 to 1.00

March 31, 2015

 

4.50 to 1.00

June 30, 2015

 

4.50 to 1.00

September 30, 2015

 

4.50 to 1.00

December 31, 2015

 

4.25 to 1.00

March 31, 2016

 

4.25 to 1.00

June 30, 2016

 

4.25 to 1.00

September 30, 2016

 

4.25 to 1.00

December 31, 2016 and thereafter

 

4.00 to 1.00

 

(b)           Consolidated Senior Secured Leverage Ratio.  Permit, as of the
last day of any Reference Quarter, the Consolidated Senior Secured Leverage
Ratio as of the last day of the period of four consecutive fiscal quarters of
the Borrower ending on such Reference Quarter to exceed 2.75 to 1.00.

 

(c)           Consolidated Fixed Charge Coverage Ratio.  Permit, as of the last
day of any Reference Quarter, the Consolidated Fixed Charge Coverage Ratio as of
the last day of the period of four consecutive fiscal quarters of the Borrower
ending on such Reference Quarter to be less than the ratio set forth opposite
such Reference Quarter:

 

66

--------------------------------------------------------------------------------


 

Reference Quarter

 

Consolidated Fixed Charge
Coverage Ratio

March 31, 2014

 

1.50 to 1.00

June 30, 2014

 

1.50 to 1.00

September 30, 2014

 

1.50 to 1.00

December 31, 2014

 

1.50 to 1.00

March 31, 2015

 

1.50 to 1.00

June 30, 2015

 

1.50 to 1.00

September 30, 2015

 

1.50 to 1.00

December 31, 2015 and thereafter

 

1.75 to 1.00

 

7.2          Indebtedness.  Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:

 

(a)           Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b)           (i) Indebtedness of the Borrower to any Subsidiary and of any
Wholly Owned Subsidiary Guarantor to the Borrower or any other Subsidiary,
(ii) Indebtedness of the Borrower and of any Subsidiary to the Insurance
Subsidiary in an aggregate principal amount not to exceed $75,000,000 at any
time outstanding that cannot be subordinated to the obligations of such Loan
Party under the Loan Documents for regulatory reasons or would cause the
carrying value for regulatory valuation purposes to be decreased,
(iii) Indebtedness of the Insurance Subsidiary permitted by Section 7.8(f) and
(iv) Indebtedness of any Foreign Subsidiary to the Borrower or any other
Subsidiary resulting from Investments made pursuant to Section 7.8(k) or 7.8(l);

 

(c)           (i) Guarantee Obligations incurred in the ordinary course of
business by the Borrower or any of its Subsidiaries of obligations of any Wholly
Owned Subsidiary Guarantor or any Foreign Subsidiary;

 

(d)           Indebtedness (other than the Indebtedness referred to in
Section 7.2(b), (e), (f), (h) and (j)) outstanding on the Closing Date and
listed on Schedule 7.2(d) and any refinancings, refundings, renewals or
extensions thereof (without increasing, or shortening the maturity or any
scheduled amortization date of, the principal amount (or any amortization
payment amount) thereof (and such amounts resulting from the reasonable fees and
expenses actually paid and by accrued and unpaid interest and premium paid in
connection with any such refinancing, refunding, renewal or extension));

 

(e)           Indebtedness (including, without limitation, Capital Lease
Obligations, mortgage financings and purchase money obligations) secured by
Liens permitted by Section 7.3(g);

 

(f)            (i) subject to pro forma compliance with Section 7.1 (as
demonstrated in a written certificate delivered to the Administrative Agent
prior to the issuance thereof), unsecured subordinated notes of the Borrower
that (x) have no scheduled principal payments prior to the date that is one year
after the latest maturity date for Loans hereunder that is in effect on the date
of issuance of such subordinated notes and (y) have terms (including
subordination terms, but excluding the interest rate) no less favorable in any
material respect to the Borrower and its Subsidiaries (taken as a whole) and the
Lenders (taken as a whole) than those applicable to offerings of “high-yield”
subordinated debt by similar issuers of similar debt at or about the same time,
as evidenced by written advice of the Borrower’s financial advisors of
recognized national standing, and (ii) Guarantee Obligations of any Subsidiary
Guarantor in respect of  Indebtedness incurred pursuant to clause (i) above,
provided, that such Guarantee Obligations are subordinated

 

67

--------------------------------------------------------------------------------


 

to the same extent as the obligations of the Borrower in respect of the
subordinated notes issued pursuant to clause (i) above;

 

(g)           Assumed Indebtedness incurred pursuant to Permitted Acquisitions
or Permitted Foreign Acquisitions consummated after the Closing Date in an
aggregate amount not to exceed $100,000,000 at any time outstanding;

 

(h)           Guarantee Obligations of the Borrower or any Subsidiary in respect
of Indebtedness of franchisees not to exceed $100,000,000 at any one time
outstanding;

 

(i)            Indebtedness in connection with any Sale/Leaseback Transaction
permitted by Section 7.11;

 

(j)            Indebtedness of RAC East, the Borrower and its other Subsidiaries
to INTRUST Bank, N.A. pursuant to a line of credit in an aggregate principal
amount (for the Borrower and all Subsidiaries) not to exceed $20,000,000 at any
one time outstanding and any refinancings, refundings, renewals or extensions
thereof (without increasing, or shortening the maturity of, the principal amount
thereof); and

 

(k)           additional Indebtedness of the Borrower or any of its Subsidiaries
so long as (i) the aggregate principal amount of such Indebtedness incurred by
the Borrower and all Subsidiaries (excluding Guarantee Obligations of any
Subsidiary Guarantor in respect of any Senior Unsecured Notes) shall not exceed
$250,000,000 at any one time outstanding and (ii) the aggregate principal amount
of such Indebtedness incurred by all Subsidiaries (excluding Guarantee
Obligations of any Subsidiary Guarantor in respect of any Senior Unsecured
Notes) shall not exceed $50,000,000 at any one time outstanding.

 

7.3          Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except for:

 

(a)           Liens for Taxes not yet delinquent or that are being contested in
good faith by appropriate proceedings, provided, that adequate reserves with
respect thereto are maintained on the books of the Borrower or its Subsidiaries,
as the case may be, in conformity with GAAP;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings and for which adequate reserves with
respect thereto are maintained on the books of the Borrower or its Subsidiaries,
as the case may be, in conformity with GAAP;

 

(c)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

 

(d)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e)           easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any of its Subsidiaries;

 

68

--------------------------------------------------------------------------------


 

(f)            Liens in existence on the Closing Date listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d), provided, that no such Lien
is spread to cover any additional property after the Closing Date (other than
“products” and “proceeds” thereof, as each such term is defined in the Uniform
Commercial Code of the State of New York) and that the amount of Indebtedness
secured thereby is not increased;

 

(g)           Liens securing Indebtedness of the Borrower or any of its
Subsidiaries incurred pursuant to Section 7.2(e) to finance the acquisition of
fixed or capital assets, provided, that (i) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (ii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness (including the “products” and “proceeds”
thereof, as each such term is defined in the Uniform Commercial Code of the
State of New York) and (iii) the amount of Indebtedness secured thereby is not
increased;

 

(h)           Liens created pursuant to the Security Documents;

 

(i)            any interest or title of a lessor under any lease entered into by
the Borrower or any Subsidiary in the ordinary course of its business and
covering only the assets so leased;

 

(j)            Liens on the property, rights or assets of an Acquired Business
or Acquired Foreign Business occurring or arising after the Closing Date and
securing Assumed Indebtedness in an amount not to exceed $50,000,000, provided,
that such Liens (i) were not incurred in contemplation of the Permitted
Acquisition or the Permitted Foreign Acquisition consummated in conjunction with
the assumption of such Assumed Indebtedness and (ii) do not encumber any
property other than the property acquired pursuant to such acquisition;

 

(k)           Liens of securities intermediaries and depository banks on the
accounts held by them to secure the payment of fees and expenses payable to them
in respect of the maintenance of such accounts;

 

(l)            Liens on Margin Capital Stock that is held by the Borrower as
treasury stock or that is held by any of its Subsidiaries; and

 

(m)          Liens not otherwise permitted by this Section so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to the Borrower and
all Subsidiaries) $60,000,000 at any one time.

 

7.4          Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of, all or substantially all of its
property or business, except that:

 

(a)           (i) any Subsidiary of the Borrower may be merged or consolidated
with or into the Borrower (provided, that the Borrower shall be the continuing
or surviving corporation) or with or into any other Person (provided, that a
Wholly Owned Subsidiary Guarantor shall be the continuing or surviving
corporation) and (ii) any Foreign Subsidiary may be merged or consolidated with
or into any other Foreign Subsidiary;

 

(b)           (i) any Subsidiary of the Borrower may Dispose of any or all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or any
Wholly Owned Subsidiary Guarantor

 

69

--------------------------------------------------------------------------------


 

and (ii) any Foreign Subsidiary may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to any other Foreign Subsidiary; and

 

(c)                                  (i) any Permitted Acquisition and any
Permitted Foreign Acquisition may be structured as a merger with or into the
Borrower (provided, that the Borrower shall be the continuing or surviving
corporation) or with or into any Wholly Owned Subsidiary Guarantor (provided,
that the continuing or surviving corporation is or becomes a Wholly Owned
Subsidiary Guarantor) and (ii) any Permitted Foreign Acquisition may be
structured as a merger with or into any Foreign Subsidiary (provided, that the
continuing or surviving corporation is or becomes a Foreign Subsidiary).

 

7.5                               Disposition of Property.  Dispose of any of
its property, whether now owned or hereafter acquired, or, in the case of any
Subsidiary of the Borrower, issue or sell any shares of such Subsidiary’s
Capital Stock to any Person, except:

 

(a)                                 the Disposition of obsolete or worn out
property in the ordinary course of business;

 

(b)                                 the sale of inventory in the ordinary course
of business;

 

(c)                                  Dispositions (i) by the Borrower of any of
its assets to any Wholly Owned Subsidiary Guarantor, (ii) by any Subsidiary of
the Borrower of any of its assets (upon voluntary liquidation or otherwise) to
the Borrower or any Wholly Owned Subsidiary Guarantor, (iii) by any Subsidiary
of patent, trademark or copyright registrations under laws of any nation other
than the United States to any other Subsidiary and (iv) by any Foreign
Subsidiary to any other Foreign Subsidiary;

 

(d)                                 the sale or issuance of (i) any Subsidiary’s
Capital Stock to the Borrower or any Wholly Owned Subsidiary Guarantor and
(ii) any Foreign Subsidiary’s Capital Stock to any other Foreign Subsidiary;

 

(e)                                  the Disposition in any fiscal year of other
property having a fair market value not to exceed, as of the last day of the
immediately preceding fiscal year for any fiscal year of the Borrower, 5% of
Consolidated Total Assets; provided, that the requirements of
Section 2.11(b) are complied with in connection therewith;

 

(f)                                   Dispositions referred to in Sections
7.8(f), (g) and (j);

 

(g)                                  Dispositions to or by the Insurance
Subsidiary of Capital Stock of the Borrower;

 

(h)                                 Dispositions to or by the Insurance
Subsidiary of Indebtedness described in Section 7.2(b) to the Borrower or any
Wholly Owned Subsidiary Guarantor;

 

(i)                                     Dispositions by the Insurance Subsidiary
effected solely for the purpose of liquidating assets in order to permit the
Insurance Subsidiary to pay expenses and to make payments on insurance claims of
the Borrower and/or any of its Subsidiaries with the proceeds of such
Dispositions;

 

(j)                                    Dispositions of Margin Capital Stock that
is held as treasury stock by the Borrower or that is held by any of its
Subsidiaries; and

 

70

--------------------------------------------------------------------------------


 

(k)                                 the Disposition of the real property in
Plano, Texas on which the Borrower’s corporate headquarters is located in
connection with a Sale/Leaseback Transaction; provided, that the requirements of
Section 2.11(b) are complied with in connection therewith.

 

7.6                               Restricted Payments.  Declare or pay any
dividend (other than dividends payable solely in (i) common stock of the Person
making such dividend or (ii) the same class of Capital Stock of the Person
making such dividend on which such dividend is being declared or paid, other
than, in any such case, Disqualified Stock) on, or make any payment on account
of, or set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
the Borrower or any Subsidiary, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of the Borrower or any Subsidiary
(collectively, “Restricted Payments”), except that:

 

(a)                                 (i) any Subsidiary may make Restricted
Payments to the Borrower or any Wholly Owned Subsidiary Guarantor and (ii) any
Foreign Subsidiary may make Restricted Payments to any other Foreign Subsidiary;

 

(b)                                 so long as no Default or Event of Default
shall have occurred and be continuing or would immediately result therefrom, the
Borrower may make Restricted Payments with respect to its Capital Stock or
repurchase the Borrower’s Capital Stock or the Insurance Subsidiary may
repurchase the Borrower’s Capital Stock (collectively, “Stock Payments”) if,
after giving pro forma effect thereto, the Consolidated Senior Leverage Ratio as
of the last day of the most recent fiscal quarter for which the relevant
financial information is available is less than or equal to 2.50 to 1.00;
provided, that if, after giving pro forma effect thereto, the Consolidated
Senior Leverage Ratio as of the last day of the most recent fiscal quarter for
which the relevant financial information is available is (i) greater than 2.50
to 1.00 and less than or equal to 3.75 to 1.00, such Stock Payments shall not
exceed in the aggregate the amount permitted by the builder basket set forth in
Section 4.07 of the Existing 2021 Senior Unsecured Note Indenture (it being
understood that Section 4.07(a)(4)(A) and Section 4.07(a)(4)(B) are not part of
such calculation), as determined by the Borrower, and (ii) greater than 3.75 to
1.00, such Stock Payments shall not exceed, when taken together with the Notes
Payments made pursuant to clause (ii) of the proviso of Section 7.9(a),
$15,000,000 in the aggregate in any fiscal year of the Borrower;

 

(c)                                  the Borrower may repurchase shares of its
common stock issued to finance all or part of a Permitted Acquisition, so long
as such repurchase is consummated within 180 days of such issuance;

 

(d)                                 the Borrower may repurchase shares of its
common stock from the Insurance Subsidiary in an amount not to exceed (when
taken together with the amount of cash Dispositions made pursuant to
Section 7.5(i)) the amount necessary to (i) pay operating costs and expenses of
the Insurance Subsidiary incurred in the ordinary course of business (not to
exceed $250,000 per fiscal year of the Borrower) and (ii) permit the Insurance
Subsidiary to make payments on insurance claims of the Borrower and/or any of
its Subsidiaries with the proceeds of such repurchase; and

 

(e)                                  the Insurance Subsidiary may purchase
shares of the common stock of the Borrower from the Borrower or any Subsidiary.

 

7.7                               Capital Expenditures.  Make or commit to make
any Capital Expenditure (Expansion) if, after giving pro forma effect thereto,
the Consolidated Total Leverage Ratio as of the last day of the most recent
fiscal quarter for which the relevant financial information is available is
greater

 

71

--------------------------------------------------------------------------------


 

than 3.00 to 1.00, except (a) Capital Expenditures (Expansion) of the Borrower
and its Subsidiaries during such fiscal year (including Capital Expenditures
(Expansion) when this restriction is not in effect) shall not exceed
$100,000,000 in the aggregate and (b) Capital Expenditures (Expansion) made with
the proceeds of any Reinvestment Deferred Amount.

 

7.8                               Investments.  Make any advance, loan,
extension of credit (by way of guaranty or otherwise) or capital contribution
to, or purchase any Capital Stock, bonds, notes, debentures or other debt
securities of, or any assets constituting a business unit of, or make any other
investment in, any other Person (all of the foregoing, “Investments”), except:

 

(a)                                 extensions of trade credit in the ordinary
course of business;

 

(b)                                 investments in Cash Equivalents;

 

(c)                                  Guarantee Obligations permitted by
Section 7.2;

 

(d)                                 loans and advances to employees of the
Borrower or any Subsidiary of the Borrower in the ordinary course of business
(including for travel, entertainment and relocation expenses) in an aggregate
amount for the Borrower and its Subsidiaries not to exceed $5,000,000 at any one
time outstanding;

 

(e)                                  intercompany Investments by the Borrower or
any of its Subsidiaries in the Borrower or any Person that, prior to and after
giving effect to such Investment and any related transactions, is a Wholly Owned
Subsidiary Guarantor;

 

(f)                                   Investments made on or after the Closing
Date in the Insurance Subsidiary to the extent required to meet regulatory
capital guidelines, policies or rules in an amount not to exceed $35,000,000 in
the aggregate;

 

(g)                                  Investments in the Insurance Subsidiary
consisting of the contribution of common stock of the Borrower and Investments
by the Insurance Subsidiary in the common stock of the Borrower;

 

(h)                                 Investments constituting Permitted
Acquisitions or Permitted Foreign Acquisitions;

 

(i)                                     Investments by the Insurance Subsidiary
in indebtedness of the Borrower and the Wholly Owned Subsidiary Guarantors
described in Section 7.2(b);

 

(j)                                    Investments in the Insurance Subsidiary
in amounts not to exceed, in any fiscal year of the Borrower, the lesser of
(x) $75,000,000 and (y) the amount that will appear as an expense for
self-insurance costs on the Borrower’s consolidated income statement;

 

(k)                                 Investments in Subsidiaries made at any time
when (i) no Default or Event of Default shall have occurred and be continuing,
or would occur immediately after giving effect to such Investment and (ii) after
giving effect to such Investment and any Indebtedness incurred in connection
therewith, the pro forma Consolidated Total Leverage Ratio as of the last day of
the most recent fiscal quarter for which the relevant financial information is
available is less than 3.00 to 1.00; and

 

72

--------------------------------------------------------------------------------


 

(l)                                     other Investments not otherwise
permitted by this Section, so long as the aggregate amount expended pursuant to
this clause (l) after the Closing Date shall not exceed $100,000,000.

 

7.9                               Payments and Modifications of Certain Debt
Instruments and Qualified Preferred Stock.  (a)  Make or offer to make any
payment, prepayment, repurchase or redemption of or otherwise defease or
segregate funds with respect to the Senior Subordinated Notes or the Senior
Unsecured Notes, other than interest payments expressly required by the terms
thereof and other than pursuant to prepayments or repayments thereof with the
proceeds of Senior Subordinated Notes or, in the case of the Senior Unsecured
Notes, with the proceeds of other Senior Unsecured Notes, provided, that so long
as no Default or Event of Default shall have occurred and be continuing or would
immediately result therefrom the Borrower may pay, prepay, repurchase, redeem,
or otherwise defease or segregate funds with respect to Senior Subordinated
Notes or Senior Unsecured Notes (collectively, the “Notes Payments”) if, after
giving pro forma effect thereto, the Consolidated Senior Leverage Ratio as of
the last day of the most recent fiscal quarter for which the relevant financial
information is available is less than or equal to 2.50 to 1.00; provided,
further, that, if after giving pro forma effect thereto, the Consolidated Senior
Leverage Ratio as of the last day of the most recent quarter for which the
relevant financial information is available is (i) greater than 2.50 to 1.00 and
is less than or equal to 3.75 to 1.00, such Notes Payments shall not exceed in
the aggregate the amount permitted by the builder basket set forth in
Section 4.07 of the Existing 2021 Senior Unsecured Note Indenture (it being
understood that Section 4.07(a)(4)(A) and Section 4.07(a)(4)(B) are not part of
such calculation), as determined by the Borrower, minus (x) any Notes Payments
in any fiscal year in excess of $50,000,000 (with any unutilized portion of such
$50,000,000 carried forward to the next fiscal year of the Borrower, but no
further) made by the Borrower with respect to Senior Unsecured Notes when the
Consolidated Senior Leverage Ratio is less than or equal to 2.50 to 1.00 and
(y) any other Notes Payments by the Borrower with respect to Senior Unsecured
Notes when the Consolidated Senior Leverage Ratio is greater than 2.50 to 1.00
and (ii) greater than 3.75 to 1.00, such Note Payments shall not exceed, when
taken together with the Stock Payments made pursuant to clause (ii) of the
proviso of Section 7.6(b), $15,000,000 in the aggregate in any fiscal year of
the Borrower.

 

(b)                                 Amend, modify, waive or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
of the terms of the Senior Subordinated Notes or the Senior Subordinated Note
Indenture if, after giving effect thereto, the relevant Senior Subordinated
Notes would cease to satisfy the requirements of Section 7.2(f), other than the
requirement to be in pro forma compliance with Section 7.1.

 

(c)                                  Amend, modify, waive or otherwise change,
or consent or agree to any amendment, modification, waiver or other change to,
any of the terms of the Senior Unsecured Notes or the Senior Unsecured Note
Indenture if, after giving effect thereto, the relevant Senior Unsecured Notes
would cease to satisfy the requirements of the definition of “Senior Unsecured
Notes” (other than, for the avoidance of doubt, the last sentence of the
definition thereof).

 

(d)                                 Amend, modify, waive or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
of the terms of any Qualified Preferred Stock if, after giving effect thereto,
the relevant Qualified Preferred Stock would cease to satisfy the requirements
of the definition thereof, other than the requirement to be in pro forma
compliance with Section 7.1.

 

(e)                                  Designate any Indebtedness (other than
obligations of the Loan Parties pursuant to the Loan Documents) as “Designated
Senior Indebtedness” (howsoever defined) for the purposes of the Senior
Subordinated Note Indenture.

 

73

--------------------------------------------------------------------------------


 

7.10                        Transactions with Affiliates.  Enter into any
transaction, including any purchase, sale, lease or exchange of property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than the Borrower or any Wholly Owned
Subsidiary) unless such transaction is (a) otherwise permitted under this
Agreement, (b) in the ordinary course of business of the Borrower or such
Subsidiary, as the case may be, and (c) upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary, as the case may be, than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate, provided, that the foregoing limitation shall not apply to
(i) Investments, Dispositions or Restricted Payments involving the Insurance
Subsidiary to the extent expressly permitted by this Agreement or
(ii) Restricted Payments that are permitted by Section 7.6 hereof.

 

7.11                        Sales/Leaseback Transactions.  Enter into any
Sale/Leaseback Transaction other than with respect to any assets disposed of
pursuant to Section 7.5(e) or (k).

 

7.12                        Changes in Fiscal Periods.  Permit the fiscal year
of the Borrower to end on a day other than December 31 or change the Borrower’s
method of determining fiscal quarters.

 

7.13                        Negative Pledge Clauses.  Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
the Borrower or any of its Subsidiaries (other than the Insurance Subsidiary) to
create, incur, assume or suffer to exist any Lien upon any of its property
(other than Margin Capital Stock that is held by the Borrower as treasury stock
or that is held by any of its Subsidiaries) or revenues, whether now owned or
hereafter acquired, other than (a) this Agreement and the other Loan Documents,
(b) any agreement governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby and
proceeds thereof), (c) any agreement acquired pursuant to a Permitted
Acquisition or a Permitted Foreign Acquisition that restricts assignment of such
acquired agreement, provided, that such restrictions on assignment were not
entered into in contemplation of or in connection with such Permitted
Acquisition or Permitted Foreign Acquisition and (d) any agreement governing any
other Indebtedness permitted under Section 7.2 and owed to Persons that are not
Subsidiaries of the Borrower, provided, that such agreement does not impair the
ability of the Loan Parties to comply with Section 6.9.

 

7.14                        Clauses Restricting Subsidiary Distributions.  Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary of the Borrower to (a) make
Restricted Payments in respect of any Capital Stock of such Subsidiary held by,
or pay any Indebtedness owed to, the Borrower or any other Subsidiary of the
Borrower, (b) make loans or advances to, or other Investments in, the Borrower
or any other Subsidiary of the Borrower or (c) transfer any of its assets to the
Borrower or any other Subsidiary of the Borrower, except for such encumbrances
or restrictions existing under or by reason of (i) any restrictions existing
under the Loan Documents, (ii) restrictions in effect on the Closing Date and
listed on Schedule 7.14, (iii) in the case of clause (c) above, customary
non-assignment clauses in leases and other contracts entered into in the
ordinary course of business, (iv) any restrictions with respect to a Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the Capital Stock or assets of
such Subsidiary, (v) restrictions with respect to a Subsidiary acquired pursuant
to a Permitted Acquisition (provided, that such restrictions were not entered
into in contemplation of or in connection with such Permitted Acquisition) and
restrictions with respect to a Foreign Subsidiary arising under applicable law,
(vi) consensual arrangements with insurance regulators with respect to the
Insurance Subsidiary and (vii) restrictions applicable to Foreign Subsidiaries
arising with respect to Indebtedness of Foreign Subsidiaries permitted pursuant
to Section 7.2.

 

74

--------------------------------------------------------------------------------


 

7.15                        Lines of Business.  (a)  In the case of the Borrower
and its Subsidiaries (other than the Insurance Subsidiary), enter into any
business, either directly or through any Subsidiary, except for (i) those
businesses in which the Borrower or any of its Subsidiaries are engaged on the
Closing Date, (ii) any business associated with servicing loans to franchisees
of the Borrower or its Subsidiaries, (iii) any business involved in or
associated with servicing furniture, appliances, electronics, computers or other
similar items or (iv) any business reasonably related or incidental to any of
the businesses described above.

 

(b)         In the case of the Insurance Subsidiary, enter into any business,
except for providing insurance services to the Borrower and its Subsidiaries and
activities reasonably related thereto.

 

7.16                        Use of Proceeds.  Use, and the respective directors,
officers, employees and agents of the Borrower and its Subsidiaries shall not
use, the proceeds of any Loan or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (c) in any manner that would result in the violation
of  any Sanctions applicable to any party hereto.

 

SECTION 8.                            EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or Reimbursement Obligation when due in accordance with the terms
hereof; or the Borrower shall fail to pay any interest on any Loan or
Reimbursement Obligation, or any Loan Party shall fail to pay any other amount
payable hereunder or under any other Loan Document, within five days after any
such interest or other amount becomes due in accordance with the terms hereof;
or

 

(b)                                 any representation or warranty made or
deemed made by any Loan Party herein or in any other Loan Document or that is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Loan Document shall prove to have been inaccurate in any material respect on or
as of the date made or deemed made; or

 

(c)                                  any Loan Party shall default in the
observance or performance of any agreement contained in clause (i) or (ii) of
Section 6.4(a) (with respect to the Borrower only), Section 6.7(a) or Section 7
of this Agreement or Section 5.8(b) of the Guarantee and Collateral Agreement;
or

 

(d)                                 any Loan Party shall default in the
observance or performance of any other agreement contained in this Agreement or
any other Loan Document (other than as provided in paragraphs (a) through (c) of
this Section), and such default shall continue unremedied for a period of 30
days after notice to the Borrower from the Administrative Agent or the Required
Lenders; or

 

(e)                                  the Borrower or any of its Subsidiaries
shall (i) default in making any payment of any principal of any Indebtedness
(including any Guarantee Obligation, but excluding the Loans) on the scheduled
or original due date with respect thereto; or (ii) default in making any payment
of any interest on any such Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness

 

75

--------------------------------------------------------------------------------


 

or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable,
repurchased, redeemed or defeased; provided, that a default, event or condition
described in clause (i), (ii) or (iii) of this paragraph (e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses  (i), (ii) and (iii) of
this paragraph (e) shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$50,000,000; or

 

(f)                                   (i) the Borrower or any of its
Subsidiaries shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Borrower or any of its Subsidiaries shall
make a general assignment for the benefit of its creditors; or (ii) there shall
be commenced against the Borrower or any of its Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against the Borrower or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
any of its Subsidiaries shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) the Borrower or any of its Subsidiaries
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

 

(g)                                  (i) the occurrence of a non-exempt
“prohibited transaction” (as defined in Section 406 and 408 of ERISA or
Section 4975 of the Code) involving any Plan with respect to which the Borrower
or any Commonly Controlled Entity is liable; (ii) any failure to meet the
minimum funding standards (within the meaning of Sections 412 or 430 of the Code
or Section 302 of ERISA), whether or not waived, shall exist with respect to any
Single Employer Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of the Borrower or any Commonly Controlled Entity; (iii) a Single
Employer Plan shall be determined to be, or be expected to be, in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA);
(iv) a Reportable Event shall occur with respect to, or proceedings shall
commence under Title IV of ERISA to have a trustee appointed, or a trustee shall
be appointed under Title IV of ERISA, to administer or to terminate, any Single
Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Single Employer Plan in a distress
termination under Section 4041(c) of ERISA; (v) any Single Employer Plan shall
terminate in a “distress termination” or an “involuntary termination,” as such
terms are defined in Title IV of ERISA; (vi) the Borrower or any Commonly
Controlled Entity shall, or could reasonably be expected to, incur any liability
in connection with (x) any withdrawal from a Single Employer Plan or a
Multiemployer Plan, or (y) Insolvency or Reorganization of, a Multiemployer Plan
or any

 

76

--------------------------------------------------------------------------------


 

determination that such Multiemployer Plan is in endangered or critical status;
or (vii) any other event or condition shall occur or exist with respect to a
Plan or Multiemployer Plan; and in each case in clauses (i) through (vii) above,
such event or condition, together with all other such events or conditions, if
any, could reasonably be expected to have a Material Adverse Effect; or

 

(h)                                 one or more judgments or decrees shall be
entered against the Borrower or any of its Subsidiaries involving in the
aggregate a liability (not paid or fully covered by insurance as to which the
relevant insurance company has acknowledged coverage) of $50,000,000 or more,
and all such judgments or decrees shall not have been vacated, discharged,
satisfied, stayed or bonded pending appeal within 30 days from the entry
thereof; or

 

(i)                                     any of the Security Documents shall
cease, for any reason, to be in full force and effect, or any Loan Party or any
Affiliate of any Loan Party shall so assert, or any Lien created by any of the
Security Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby; or

 

(j)                                    the guarantee contained in Section 2 of
the Guarantee and Collateral Agreement shall cease, for any reason (other than,
with respect to the guarantee of a Subsidiary, (i) as a result of a merger of
such Subsidiary into the Borrower in accordance with the terms of this Agreement
or (ii) as a result of a release pursuant to Section 8.15(b) of the Guarantee
and Collateral Agreement), to be in full force and effect or any Loan Party or
any Affiliate of any Loan Party shall so assert; or

 

(k)                                 (i) any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), excluding the Permitted Investors, shall at any
time become, or obtain rights (whether by means of warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d) 3 and
13(d) 5 under the Exchange Act), directly or indirectly, of a percentage equal
to 35% or more of the Voting Stock of the Borrower; (ii) the board of directors
of the Borrower shall cease to consist of a majority of Continuing Directors;
(iii) a Specified Change of Control shall occur or (iv) the Borrower shall cease
to own, directly or indirectly, 100% of the Voting Stock of RAC East or
Rent-A-Center West, Inc.;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of LC
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken:  (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of LC Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable; provided, that a breach of Section 7.1 shall
not constitute an Event of Default for the Term Facility unless (A) the
Revolving Loans have been accelerated or the Revolving Commitments have been
terminated by the

 

77

--------------------------------------------------------------------------------


 

Majority Facility Lenders in respect of the Revolving Facility or (B)(i) such
default results in a cross-default to other Indebtedness that exceeds in the
aggregate $50,000,000, (ii) such Indebtedness is accelerated and (iii) such
acceleration would otherwise cause a default with respect to the Term Facility. 
Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent and the Lenders shall be entitled to exercise any and all
remedies available under the Security Documents, including, without limitation,
the Guarantee and Collateral Agreement and the Mortgages, or otherwise available
under applicable law or otherwise.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit,
and the Borrower hereby grants to the Administrative Agent, for the ratable
benefit of the Secured Parties, a continuing security interest in all amounts at
any time on deposit in such cash collateral account to secure the undrawn and
unexpired amount of such Letters of Credit and all other Obligations.  Amounts
held in such cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Loan Parties hereunder and under the other Loan Documents.  After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Loan
Parties hereunder and under the other Loan Documents shall have been paid in
full, the balance, if any, in such cash collateral account shall be returned to
the Borrower (or such other Person as may be lawfully entitled thereto).  Except
as expressly provided above in this Section, presentment, demand, protest and
all other notices of any kind (other than notices expressly required pursuant to
this Agreement and any other Loan Document) are hereby expressly waived by the
Borrower.

 

SECTION 9.                            THE AGENTS

 

9.1                               Appointment.  Each Lender hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Lender
under this Agreement and the other Loan Documents, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto.   Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

9.2                               Delegation of Duties.  The Administrative
Agent may execute any of its duties under this Agreement and the other Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.

 

9.3                               Exculpatory Provisions.  Neither any Agent nor
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement

 

78

--------------------------------------------------------------------------------


 

or any other Loan Document or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agents under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party party
thereto to perform its obligations hereunder or thereunder.  The Agents shall
not be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party.

 

9.4                               Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy or email message, statement, order or other document
or conversation believed in good faith by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

9.5                               Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default hereunder unless the Administrative Agent has received
notice from a Lender or the Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided, that unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

9.6                               Non-Reliance on Agents and Other Lenders. 
Each Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender represents
to the Agents that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its
extensions of credit hereunder and enter into this Agreement.  Each Lender also
represents that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions

 

79

--------------------------------------------------------------------------------


 

in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

9.7                               Indemnification.  The Lenders agree to
indemnify each Agent and each Lead Arranger in its capacity as such (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent in any
way relating to or arising out of, the Commitments, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent or such Lead Arranger, as the case may be, under or in
connection with any of the foregoing; provided, that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent’s or such Lead Arranger’s, as the
case may be, gross negligence or willful misconduct.  The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

 

9.8                               Agent in Its Individual Capacity.  Each Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though such Agent was not an
Agent.  With respect to its Loans made or renewed by it and with respect to any
Letter of Credit issued or participated in by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

 

9.9                               Successor Administrative Agent.  The
Administrative Agent may resign as Administrative Agent upon 10 days’ notice to
the Lenders and the Borrower.  If (a) the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Loan Documents or
(b) either (i) the Administrative Agent is a Lender and is a Defaulting Lender
or (ii) the Administrative Agent is not a Lender and satisfies the circumstances
described in clause (b) of the definition of Defaulting Lender, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under
Section 8(a) or Section 8(f) with respect to the Borrower shall have occurred
and be continuing) be subject to approval by the Borrower (which approval shall
not be unreasonably withheld, delayed or conditioned), whereupon such successor
agent shall succeed to the rights, powers and duties of the Administrative
Agent, and the term “Administrative Agent” shall mean such successor agent
effective upon such appointment and approval, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement or any holders of
the Loans.  If no successor agent has accepted appointment as Administrative
Agent by the date that is 10 days following a retiring Administrative

 

80

--------------------------------------------------------------------------------


 

Agent’s notice of resignation or its designation as a Defaulting Lender, the
retiring Administrative Agent’s resignation or removal shall nevertheless
thereupon become effective and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.  After any
retiring Administrative Agent’s resignation or removal as Administrative Agent,
the provisions of this Section 9 and of Section 10.5 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Agreement and the other Loan Documents.

 

9.10                        Authorization to Release Guarantees and Liens. 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the Administrative Agent is hereby irrevocably authorized by each of
the Lenders (without requirement of notice to or vote or consent of any Lender,
except as expressly required by Section 10.1, or any affiliate of any Lender
that is a party to any Specified Swap Agreement) to take any action requested by
the Borrower having the effect of releasing any Collateral or guarantee
obligations to the extent necessary to permit consummation of any transaction
not prohibited by any Loan Document or that has been consented to in accordance
with Section 10.1 and the Administrative Agent shall do so if so requested.

 

9.11                        Syndication Agents and Lead Arrangers.  The
Syndication Agents and the Lead Arrangers shall not have any duties or
responsibilities hereunder in their respective capacities as such.

 

SECTION 10.  MISCELLANEOUS

 

10.1                        Amendments and Waivers.  Neither this Agreement, any
other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 10.1.  The Required Lenders and each Loan Party party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive, reduce,
extend or waive the principal amount or extend or waive the final scheduled date
of maturity of any Loan or Reimbursement Obligation, extend or waive the
scheduled date of any amortization payment in respect of any Term Loan, reduce
the stated rate of any interest or fee payable hereunder or extend or waive the
scheduled date of any payment thereof, increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the written
consent of each Lender directly affected thereby; (ii) amend, modify or waive
any provision of this Section 10.1 or reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by any
Loan Party of any of its rights and obligations under this Agreement and the
other Loan Documents, or release all or substantially all of the Collateral or
all or substantially all of the Subsidiary Guarantors from their obligations
under the Guarantee and Collateral Agreement, in each case without the written
consent of all Lenders; (iii) reduce the percentage specified in the definition
of Majority Facility Lenders with respect to any Facility without the written
consent of all Lenders under such Facility; (iv) amend, modify or waive any
provision of Section 9 or any other provision of any Loan Document that affects
the rights or duties of the Administrative Agent without the written consent of
the Administrative Agent; (v) amend, modify or waive any provision of
Section 2.3 or 2.6 without the written consent of the Swingline Lender;
(vi) amend, modify or waive any provision of Section 3 without the written
consent of the applicable Issuing Lender; or (vii) amend, modify or waive any
provision of Section 2.17 without the written consent of the Majority Facility
Lenders in respect of each Facility

 

81

--------------------------------------------------------------------------------


 

adversely affected thereby; provided further that the financial covenants set
forth in Section 7.1 may only be amended, modified, supplemented or waived
solely with the consent of the Majority Facility Lenders in respect of the
Revolving Facility.  Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans.  In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

 

Notwithstanding the foregoing, this Agreement may be amended to the extent
necessary to facilitate the making of Incremental Loans in an aggregate
principal amount of up to $250,000,000 pursuant to Sections 2.1(c) and
2.2(b) and matters related thereto upon (a) execution and delivery by the
Borrower, the Administrative Agent and each Lender providing Incremental Loans
of an Increased Term Facility Activation Notice or an Increased Revolving
Facility Activation Notice, as the case may be, and (b) delivery of such other
documents with respect thereto as the Administrative Agent may reasonably
request.

 

In addition, notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all (but not less than all)
outstanding Term Loans (“Refinanced Term Loans”) with a replacement term loan
hereunder (“Replacement Term Loans”), provided, that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans, plus any reasonable fees and expenses
actually paid and accrued and unpaid interest and premium paid in connection
with any such refinancing, replacement or modification, (b) the Applicable
Margin for such Replacement Term Loans shall not be higher than the Applicable
Margin for such Refinanced Term Loans, (c) the weighted average life to maturity
of such Replacement Term Loans shall not be shorter than the weighted average
life to maturity of such Refinanced Term Loans at the time of such refinancing
and (d) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the relevant Term
Loans in effect immediately prior to such refinancing.  The election by any
Lender to provide or participate in the Replacement Term Loans shall not
obligate any other Lender to so provide or participate.  The Borrower shall pay
to any Lender who elects not to provide or participate in any Replacement Term
Loans an amount equal to the relevant outstanding Term Loans (plus any accrued
and unpaid interest or other amounts due in connection therewith) held by such
Lender prior to or simultaneously with any refinancing, replacement or
modification of relevant outstanding Term Loans hereunder.

 

Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any

 

82

--------------------------------------------------------------------------------


 

Lender or the Required Lenders in order to correct, amend or cure any ambiguity,
inconsistency or defect or correct any typographical error or other manifest
error in any Loan Document.

 

10.2                        Notices.  All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent or Assignment and Assumption (as
applicable) in the case of the Lenders, or to such other address as may be
hereafter notified by the respective parties hereto:

 

The Borrower:

Rent-A-Center, Inc.

 

5501 Headquarters Drive

 

Plano, Texas 75024

 

Attention: Chief Financial Officer

 

Telecopy: (972) 943-0113

 

Telephone: (972) 801-1100

 

 

 

and

 

 

 

Rent-A-Center, Inc.

 

5501 Headquarters Drive

 

Plano, Texas 75024

 

Attention: General Counsel

 

Telecopy: (972) 801-1476

 

Telephone: (972) 801-1100

 

 

with copies to:

Fulbright & Jaworski LLP

 

2200 Ross Avenue, Suite 2800

 

Dallas, Texas 75201

 

Attention: Thomas W. Hughes

 

 

The Administrative Agent

 

and to JPMorgan Chase

 

Bank, as Issuing Lender:

JPMorgan Chase Bank, N.A.

 

Loan and Agency Services

 

10 South Dearborn, Floor 7

 

Chicago, IL 60603-2003

 

Attention: Joyce P. King

 

Telecopy: (888) 292-9533

 

Telephone: (312) 385-7025

 

provided, that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in their
respective discretion, agree to accept notices and other communications to it
hereunder by electronic

 

83

--------------------------------------------------------------------------------


 

communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

10.3                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4                        Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

10.5                        Payment of Expenses and Taxes.  The Borrower agrees
(a) to pay or reimburse the Administrative Agent and each Lead Arranger for all
its reasonable out-of-pocket costs and expenses incurred in connection with the
syndication of the Facilities, the development, preparation and execution of,
and any amendment, supplement or modification to, this Agreement and the other
Loan Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby (including the reasonable fees, disbursements
and other charges of one outside counsel for the Administrative Agent and, if
reasonably necessary, of one local counsel and one applicable regulatory counsel
in each relevant material jurisdiction to all such Persons) and filing and
recording fees and expenses and the charges of IntraLinks, in each case from
time to time on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent (in the case of each Lender, after the occurrence
and during the continuance of an Event of Default) for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel (including the fees,
disbursements and other charges of one outside counsel for the Administrative
Agent and one outside counsel for the Lenders and, solely in the case of a
conflict of interest, one additional counsel for all affected Persons that are
similarly situated (and, if reasonably necessary, of one local counsel and one
applicable regulatory counsel in each relevant material jurisdiction for all
such Persons)) and (c) to pay, indemnify, and hold each Lender, each Lead
Arranger, each Agent, their respective affiliates, the officers, directors,
trustees, employees, agents and controlling persons of any of the foregoing and
investment advisors who manage a Lender (each, an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the arrangement, execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of the
Borrower or any of its Subsidiaries or any of the Properties or the use by
unauthorized persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such persons without the consent of the Indemnitee and the
reasonable fees and expenses of legal counsel in connection with claims, actions
or proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such

 

84

--------------------------------------------------------------------------------


 

Indemnitee or a material breach by such Indemnitee of its obligations under this
Agreement; provided, further, that this Section 10.5(d) shall not apply with
respect to Taxes other than any Taxes that represent losses or damages arising
from any non-Tax claim. Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to so waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee.  All amounts due under this Section 10.5 shall
be payable not later than 10 Business Days after written demand therefor. 
Statements payable by the Borrower pursuant to this Section 10.5 shall be
submitted to the Chief Financial Officer (Telephone No. 972-801-1100) (Telecopy
No. 972-943-0113), at the address of the Borrower set forth in Section 10.2, or
to such other Person or address as may be hereafter designated by the Borrower
in a written notice to the Administrative Agent.  The agreements in this
Section 10.5 shall survive repayment of the Loans and all other amounts payable
hereunder.

 

10.6                        Successors and Assigns; Participations and
Assignments.  (a)  The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any Affiliate of the applicable Issuing
Lender that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (each,
an “Assignee”), other than a natural person, all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent of:

 

(A)                               the Borrower (such consent not to be
unreasonably withheld, delayed or conditioned), provided, that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund (as defined below) or, if an Event of Default has
occurred and is continuing, any other Person; and provided, further, that the
Borrower shall be deemed to have consented to any such assignment unless the
Borrower shall object thereto by written notice to the Administrative Agent
within five Business Days after having received written notice thereof;

 

(B)                               the Administrative Agent (such consent not to
be unreasonably withheld, delayed or conditioned), provided, that no consent of
the Administrative Agent shall be required for an assignment of all or any
portion of a Term Loan to a Lender, an Affiliate of a Lender or an Approved
Fund; and

 

(C)                               in the case of assignments of Revolving
Commitments, each Issuing Lender.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans under any
Facility, the amount of the Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date

 

85

--------------------------------------------------------------------------------


 

the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $10,000,000 (or in the case of
the Term Loans or Incremental Term Loans, $1,000,000), in each case unless each
of the Borrower and the Administrative Agent otherwise consent, provided, that
(1) no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any;

 

(B)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (with only one such fee payable
in connection with multiple, simultaneous assignments); and

 

(C)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire.

 

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(v) below, from and after the effective date specified
in each Assignment and Assumption the Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.18, 2.19, 2.20 and 10.5).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and stated interest) of the Loans and LC Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  Absent manifest error, the entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, each Issuing Lender and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an Assignee, the
Assignee’s completed administrative questionnaire (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and promptly record the information contained
therein in the Register.  No assignment shall be

 

86

--------------------------------------------------------------------------------


 

effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

(c)          (i)  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, each Issuing Lender and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided, that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that both (1) requires the consent of each Lender directly affected
thereby pursuant to clause (i) of the proviso to the second sentence of
Section 10.1 and (2) directly affects such Participant.  Subject to paragraph
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.18, 2.19 (subject to the requirements and
limitations therein, including the requirements under Section 2.19(e) (it being
understood that the documentation required under Section 2.19(e) shall be
delivered to the participating Lender)) and 2.20 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 10.7(a) as though it were
a Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided, that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(ii)                                  Notwithstanding anything to the contrary,
a Participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent or except to the extent such entitlement to receive a greater
payment results from an adoption of or any change in any Requirement of Law that
occurs after the Participant acquired the applicable participation.  Without
limiting the foregoing, no Participant shall be entitled to the benefits of
Section 2.19 unless such Participant agrees to comply and complies with
Section 2.19 as if it were a Lender.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and including, further, in the case of
any Lender that is a Fund, any pledge or assignment to any holders of
obligations owed, or securities issued, by such Lender including to any trustee
for, or any representative of, such holders, and this Section shall not apply to
any such pledge or assignment of a security interest; provided, that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto.

 

87

--------------------------------------------------------------------------------


 

(e)                                  The Borrower, upon receipt of written
notice from the relevant Lender, agrees to issue Notes to any Lender requiring
Notes to facilitate transactions of the type described in paragraph (d) above.

 

10.7                        Adjustments; Setoff.  (a) Except to the extent that
this Agreement expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a particular Facility, if any Lender (a
“Benefitted Lender”) shall at any time receive any payment of all or part of the
Obligations owing to it (other than in connection with an assignment made
pursuant to Section 10.6), or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by setoff, pursuant to events or proceedings of
the nature referred to in Section 8(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest; provided further, that to the extent prohibited by applicable
law as described in the definition of “Excluded Swap Obligation,” no amounts
received from, or set off with respect to, any Guarantor shall be applied to any
Excluded Swap Obligations of such Guarantor.

 

(b)         In addition to any rights and remedies of the Lenders provided by
law, each Lender and its Affiliates shall have the right, without prior notice
to the Borrower, any such notice being expressly waived by the Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
the Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender, such Affiliate or any
branch or agency of any thereof to or for the credit or the account of the
Borrower.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender
or any of its Affiliates, provided, that the failure to give such notice shall
not affect the validity of such setoff and application.

 

10.8                        Counterparts.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  Delivery of an executed signature page of this
Agreement by facsimile transmission, by electronic mail in “portable document
format” (“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, or by a combination of
such means, shall be effective as delivery of a manually executed counterpart
hereof.  A set of the copies of this Agreement signed by all the parties shall
be lodged with the Borrower and the Administrative Agent.

 

10.9                        Severability.  Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

10.10                 Integration.  This Agreement and the other Loan Documents
represent the agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Borrower, the

 

88

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

10.11                 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12                 Submission To Jurisdiction; Waivers.  Each party hereto
hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
it at its address set forth in Section 10.2 or at such other address of which
the Administrative Agent shall have been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any indirect, special, exemplary,
punitive or consequential damages.

 

10.13                 Acknowledgements.  The Borrower hereby acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to the Borrower arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between the Administrative Agent and Lenders, on one hand, and
the Borrower, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrower and the Lenders.

 

10.14                 Confidentiality.  Each of the Administrative Agent and
each Lender agrees to keep confidential all non-public information provided to
it by or on behalf of the Borrower or any of its

 

89

--------------------------------------------------------------------------------


 

Subsidiaries pursuant to this Agreement that is designated by such Person as
confidential; provided, that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any Affiliate or Approved Fund of any
Lender, (b) to any participant or assignee or prospective participant or
assignee that agrees in writing to comply with the provisions of this Section,
(c) to its employees, directors, trustees, agents, attorneys, accountants,
investment advisors and other professional advisors or those of any of its
affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding,
provided, that in the case of any such request or requirement, the
Administrative Agent or Lender (as applicable) so requested or required to make
such disclosure shall as soon as practicable notify the Borrower thereof,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document or (j) to any pledgee referred to in Section 10.6(d) or any direct or
indirect contractual counterparty in swap agreements with the Borrower or such
contractual counterparty’s professional advisor (so long as such pledgee or
contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 10.14).

 

10.15                 WAIVERS OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

10.16                 USA Patriot Act.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

 

90

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

RENT-A-CENTER, INC.

 

 

 

 

 

By:

/s/ Robert D. Davis

 

Name:

Robert D. Davis

 

Title:

Chief Executive Officer

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ Gregory T. Martin

 

Name:

Gregory T. Martin

 

Title:

Vice President

 

[Rent-A-Center Credit Agreement]

--------------------------------------------------------------------------------


 

 

NAME OF LENDER: Bank of America, N.A,

 

as a Lender and Syndication Agent

 

 

 

 

 

 

 

By:

/s/ David McCauley

 

Name:

David McCauley

 

Title:

Senior Vice President

 

 

 

 

 

 

 

NAME OF LENDER: Compass Bank,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Dixon

 

Name:

Michael Dixon

 

Title:

Senior Vice President

 

 

 

 

 

 

 

NAME OF LENDER: Wells Fargo Bank,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Ronald W. Harrison

 

Name:

Ronald W. Harrison

 

Title:

Vice President

 

 

 

 

 

 

 

NAME OF LENDER: SunTrust Bank,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Johnetta Bush

 

Name:

Johnetta Bush

 

Title:

Vice President

 

 

 

 

 

 

 

NAME OF LENDER: Fifth Third Bank,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Matthew Lewis

 

Name:

Matthew Lewis

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

NAME OF LENDER: Comerica Bank,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Chris Reed

 

Name:

Chris Reed

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

NAME OF LENDER: Branch Banking and Trust Company,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Janet L. Wheeler

 

Name:

Janet L. Wheeler

 

Title:

Vice President

 

 

 

 

 

 

 

NAME OF LENDER: Regions Bank,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Robert L. Nelson

 

Name:

Robert L. Nelson

 

Title:

Senior Vice President

 

 

 

 

 

 

 

NAME OF LENDER: Royal Bank of Canada,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael G. Wang

 

Name:

Michael G. Wang

 

Title:

Vice President

 

 

 

 

 

 

 

NAME OF LENDER: Amegy Bank National Association,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Daniel L. Cox

 

Name:

Daniel L. Cox

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

NAME OF LENDER: Citibank, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ David C. Hauglid

 

Name:

David C. Hauglid

 

Title:

Senior Vice President

 

 

 

 

 

 

 

NAME OF LENDER: RBS Citizens, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ William Pearce

 

Name:

William Pearce

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

NAME OF LENDER: INTRUST Bank, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Roger G. Eastwood

 

Name:

Roger G. Eastwood

 

Title:

Division Director

 

[Rent-A-Center Credit Agreement]

--------------------------------------------------------------------------------


 

ANNEX A

 

COMMITMENTS

 

LENDER

 

REVOLVING
COMMITMENT

 

TERM
COMMITMENT

 

TOTAL

 

JPMorgan Chase Bank, N.A.

 

$

78,000,000.00

 

$

225,000,000.00

 

$

303,000,000.00

 

Bank of America, N.A.

 

$

78,000,000.00

 

$

0.00

 

$

78,000,000.00

 

Compass Bank, dba BBVA Compass

 

$

78,000,000.00

 

$

0.00

 

$

78,000,000.00

 

Wells Fargo Bank, N.A.

 

$

78,000,000.00

 

$

0.00

 

$

78,000,000.00

 

SunTrust Bank

 

$

78,000,000.00

 

$

0.00

 

$

78,000,000.00

 

Fifth Third Bank

 

$

55,000,000.00

 

$

0.00

 

$

55,000,000.00

 

Comerica Bank

 

$

50,000,000.00

 

$

0.00

 

$

50,000,000.00

 

Branch Banking and Trust Company

 

$

35,000,000.00

 

$

0.00

 

$

35,000,000.00

 

Regions Bank

 

$

35,000,000.00

 

$

0.00

 

$

35,000,000.00

 

Royal Bank of Canada

 

$

30,000,000.00

 

$

0.00

 

$

30,000,000.00

 

Amegy Bank National Association

 

$

30,000,000.00

 

$

0.00

 

$

30,000,000.00

 

Citibank, N.A.

 

$

20,000,000.00

 

$

0.00

 

$

20,000,000.00

 

RBS Citizens, N.A.

 

$

15,000,000.00

 

$

0.00

 

$

15,000,000.00

 

INTRUST Bank, N.A.

 

$

15,000,000.00

 

$

0.00

 

$

15,000,000.00

 

TOTAL:

 

$

675,000,000.00

 

$

225,000,000.00

 

$

900,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

EXISTING LETTERS OF CREDIT

 

Letter of
Credit
Number

 

Date of
Original
Issue

 

Date of
Last
Revision

 

Next Expiry
Date

 

Beneficiary

 

Amount

 

D-211666

 

8/5/1998

 

10/25/2013

 

08/05/2014

 

Travelers Indemnity Company

 

$

1,330,000.00

 

D-237463

 

8/5/2002

 

10/24/2013

 

08/05/2014

 

United States Fidelity and Guaranty (Discovery Managers, LTD)

 

$

39,445,000.00

 

S-223669

 

10/25/2007

 

10/25/2013

 

10/22/2014

 

Travelers Indemnity Company

 

$

395,000.00

 

S-882051

 

10/5/2011

 

10/1/2013

 

09/24/2014

 

Hartford Fire Insurance Company

 

$

63,500,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.6

 

LITIGATION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.15

 

(a) SUBSIDIARIES

 

Name of Subsidiary:

 

Jurisdiction of
Organization

 

Owner and Percentage Interest:

Rent-A-Center East, Inc.

 

Delaware

 

Rent-A-Center, Inc. - 100%

Legacy Insurance Co., Ltd.

 

Bermuda

 

Rent-A-Center, Inc. - 100%

Rent-A-Center Franchising International, Inc.

 

Texas

 

Rent-A-Center East, Inc. - 100%

ColorTyme Finance, Inc.

 

Texas

 

Rent-A-Center Franchising International, Inc. - 100%

Rent-A-Center West, Inc.

 

Delaware

 

Rent-A-Center East, Inc. - 100%

Remco America, Inc.

 

Delaware

 

Rent-A-Center West, Inc. - 100%

Get It Now, LLC

 

Delaware

 

Rent-A-Center East, Inc. - 100%

Rent-A-Center Texas, L.L.C.

 

Nevada

 

Rent-A-Center East, Inc. - 100%

Rent-A-Center Texas, L.P.

 

Texas

 

Rent-A-Center East, Inc. - 0.1% general partner
Rent-A-Center Texas, L.L.C. - 99.9% limited partner

Rent-A-Center International, Inc.

 

Delaware

 

Rent-A-Center East, Inc. - 100%

RAC National Product Service, LLC

 

Delaware

 

Rent-A-Center East, Inc. - 100%

RAC Acceptance East, LLC

 

Delaware

 

Rent-A-Center East, Inc. - 100%

RAC Welton, Inc.

 

Texas

 

Rent-A-Center East, Inc. - 100%

Rent-A-Center Addison, L.L.C.

 

Delaware

 

Rent-A-Center Texas, L.P. - 100%

RAC Acceptance Texas, LLC

 

Delaware

 

Rent-A-Center Texas, L.P. - 100%

RAC Canada Holdings

 

Ontario, Canada

 

Remco America, Inc. - 50% general partner
Rent-A-Center International, Inc. - 50% general partner

RAC Canada Finance LP

 

Ontario, Canada

 

Remco America, Inc. - 1% general partner
RAC Canada Holdings - 99% limited partner

Rent-A-Centre Canada, Ltd.

 

Ontario, Canada

 

RAC Canada Holdings - 100%

RAC Acceptance West, LLC

 

Delaware

 

Rent-A-Center West, Inc. - 100%

 

--------------------------------------------------------------------------------


 

Name of Subsidiary:

 

Jurisdiction of
Organization

 

Owner and Percentage Interest:

RAC Mexico Holdings I, LLC

 

Delaware

 

Rent-A-Center West, Inc. - 100%

RAC Mexico Holdings II, LLC

 

Delaware

 

Rent-A-Center West, Inc. - 100%

RAC México Operaciones, S. de R.L. de C.V.

 

Mexico

 

RAC Mexico Holdings I, LLC - 1% general partner
RAC Mexico Holdings II, LLC - 99% limited partner

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.15

 

(b) AGREEMENTS RELATING TO CAPITAL STOCK OF ANY SUBSIDIARY

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.19(a)



UCC AND OTHER FILINGS/
JURISDICTIONS AND OFFICES

 

Uniform Commercial Code Filings

 

File financing statement describing the Collateral in each office described in
the table below.

 

Company:

 

UCC Filing Jurisdiction:

Rent-A-Center, Inc.

 

Delaware Secretary of State

Rent-A-Center East, Inc.

 

Delaware Secretary of State

Rent-A-Center Franchising International, Inc.

 

Texas Secretary of State

ColorTyme Finance, Inc.

 

Texas Secretary of State

Rent-A-Center West, Inc.

 

Delaware Secretary of State

Remco America, Inc.

 

Delaware Secretary of State

Get It Now, LLC

 

Delaware Secretary of State

Rent-A-Center Texas, L.L.C.

 

Nevada Secretary of State

Rent-A-Center Texas, L.P.

 

Texas Secretary of State

Rent-A-Center International, Inc.

 

Delaware Secretary of State

RAC National Product Service, LLC

 

Delaware Secretary of State

RAC Acceptance East, LLC

 

Delaware Secretary of State

RAC Welton, Inc.

 

Texas Secretary of State

Rent-A-Center Addison, L.L.C.

 

Delaware Secretary of State

RAC Acceptance Texas, LLC

 

Delaware Secretary of State

RAC Acceptance West, LLC

 

Delaware Secretary of State

RAC Mexico Holdings I, LLC

 

Delaware Secretary of State

RAC Mexico Holdings II, LLC

 

Delaware Secretary of State

 

Patent and Trademark Filings

 

Recordation with the U. S. Patent and Trademark office.

 

Copyright Filings

 

Recordation with the U.S. Copyright Office.

 

--------------------------------------------------------------------------------


 

Actions with respect to Chattel Paper, Negotiable Documents and Instruments

 

File financing statement describing the Collateral in each office described in
the table above or
obtain possession with respect to Chattel Paper, Negotiable Documents and
Instruments (each as
defined in the Guarantee and Collateral Agreement).

 

Actions with respect to Investment Property

 

File financing statement describing the Collateral in each office described in
the table above or
obtain control as described in the Uniform Commercial Code with respect to
Investment Property (as defined in the Guarantee and Collateral Agreement).

 

Actions with respect to Letter of Credit Rights

 

Obtain control as described in Uniform Commercial Code with respect to Letter of
Credit Rights
(as defined in the Guarantee and Collateral Agreement).

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.19(b)



REAL PROPERTY

 

That certain 14.9954 acre tract of land, being a tract of land out of the Sam
Brown Survey, Abstract No. 108, in the City of Plano, Collin County, Texas,
described in Deed to Rent-A-Center Texas, L.P., dated December 7, 2005, recorded
in the Land Records of Collin County, Texas, and commonly known by its street
address as 5501 Headquarters Drive, Plano, Texas  75024; together with
additional land acquired in 2013, said additional land being combined with said
original 14.9954 tract of land to form a contiguous 17.2409 acre tract of land
described as Lot 1R, Block A, being a replat of Rent-A-Center Addition, Cabinet
2006, Page 836, being 17.2409 acres out of the Samuel Brown Survey, Abstract
No. 108, City of Plano, Collin County, Texas, dated November 7, 2013, said
replat being filed for record on February 3, 2014 at V/P 000214     00046 in
Collin County, Texas.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2(d)

 

EXISTING INDEBTEDNESS

 

Indebtedness outstanding under the 6-5/8% Senior Secured Notes due 2020 issued
by Rent-A-Center, Inc.

 

Indebtedness outstanding under the 4.75% Senior Notes due 2021 issued by
Rent-A-Center, Inc.

 

Obligations of Rent-A-Center Franchising International, Inc. (f/k/a
ColorTyme, Inc.) and Rent-A-Center East, Inc. to Texas Capital Bank, National
Association under that certain Franchisee Financing Agreement, dated April 30,
2002, but effective as of June 28, 2002, as supplemented by that certain
Supplemental Letter Agreement to Franchisee Financing Agreement, dated May 26,
2003, and amended by that certain First Amendment to Franchisee Financing
Agreement, dated August 30, 2005.

 

Obligations of Rent-A-Center Franchising International, Inc. (f/k/a
ColorTyme, Inc.) (as borrower) and ColorTyme Finance, Inc. (as administrator) to
Citibank, N.A. under that certain Franchise Financing Agreement, dated as of
August 2, 2010, as (a) amended by that certain First Amendment to Franchise
Financing Agreement dated as of July 25, 2012 and (b) guaranteed by
(i) Rent-A-Center, Inc. pursuant to that certain Unconditional Guaranty, dated
as of August 2, 2010 and (ii) ColorTyme Finance, Inc. pursuant to that certain
Unconditional Guaranty, dated as of August 2, 2010.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.3(f)



EXISTING LIENS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.14

 

EXISTING RESTRICTIONS

 

None.

 

--------------------------------------------------------------------------------